Announcement by the President
Ladies and gentlemen, I would remind the House that Rule 148 of the Rules of Procedure has been amended. As of today, the Minutes will be approved when the sitting is resumed in the afternoon, at 3 p.m.. They will be distributed in the Chamber to all the Members at 2.30 p.m. but they will be available from the distribution service from 2 p.m. onwards.
Mr President, you have already answered one part of my question, but I wanted first to say that I do not know whether I signed myself in yesterday, although I was here all day and actually voted. So I would like to ask that that be added, in view of the Minutes arriving so late anyway.
The second point I wanted to raise is whether it might be possible in future for the Minutes to be distributed in the morning? This would mean that deferring the approval to the afternoon would have the advantage that we could peruse the Minutes at our leisure in the morning. I really do not see why their distribution has to wait until the afternoon.
Mr Posselt, I would suggest that you make your statement about your attendance in the House yesterday again this afternoon, so as to be sure that it reaches the ears of the services. In any case, you took part in the vote so you do not have to worry.
The next item is the joint debate on three reports tabled on behalf of the Committee on Regional Policy, Transport and Tourism:
(A5-0258/2002) by Mr Fava, on the proposal for a European Parliament and Council regulation laying down the framework for the creation of the Single European Sky [COM(2001) 123 - C5-0480/2001 - 2001/0060(COD)];
(A5-0266/2002) by Mrs Sanders-ten Holte, on the proposal for a European Parliament and Council regulation on:
1. the provision of Air Navigation Services in the Single European Sky [COM(2001) 564 - C5-0482/2001 - 2001/0235(COD)]
2. on the organisation and use of the airspace in the Single European Sky [COM(2001) 564 - C5-0483/2001 - 2001/0236(COD)]
3. on the interoperability of the European Air Traffic Management network [COM(2001) 564 - C5-0484/2001 - 2001/0237(COD)]; - (A5-265/2002) by Mrs Maes, on the proposal for a European Parliament and Council directive on the safety of third countries aircraft using Community airports [COM(2002) 8 - C5-0023/2002 - 2002/0014(COD)].
Mr President, ladies and gentlemen, today we are going to deal with a legislative package aimed at establishing the Single European Sky. The main objective of all these measures is simply to respond to the problem of congestion in European airspace without reducing its safety, but rather increasing it.
Once again we must remember that that is our main concern and priority, above all following the tragic accident of Überlingen - where regrettably a number of people were killed - and which left us with the feeling that it should have, and could have, been prevented.
Our intention is to introduce a harmonised regulatory framework which governs the management of air traffic in the European Union, thereby facilitating better management of the airspace and improving safety.
I would point out that the Single Sky was one of the initiatives that President Prodi announced during his investiture debate as a political priority for a Europe which is close to the citizens. Over these three years we have been working on this issue, and today is the day to achieve concrete results.
Turning now to the actual reports, I am firstly going to mention those by the rapporteurs, Mr Fava and Mrs Sanders-ten Holte, which recognise the strategic importance and maturity of the initiative on the Single Sky. I would like to express my satisfaction with the support the competent committee has lent by studying these proposals here in Parliament and, once again, I would like to thank the European Parliament for its cooperation and work.
With regard more specifically to the amendments, the Commission is able to accept the majority of them; some with changes of wording better suited to the text and others partially, since these amendments generally clarify and strengthen our initial proposals. However, the Commission cannot accept and must therefore reject Amendments Nos 1, 2, 13, 19, 24, 27, 29, 34, 35 and 37 to 40 of Mr Fava's report, and Amendments Nos 3, 12, 13, 14, 26, 46, 50, 51, 56, 57, 58, 59, 60, 61, 63, 66, 75, 77 to 80 and 83 to 107 of the report by Mrs Sanders-ten Holte.
If you will allow me, I would like to make some observations on the amendments of most importance. Firstly, I am thinking above all of those which relate to relations with Eurocontrol. I agree that it is necessary to establish good cooperation between the Community and this organisation and, in fact, the technical negotiations for the Community's membership of Eurocontrol have already been completed. As the honourable Members know very well, the signing of the official agreement on the protocol for the Community's joining Eurocontrol is scheduled for one month's time, simply as a result of a problem with parliamentary agreement in one of the countries of the Union.
It is not therefore necessary to specify in the Regulation the methods for technical assistance for this organisation, since we are going to be part of it. I believe that the amendments proposed in this regard relate to aspects which are already adequately covered as a result of the Community's membership of Eurocontrol, otherwise they will have to be modified in order to bring them into line with the nature of the Community acts. The same is true of the amendments which request obligatory consultations. The Commission does not question the principle of consultation with business and social operators, but it wants this principle to be applied while respecting its right to initiative.
With regard to the nature of the air traffic services, the legislative package has been carefully worded to reconcile the demands of public interest with the need to support the dynamic of the sector. While recognising the inherent characteristics of these services, we cannot ignore their economic impact on the direct and indirect costs they imply. Therefore the Commission cannot accept, and rejects, Amendments Nos 12 and 13 of Mr Fava's report. This is also the case with a series of amendments which I mentioned earlier, which we believe to be legally or technically incomplete and which we cannot therefore support, as well as those amendments which call for the rejection of our proposal in its entirety.
I would also like to add the following considerations on certain amendments in the report by Mrs Sanders-ten Holte. Amendment No 13, on the principle of the separation of the national monitoring authorities from the air navigation service providers affects the reasonable compromise found at the time of the negotiations within the High-level Group, where - I would remind Members - all the countries of the Union, as well as Norway and Switzerland, were represented.
I share the view that the cooperation between the civil and military sectors is a key factor for the success of the Single European Sky and, in fact, our legislative proposals are intended to create the conditions necessary to stimulate that cooperation. But Amendments Nos 57 and 59 go further than we are allowed under the current distribution of competences and therefore the first pillar. Amendments Nos 14 and 51 introduce appeal mechanisms which are already provided for within national procedures.
With regard to the report by Mrs Maes, on the safety of third-country aircraft, this proposal is intended to improve air safety through the creation of an inspection system for third-country aircraft aimed at verifying their conformity with international safety standards. The Commission had presented a proposal on this issue in 1997, which had not been able to be approved until today because of the argument over the Gibraltar airport. The proposal now presented to Parliament includes the provisions of the common position which the Council had approved previously, as well as the amendments approved by the European Parliament at second reading. The rapporteur, Mrs Maes, whom I would like to thank, has agreed to this new proposal and the Commission is satisfied with the report adopted by the Committee on Regional Policy, Transport and Tourism.
In fact, we are in a position to accept the majority of the 23 amendments; five of them, with regard to their principles, with a different wording, and some others also with certain textual changes.
Nevertheless, there are seven amendments which the Commission sees as problematic and I would therefore like to make the following observations: firstly, the list of shortcomings which appears in Amendment No 3 is restrictive in relation to the data available to the Commission; secondly, Amendment No 6 is not acceptable either, since the proposal for a Directive relates solely to third-country aircraft and not to aircraft of Member States of the Union. The same can be said of Amendment No 8, which would allocate new responsibilities to the European Air Safety Agency and this would require amending the Regulation establishing it, and of Amendment No 10, which is outside the scope of the proposed Directive. Amendment No 14 does not seem to us to be necessary, since the Commission's proposal specifies that all complaints are admissible, and Amendment No 15 would give the aircraft inspection authorities considerable additional work and anyway the practical usefulness of the supplementary information requested seems to us be doubtful to say the least. Finally, Amendment No 17 is outside the scope of the inspections covered by the Directive and would contradict the principles of the Chicago Convention, and we must therefore reject it.
Mr President, ladies and gentlemen, I hope I have clarified the Commission's position with regard to the various reports which are the subject of this joint debate. Nobody doubts that the reports which Parliament will approve tomorrow will contribute significantly to the safety, efficiency and punctuality of air traffic in Europe.
Once again, I would like to thank the competent committee in general for its work and the rapporteurs, Mr Fava, Mrs Sanders-ten Holte and Mrs Maes, in particular, because they have done some very commendable work on issues which are very technical and complex.
Mr President, Commissioner, Council representatives, ladies and gentlemen, the Commission's proposal for a regulation is a response to the report by the High Level Group on the Single European Sky. It is aimed, as we have been aware for some time, at turning the sky over the European Union, by 31 December 2004 at the latest, into an integrated airspace governed by the same principles and rules. We are also quite familiar with the priorities and principal objectives of this important regulation: firstly, to ensure better use of airspace, which means bringing down the costs, improving management with a view to reducing delays and increasing the system's capacity, and, in particular, to significantly improving the level of safety, which is our top priority.
We are also aware that it is not enough to declare that these are our priorities, that this is a time to take decisions: the first decision which Parliament and the European institutions are called upon to take concerns precisely the handing over of a large chunk of sovereignty, and this decision requires sensitivity and determination.
There are just a few points included in our report that I would like to focus on: these, in our opinion, are the most salient points of the regulation. I would start by mentioning that a Single Sky is being achieved thanks to the unambiguous support of the European Parliament, which it had already declared in a resolution in July 2000, and thanks to the support of the governments of all the countries. The Commissioner cited - and I will mention it again - the recent agreement between the United Kingdom and Spain concerning the inclusion in the legislative act on the Single European Sky of the so-called 'Gibraltar clause'
As I said, the regulation contains points of crucial importance. The first was mentioned by the Commissioner and concerns cooperation with Eurocontrol. This cooperation is essential. It was called for by the High Level Group and should prevent, in particular, the duplication of tasks. Reciprocal cooperation is important even though the Community is going to sign and accede to the Eurocontrol Convention in a month's time. In our opinion, the amendments we have tabled in this respect will be superfluous after the Convention is signed. We do, however, feel that it is useful to emphasise it, particularly after the long wait we have had before our accession to Eurocontrol and the ratification of the Convention by the Member States.
Furthermore, we feel that a matter of crucial importance is cooperation between civil and military authorities. This subject is particularly delicate as it could touch on various customary practices and prerogatives which unquestionably fall within the scope of the Member States' sovereign powers. Our report and the Commission's regulation follow two lines: we call for very close cooperation between civil and military air navigation service providers and we consider that military authorities should be represented on the Single Sky Committee. Although no specific provision is made for this in the text, we call for one of the two seats available for each State on this committee, which will be set up and assigned the task of political and technical control of the Single Sky, to be given to a representative of the military authorities, in order to achieve greater sharing of responsibility and a higher level of cooperation between civil and military authorities.
Thirdly, penalties. The question of enforcing respect for the Single Sky rules through effective, proportionate, dissuasive penalties, as Parliament had already requested, is a sensitive issue. In our opinion, it is essential that we do this to ensure that the Single Sky becomes more than just a list of good intentions and has genuine legal certainty for all the countries of the European Union.
The last important point is that the gradual opening-up of the market, and therefore of competition, will take place within specific constraints. We must remember that air traffic control constitutes a service of general interest, as has already been established by the Judgment of the Court of Justice, and, in this respect, we call upon the Commission to emphasise especially the economic and social impact as regards employment. Amendment No 36, which we are retabling, provides for the creation of a Sectoral Dialogue Committee on all measures with social implications taken to implement this regulation. In this sense, we feel that it is an essential point.
I will conclude, Mr President, by expressing informed optimism regarding the results achieved in recent years. With the Single Sky, we are, at last, in a position to remove the borders in the sky as well as on the ground, and we are certainly taking a step towards fuller, more tangible European citizenship.
Mr President, Commissioner, ladies and gentlemen, despite recent, tragic events, flying remains an extremely safe form of transport. However, since the use of airspace is set to grow exponentially over the next few years, our busy airspace will be placed under enormous pressure, with all the safety risks that this entails. This is the imperative force underlying the present Single Sky proposal.
'Safety first' appeared to be the motto of my fellow MEPs, because 24 of the 79 amendments were adopted immediately and these all concerned safety. I hope that this sends a very clear message to the Council. For the rest, I believe that a good compromise has been reached in the Commission, and I should like to raise three points.
First of all, I should like to mention the position of air traffic controllers and their concerns surrounding privatisation. The Single Sky, the European Sky, is in my opinion certainly no privatisation via the backdoor. It remains up to the relevant Member States to determine whether air traffic management services in the new cross-border functional airspace blocks are provided by the public or the private sector. We should not be dogmatic in this respect. A high safety level and a strict regulatory framework are what matter; not whether services are provided by the public or private sector. I can nevertheless reassure my fellow MEPs, for a large number of Member States are convinced that these services must remain in the public sector. In fact, the Danish transport committee recently stated in our committee that Danish air traffic control should remain in the public sector. Furthermore, those who provide core navigation services also retain their monopoly position in the functional airspace blocks, and will certainly not be expected to compete with each other.
Another point concerns the service providers. If they enjoy a monopoly position, it is important to guarantee the independence of the regulator in each Member State so as to ensure that the safety level is applied to the letter. The message Parliament must send to the Council is that we believe that this is how things should be done in practice. This means that I am unable to support the amendments tabled by Mr Simpson on behalf of the PSE Group. This is also true of the amendments tabled by the GUE/NGL Group because these require all services in every Member Stated to be carried out by an integrated service provider, and leave no option for second-line services to be subcontracted. Such an approach would, in my view, make it impossible to reach the goal of increased efficiency whilst retaining the same safety level. Furthermore, it does not reflect the current situation in many Member States.
A second point which I should like to raise is civil-military cooperation. This cooperation is, in my view, crucial to the success of the Single Sky. However, in order to accomplish flexible use of the airspace, the military airspace users must be involved in the daily decision-making processes in the Single Sky committee. We in Parliament must guarantee that the Member States comply with this and this is why, Commissioner, my amendments go further. Without military cooperation, the Single Sky's added value is seriously affected. In this respect, I have great difficulty with Amendment No 40, because, thinking it through logically, it prohibits military involvement in the Single Sky committee.
My third and final point concerns the role and position of Eurocontrol. Commissioner, I have heard many times that everything is cut and dried, but I need to see it to believe it. Hence our amendments and our intense pressure to have these adopted. Although I can generally live with the outcome of the votes, I remain concerned about Eurocontrol's role in the decision-making process. After all, it is an intergovernmental organisation and not a legislative body, and it is beyond dispute that it possesses significant expertise. I also think that it should play a key role where technical support is concerned, but that is where its remit should end. Eurocontrol is not the panacea for all airspace management problems in Europe, and that has become evident.
The Commission has drawn valuable lessons from Eurocontrol's successes and has integrated them into the proposals, but it has also tried to address its shortcomings. If, for example, we had to make the Single Sky Charting system entirely compatible with that of Eurocontrol, it would be impossible to develop a system of incentives. It is impossible to promote best practices in the field of air traffic flow management in this way. Moreover, Eurocontrol is not only a regulatory body but also a service provider, which means that we are creating a serious conflict of interest. This is why I have proposed Amendments Nos 81 and 82 and have asked, on behalf of my group, for a split vote on Amendment No 51, so as to establish a better balance of power between Eurocontrol and the Single Sky decision-making process in this way.
Ladies and gentlemen, I would ask you to vote for my report today, the text of which, I hope, remains as close as possible to that of the Committee on Regional Policy, Transport and Tourism. We have made a step forward. It is an ambitious proposal. I should like to thank my fellow MEPs for their useful contribution and particularly the staff. It was not an easy task, we have had many discussions and thus gained a clear picture of the situation, and I believe that we have struck the right balance between safety and efficiency. With Johannesburg at the back of our minds, I should like to say that the Single European Sky will also be of tremendous value for the sustainable development of our environment.
Mr President, ladies and gentlemen, if safety were to be held constant at the 1996 level, this could result in a serious accident every week by 2015. It is in these terms that our explanatory documents once again underline the importance of the Commission's proposal for a directive. Safety in the aviation sector has never been so relevant. In the run-up to the momentous anniversary of 11 September, safety in aviation is of primary concern to the majority of users. This should not be the safety of our own European aircraft, but that of third-country aircraft as well. This is why this proposal that is now being raised within the framework of the proposals, that have also been expanded on by my fellow MEPs in their various reports on the open sky, is of extreme importance.
The Commission has already re-opened the procedure for issuing a directive on the safety of third-country aircraft. It is, in fact, tragic that the procedure surrounding this directive was stopped, for it was as good as completed in 1997, but was, due to a dispute that arose between Spain and Great Britain over Gibraltar, relegated to the back-burner at the time. Fortunately, we can now count on large-scale unanimity, although I regret that the matter is still being dealt with at Member-State level and that the Member States' continuing control over the procedures means that the way in which the inspections are carried out still leaves something to be desired. The need for a Community safety policy, however, is, in my view, beyond dispute.
We cannot fail to observe that the accident figures vary widely across different regions and continents across the world. Airlines based in Africa, Asia and South and Central America have accident rates at least twice as high as the world average. We in Western Europe and Australia can count our blessings with the lowest accident rates, whereas Eastern European countries have the highest accident rate, nearly 50 times higher than in Western Europe. To think that we are facing this massive EU enlargement and that, consequently, there is a greater risk of safety levels falling in our countries too.
Moreover, just as aviation users cross borders, safety should not be tied down to national borders either. Frequently occurring problems can be ascribed to inadequate primary aviation legislation, and the lack of institutional structures, qualified staff and financial resources. Recent accidents have demonstrated that an inadequate command of aviation's official language, English, can have tragic consequences. Suffice for me to remind you of a few serious accidents, one in France and one in Italy, which were both directly the result of the fact that the aviation staff did not have a sufficient command of English, the official language.
Other shortcomings can also have major consequences. In 25% of the cases involving third-country aircraft, the flight manuals or navigation maps are missing, or the Global Positioning Systems are not sufficiently updated. Coordinated action accompanied by exchange of information that allows for early identification of possible defects in aircraft is preferable to working with national measures. In that way, Member States can fall back on the EU's common position with regard to third countries to prevent unsafe aircraft from being re-routed to airports in neighbouring Member States where such inspections are not carried out.
Specific elements in our report relate to the fact that people living in the vicinity of airports can lodge complaints about aircraft safety and that they can also obtain information about the lack of safety of some aircraft that fly into their local airports. The people of Ostend will welcome approval of this section. The Commission, however, is less than forthcoming on this score.
I should like to emphasise that there is no room for discrimination. Aircraft from the EU should be inspected according to the same strict rules as third-country aircraft. Since the events of 11 September, we must take more account of the safety of those living in the vicinity of airports and approach routes. Furthermore, and I should like to finish on this note, we need to prevent privatisations in the aviation sector, and particularly privatisations in the safety field, from undermining this very safety, because that is probably when corners will once again be cut. I hope that cutting back on safety, which became so apparent in Überlingen, will not have fatal consequences.
Mr President, Madam Vice-President, ladies and gentlemen, at the beginning of this new parliamentary session we are dealing with one of the issues which I would describe as a star issue for this legislature.
You will remember that at the end of the last parliamentary session we congratulated the Vice-President both on the work she has done in terms of rail transport and the work she has done on the Erika packages in relation to maritime safety.
Well today, at the outset, we are returning to a star issue: the attempt to create the Single Sky; the attempt to harmonise the technical standards; an increase in safety; an increase in the capacity of our airspace. Harmonising all of this with national interests. Harmonising or trying to involve the military authorities, but at the same time trying to respond to a demand of the European citizens: an increase in flight capacity and an increase in safety.
We believe that that safety can be achieved, precisely by means of harmonisation. We believe that the creation of the Single Sky will respond to the increasing demand for air safety. I therefore urge the Vice-President, with the support of this Parliament - because she knows that we support her - to take on, following the approval of the reports we are currently debating, the difficult task of trying to convince the Council to come to an agreement quickly. This is what the European citizens demand: that technical safety be increased by means of the approval of all the proposals and measures which we are debating here at the moment.
I would like to point out that the Transport Committee and, of course, the Committee on Legal Affairs and the Internal Market, which I represent, have been urging and pressurising the European Commission to adopt this type of measure. Unfortunately, as happened in the case of the debate on the Erika package, we are holding this debate on a dramatic anniversary in the history of the world, which is also significant in terms of the history of air travel.
Safeguarding military interests - strengthening the coordination and cooperation between civil and military authorities - increasing air safety, harmonising technical standards, creating the Single Sky committee, increasing the role of Eurocontrol through cooperation between the European Commission and Eurocontrol in the manner proposed and discussed by the Vice-President. These are the challenges and the options and direction we have to take.
I would like to congratulate the rapporteurs and the honourable Members for your efforts on this important debate. I would also like to congratulate the Vice-President and I urge her to do everything possible to achieve an agreement quickly.
Mr President, ladies and gentlemen, I too would like to preface what I have to say with a few words of gratitude addressed to both rapporteurs, Mr Fava and Mrs Sanders-ten Holte, taking as I do the view that both reports have been drafted with great care and have also demonstrated a very responsible approach to their subject-matter. Let me also say that I am grateful for their willingness, in preparation for the votes in the Committee on Regional Policy, Transport and Tourism, to work together in seeking compromises and ways ahead, in which we largely succeeded.
I also wish to thank the Commissioner, who has indeed invested a great deal of commitment in this project, and I do believe that, without her sustained efforts, we might well not have reached the point we have come to today, of being able to complete the first reading of a project of this sort.
There is, however, something I would like to add. I was rather surprised, Commissioner, that you take such a critical view of the many amendments that Parliament has adopted, and which I have taken a quick second look at, and raise the prospect of your being unable to accept them. I do think you should take a closer look and see Parliament as the partner you will need if you are to be able to successfully and consistently put the case for this joint project of ours to the Council.
We find ourselves today talking about a situation that has long been a reality on the ground. It has, in the meantime, become the norm for goods, just as much as people, to be able to cross the borders at will, at whatever time and in whatever manner. This freedom on the ground must actually have originated in the heavens, as it seems far less problematic to set down borders in the sky than to remove them on earth. Things have turned out differently now, though, and the public, the people who fly frequently, have expectations that are all the greater and all the more pressing; it is they who are telling us to at last get on with politics and sort matters out.
It is the fact that the present position is simply unsatisfactory that prompted our desire for a Single Sky. Let me make that clearer by giving some examples. The situation in Europe today is that one out of every four flights is delayed. A proportion of the delays can be attributed to the fact that airspace is overstretched, and it is overstretched because we have this catastrophic situation with a fragmented sky. Every year, 350 000 flying hours are wasted because the direct route goes over military areas which may not be overflown, which means that aircraft have to fly by circuitous routes. We also have the situation today in which there are 41 blocks of airspace in 15 EU Member States. I always like to illustrate that by the example of an airline pilot who, on a flight from Rome to Brussels, has to fly through nine different blocks of airspace, meaning that he has to report in and out nine times. Misunderstandings are of course always possible and linguistic problems can crop up, so if anyone tries to tell me there are no additional potential hazards here, he is off beam. This makes it clear that we must make a long-overdue change here.
I see these proposals as likely to give the sky a new architecture, create functional blocks of airspace and thereby ensure that, on the one hand, we increase capacity - which the increase in air traffic makes urgently necessary - and on the other, we enhance safety by minimising potential dangers from the outset, are able to reduce costs and so make flying cheaper and, finally and particularly, that we do the environment a favour by cutting at a stroke the 350 000 unnecessary flying hours to which I have already referred.
So we have our eyes on the right objective, but I will also say that I am sure there are a number of points we could subject to critical discussion, and I know that one or other of my fellow-Members of this House has doubts about whether this or that is the right way to go ahead. In the Committee, we tried to add certain things. One I will mention is an industry consultation body, as we felt it was right that both the users and the manufacturers should be more involved in the project, to prevent us coming up with something that later proves unusable, or, on the other hand, from requirements bearing no relation to the products that come on the market. The fact is that, as well as the fragmentation represented by the 41 zones in the sky, Europe is fragmented in the field of technology. I believe that our technologies must also be modernised and harmonised as soon as possible.
Like Mr Stockmann, who tabled an amendment on the subject, I would have liked us to go a step further by creating a European supervisory authority and removing this area much more from the nation states. I know that to be, at the moment, a chimera, but my relative youth gives me hope that we will today take the plunge and take an important second step by declaring our desire for a Single European Sky, deciding on the political objective, and then going down the road the Commission has pointed out to us. Thus we may hope that, at some point in the next ten or twenty years, there really will be a Single European Sky with a European supervisory authority, which will of course safeguard national interests. So I ask you to vote for these projects by a large majority.
Mr President, Commissioner, ladies and gentlemen, 'and yet it does move' - European air transport policy, I mean. There are obviously so many pressing problems that Spain and Great Britain have given up their decades-old blockade in the Council. That is a great step forward for Europe.
The Single Sky project has a significance in terms of European airspace comparable to that of the introduction of the euro for the European economic and monetary area. I only hope that there is just as much awareness of the problems involved and willingness to resolve them, as the devil is well known to dwell in the details. We can already see quite divergent national interests girding their loins to jeopardise the ambitious objective of making this project a reality by 2004. The reports by Mr Fava and Mrs Sanders-ten Holte show the necessary will to resolve the problems, and I hope that the House does as well.
I would also like to say something about a number of core issues that have had a part to play in the discussion and which seem to be important. I still find it hard to understand why the sharing of responsibilities between the Community and Eurocontrol has not been resolved in a truly definitive way. Things still need to be done in that area.
My second point is that the Commission was quite right to refer to cooperation between civilian and military authorities, but this does not, in my view, go far enough, since, in the final analysis, there is still an intrinsic need for their air traffic control services to be fully integrated. This area calls for more than what the Commission has proposed. I am aware that this would of course require an ongoing discussion in the institutions, one that would encompass the Common Foreign and Security Policy and not relate solely to transport policy.
Thirdly, the provision of air traffic control services calls for independent national supervisory authorities, which would, in the final analysis, need to be institutionally separate from the service providers. As my colleague has pointed out, we would prefer it if we already had a European supervisory authority, but the time for that does not yet seem to have arrived.
Fourthly, we need clear procedures for authorisation and appointments and transparent rules on charges. I would ask you, at the present time, not to let yourselves be tangled up in a discussion as to whether air traffic control requires State or private-sector service providers, or else the whole project risks being brought to a standstill, as we have seen happen with public transport. That would be harmful. It is safety that is in the foreground and has priority, along with the facilitation of integrated air traffic control services appropriate to the functional blocks of airspace.
My fifth point, which is at the heart of the whole structure, follows from that. We need the creation of functional blocks of airspace. The Commission's description of how we get there is, however, incorrect and inadequate. Here, the need to rid the skies of the small-state mentality means that there is still a need for improvement. We have 26 subsystems, 58 monitoring systems, and different equipment. That is superfluous and, as has already been said, increases the likelihood of error. Safety must be the highest priority.
Mrs Maes, your report is one that I cannot but fully support. There are scarcely any objections to it on the part of our group.
Mr President, Madam Vice-President of the Commission, I would like to start by saying that the debate in committee was lengthy and in-depth, and so the amendments accepted were not random but were the fruit of lengthy discussion. I too would like to thank the three rapporteurs, who have done an excellent job, and I think I can say that Parliament's support for the Single Sky was confirmed both in the discussion in committee and in today's debate, which have proved a constructive contribution to the creation of the Single Sky. However, if we want 2004 to remain the date for the introduction of this new airspace model, we will need, in my opinion, to pursue dialogue within the Council, particularly with those countries which are still sceptical - some of them are downright against the idea - and with the countries whose internal systems are in most need of modernisation, and here I am thinking of the problems which are clearly going to arise with enlargement, which is now imminent.
I have noticed a political theme emerging during the course of the debate: the perpetuation of the myth that the Single Sky is an attack on the sovereignty of the individual States. It was even said in committee that it is an attack on the physical sovereignty of States over their territory. I feel it is important to make it clear that this myth is completely unfounded and that it is, of course, contrary to the spirit of the Treaties, but I fear that it is even becoming an issue in high-level negotiations.
Dialogue is also necessary - as a number of Members have said - with the trade unions, which I believe are voicing the legitimate concerns of the people, particularly as regards the more sensitive points relating to the concept of public service or service of general interest, especially where controls are concerned, which is clearly a sensitive issue.
I feel we must stress, as has already been done, that liberalisation, which is absolutely essential in this sector, does not mean privatisation, that competition, although as wide as possible, must, of course, take into account the essential safety requirements. We therefore need to increase capacity to deal with the huge volume of traffic, while, as I said, increasing safety and making air traffic control less fragmented by using new technologies, not least, and resolving the still pending complex issue of integration with military systems, for I feel that this is a political matter which does need to be addressed. One of our guiding principles must be to create new airways which will prevent congestion in certain airspaces, for we are now faced with saturated routes and a huge increase in costs caused by delays and the enormous amounts of fuel consumed. I believe that the Single Sky will bring an efficient, effective system for the European citizens.
Mr President, Commissioner, ladies and gentlemen, the proposal for the creation of the Single European Sky is a complex issue, one that I, personally, still find rather ambiguous. I think, however, that Mr Fava and Mrs Sanders-ten Holte have done a considerable amount of work, given the size of this report.
From the outset, in order to understand the full implications of this matter, I took the time to work with the industry. Only last Thursday, I spent the morning at the Roissy air traffic control centre and the afternoon at Athis-Mons, which is Europe's third largest air traffic control centre after Maastricht and London. From this experience, I have come to believe that - in spite of the fact that the rapporteurs and the Commission have taken a number of points into account - what is being proposed today still presents serious dangers.
I would like to thank the RET Committee for having incorporated a series of amendments that I had proposed so that more attention is paid to safety. I also feel it is very positive to include an amendment specifying that each Member State is free to appoint a public or private entity as its operator or operators, although I do believe that air navigation services represent a service of general interest and that competition rules cannot apply to them, as the European Court of Justice has in fact ruled.
Unfortunately, even though these amendments were adopted, this has not, in my view, significantly changed the liberal undercurrents of the draft text. I shall try to explain what I mean. All the amendments proposed by my group, which clearly ruled out introducing competition in the air navigation sector, were rejected in committee. Even so, the House must still reflect on the fact that the air traffic control trade unions are united on this issue. Everyone in the industry - although there are, quite naturally, differences of opinion between the various parties - is coming to the same conclusion regarding the dangers of the current proposal. Yet, we are not talking about staff who are attached to so-called privileges and who are unable to accept change: the very job of an air-controller involves constant development and change.
The current system is far from perfect. In addition, it is already cross-border in nature. Everyone is aware that cut-off points do not, generally, begin and end at borders. There are other reasons for this apart from air traffic control. The current system of course needs to be improved, but in my view, there are other problems, particularly that of the ultimate objective. The ultimate objective should, indeed, be the priority. There is also a problem regarding method. No reform of the air traffic control system will succeed without the help of air traffic controllers who are responsible for maintaining high safety standards in Europe. In addition, it was possible to bridge the gap - a very considerable gap between the extraordinary growth in air traffic in recent years and improving traffic flow - due to the increase in air traffic controllers' productivity, not to mention the significant investment made to upgrade equipment.
The search for standards that everyone in Europe can apply is an essential goal for the Union and, from this point of view, the European Commission can certainly play an extremely important role in providing harmonious organisation and effective control. Although the proposal for a regulation treats safety as a priority, I believe that all the proposals seeking to place the regulation on an economic basis run counter to this affirmation. Whatever forms, and they all differ considerably, are chosen by the Member States, the proposal to introduce competition in air navigation services by casting doubt upon the integrated system, including all the technical services, would be detrimental to navigation and it represents a tangible danger to safety.
It is true that there is a link between safety, capacity and costs, but to purport to establish high safety standards by taking the economic question of cost as a priority and by referring to it above all else is, at best, illusory and, at worst, misleading as to the goal of maintaining high safety standards. Obviously, the flow of air traffic and its safety are dependent on a chain, all the links of which are essential. If the chain is broken, we risk seriously compromising safety. That is why, to put it frankly, if the texts do not make significant changes on these crucial issues, I will be unable to support them in their current form.
Mr President, I very much welcome the proposals before us today, which are clearly designed to tackle delays caused by air traffic control problems in Europe. These delays are taking place on many flights because of the difficulties with air traffic systems in Europe. These systems need to be modernised and centralised so as to guarantee that flights are not delayed because of air traffic control deficiencies.
We have all seen surveys that show that air traffic is going to increase in the coming years. The objective of the Single European Sky proposal is to ensure that air traffic management systems are designed, managed and regulated in a harmonised way within the Union and with the highest possible level of safety.
I come from an island nation with a high dependence on air transport and improved efficiency in these transport models is extremely important to enable future economic development to take place in my country.
At present there are 73 air traffic control centres in the pan-European airspace, which all operate under different codes of classification. Air traffic management in Europe is fragmented and the current system is not able to keep pace with the demand, which results in delays in many flights. In the European Union we need to establish effective and binding regulatory arrangements to solve this problem sooner rather than later.
On a separate but not unrelated matter, a conciliation process is going to begin shortly in relation to the issue of the new EU regulation concerning the establishment of common rules in the field of civil aviation security. This conciliation process must reach an effective agreement. We need to ensure the introduction of a 100% whole baggage screening process at all airports in Europe. We must also guarantee that the necessary staff training is put in place to make these changes work.
Improved security is not a cheap exercise and one of the issues that has to be addressed at the conciliation stage is agreeing exactly who is going to foot the bill for the implementation of the new anti-terrorist security arrangements. At present the financing of anti-terrorist security measures for air transport differs from country to country and between transport models. We cannot continue to accept this situation.
Mr President, airlines and passengers are facing a number of serious problems, which the combined management of the airspace above Europe should be able to resolve. Increased efficiency and handling rates should reduce delays, environmental pollution and avoidable costs to a minimum. We are confronted with a number of complications, prime among which, in my view, is the division between military airspace and civil corridors. It is up to national and military authorities to take up the challenge to end this division.
Safety should be at the forefront of our minds during the liberalisation of navigation services. Nobody benefits from lower costs that result in a higher risk for travellers and staff. This is why we endorse the emphasis which Mrs Sanders-ten Holte places on this aspect. The standards for the various services should be as uniform as possible, preferably at global level and at least at European level, where we should draw on the expertise and experience of organisations such as ICAO, Eurocontrol and soon also EASA. I would ask that special attention be given to the enforcement of these standards. In many areas, sound legislation breaks down as a result of insufficient monitoring and enforcement. An adequate draft and implementation of this inspection and enforcement also make it possible for enterprises other than strictly public ones to offer navigation services.
Finally, time, capacity and safety all require an improvement in the current situation as a matter of urgency. I hope that the Commission can keep to its ambitious time schedule, which should never be at the expense of the quality and safety of drafts, however. In our view, the rapporteurs have sufficiently called attention to this in their reports, which we can endorse accordingly.
Mr President, both the explosion in air traffic in recent years and the saturation of Europe's skies mean that a number of measures to reduce congestion are needed. One of these measures should be improved regulatory coordination between the European countries.
From this perspective, the Commission's Single Sky initiative which aims to provide a safer and more fluid airspace appears to be based on the obvious. Yet, the obvious seems much less clear, however, when you study the practical details of the project and when you realise that there is already a body that regulates air traffic, Eurocontrol, which has a great deal of technical expertise and covers a much wider territory than that of the Union, since its membership includes 31 countries of the continent.
In this respect, there is a considerable discrepancy which, in truth, the texts presented by the Commission do not mention. This discrepancy is fully evident even in Article 1 of the regulation laying down the general framework, as it is stated that the Community shall be given the means necessary in order to create the Single European Sky whilst taking into account Eurocontrol's task in establishing a pan-European airspace. Further into the text, the issue of coordination between the Commission, which represents the Community, and Eurocontrol, does not become any clearer. This could be summed up in one sentence: who gives the orders and who is has the last say in drafting the regulation? Although the text attempts to suggest the opposite, we can only see one possible answer. It is Eurocontrol that gives the orders, which the Community must obey, alongside Member States which still have the most important role.
We feel that the majority of Member States share the same view. We must maintain Eurocontrol and its prerogatives and we must, therefore, firstly clarify the prerequisites of regulatory relations with this body. Failure to do so will risk complicating matters rather than simplifying them.
Mr President, I would like to begin by congratulating Mrs Maes on a very competent and excellent report. Consideration of this subject is long overdue and I am grateful to the Commission for bringing it forward. The problem of third countries' aircraft and their safety standards has been of great concern to many people, particularly Eastern European airlines and maybe even further east than that.
The Commission's directive has sought to resolve this problem by introducing a large number of ramp inspections and inspectors to do spot-check inspections on these aircraft as they land in the European Union. That is one way to do it. There is another way we could have approached this, but I am not going to complain. I would just like to say that the way the Commission has proposed is a massive job creation programme for aeronautical engineers and technicians. I myself am an aeronautical engineer so I should not be complaining about this. But it is going to create a number of jobs at the Community airports where people will have to go and do spot-check inspections and ramp inspections.
An alternative that I might suggest for future consideration is to actually upgrade technical and maintenance facilities in third countries and give them support and aid so that they can upgrade their own technical specifications and maintenance facilities to a standard that is internationally acceptable. That is what the United States has been doing, particularly with African countries. This is good for exports and good for the United States aviation industry in that it provides a long-term opportunity to sell its goods and services. It is also a way of getting its equipment into place around the world - the Boeing-Airbus agreement, I suppose.
There are, of course, a number of issues relating to Community air transport which we need to look at. Might I be permitted to raise a very important issue for the British MEPs coming to Strasbourg? We get thrown off flights, even with fully confirmed tickets. Air France has done this repeatedly; yesterday two of my colleagues with confirmed tickets were thrown off because the flight had been overbooked. That is against international rules. It is also - and the Commissioner might wish to write to the president of Air France about this - a criminal offence for a Member of Parliament to be prevented from coming to Parliament in Britain. There is such a thing as a European arrest warrant, which we understand is now going to be put in place. I am raising these issues so that we may act before it is too late.
Mr President, ladies and gentlemen, although I do of course agree with the basic idea, I feel that, when it comes to the question of a Single European Sky, which is a very complex issue, we should look very carefully at local parameters and anyone advocating the privatisation of air traffic control and management will need to come up with some pretty persuasive arguments. We also need to make arrangements, in conjunction with the military sector, in order to protect its decision-taking powers on defence issues and ensure that current common foreign policy and defence levels are not exceeded.
Clearly, several questions have arisen which require further clarification. For example, on the question of national sovereignty, each Member State will be required to hand over the planning and control of its airspace to a central agency and this may cause numerous Member States constitutional problems. This needs looking into. Likewise, despite the initial opinion of the Council's legal services, airspace above international waters does not appear to have been covered. For countries such as Greece, but not just Greece, this is a very serious question because, without airspace continuity, technical and institutional problems will arise and we may end up with different systems operating within a single Member State. This will complicate daily operations and thwart the very flexibility which is the whole purpose of the exercise.
Even the involvement of the military sector in this overall exercise has not been clearly safeguarded with respect to national security issues, i.e. second pillar issues. And then there is the, in our view, equally serious question of the legal basis for the proposed regulations which, by their very nature, appear to warrant more than just Article 80(2) of the Treaty, given that this is not just a transport issue.
To conclude, I feel that if the most serious of these concerns are to be entertained, the right of defence and security enshrined in national legislation must be clearly safeguarded when we introduce the Single European Sky we all want. Thank you and my especial congratulations to the Commissioner and the honourable Members for their excellent work.
Mr President, Commissioner, ladies and gentlemen, I too would like to start by thanking the rapporteurs for their excellent work in drafting these important reports. They have taken different points of view into consideration and have achieved a balanced whole.
The aims of the regulation package before us to improve the viability of air traffic are especially welcome. The reforms are necessary to keep the costs of air traffic down, reduce the number of delays and increase capacity. As has been said here many times, it is very important to improve traffic safety. There is broad consensus on these goals.
There are whole areas in the regulation where opinions in Member States have differed. These include consideration of the military dimension, the provision of services, functional airspace blocks and relations with Eurocontrol. In taking a decision consideration must be given to the needs of national air defence. These could be ensured by means of a safeguard clause. The Member States must furthermore retain the power in the future to decide the provider from which it is to acquire air navigation services. With regard to the provision of air navigation services, the regulation proposes the possibility of establishing supranational airspace blocks. That would give national authorities a choice when procuring services.
The recent EU decision to apply for membership of Eurocontrol, the European Organisation for the Safety of Air Navigation, was a necessary one. After accession the EU will be able to use the powers of decision of Member of States in those matters in which the organisation is involved which concern all Member States. Eurocontrol's foremost objective is specifically the improvement of traffic flow and safety. The harmonisation of air navigation systems and the control of traffic flows will contribute to this.
Improvements in air safety will also call for action in respect of the assessment of aircraft from third countries. That is discussed in the report that Mrs Maes drafted and it is important.
The different points of view that have been raised here can be reconciled in the way the rapporteurs have demonstrated. We should try and make swift progress in the debate on the legislative package so that it can be adopted some time this year.
Mr President, Commissioner, it is beyond doubt that the airspace above the European Union should be under common management if its safe use and greater quality is to be guaranteed in the form of reduced delays.
The approach taken by the rapporteurs, of involving representatives of consumer associations and of industry, as well as of Eurocontrol and of the armed forces, in the discussion in order to come to decisions on proposals for the use of the Single Sky, is one that I support. Only this combination, taking account of the experience of civilian and military operators, of suppliers, of those who provide air transport services and those who use them, can lead to decisions being made that effectively make the connection between the required safety standard, efficiency, and the interests of the workforce.
I do have doubts, though, when it comes to the technical implementation that is proposed. I can understand why service providers and regulators are to be separated, but I am opposed to the option contemplated of destroying the hitherto integrated air traffic control system by awarding individual contracts, some of them to operators in the private sector. Whilst this may well lead to more competitors becoming active in the market, I see it as bringing about the very opposite of the increased safety that is intended.
The geographical fragmentation of air traffic control services that prevails at present gives way only to fragmentation of an economic kind. In no way does this reduce the existing problems in European air transport, but rather - as demonstrated by the example of the recent crash of two aircraft over Lake Constance - new ones are added. Considerations of profitability led to cutbacks in personnel that made it possible for a situation to arise in which in fact only one pilot was actually on duty, and this made trouble-free and, above all, safe operation impossible.
Here, it is abundantly clear, the question arises of whether air traffic management's highly-sensitive safety issues might not be better taken care of by a public service, which would incorporate the advantages of the integration of the individual services into one single chain with the required quality of work, professional qualifications and the necessary material resources. Whilst the introduction of cross-border blocks of airspace represents a step towards the necessary integration of European airspace, it can only come about with the agreement of all the States concerned. When cases of uncertainty or dispute arise, it should not be possible to settle them over the heads of one or more states.
In contrast to this Commission proposal, which presupposes cross-border cooperation by regional services that are available only to a very limited extent, close collaboration between the nation states' existing public air traffic control services is very definitely conceivable and indeed realistic. In this instance, two countries would constitute a cross-border block of airspace. This complex question of how the sovereignty of states may be respected is also apparent in the Commission's thinking and reporting on improved collaboration between civil and military use of airspace.
It is not clear from these reports precisely how the closure of airspace to civil, as opposed to military, aviation can be rolled back. The current regulations can hardly be said to achieve better use of the single European airspace or greater safety. The extended interoperability of the European air traffic management network can be seen in a positive light, as integrated networks have a natural tendency to facilitate greater compatibility and contribute to the reduction of acquisition and maintenance costs.
Mr President, Commissioner, the fact that we in this Parliament are some of the most frequent users of air transport requires us to pay special attention to all initiatives designed to improve the organisation, punctuality and safety of air traffic navigation and control services.
We are certainly not calling into question that the proposal to create a Community air regulation body, known as the 'Single European Sky', and the development of connected regulations are intended to increase the effectiveness and safety of this means of transport and to respond to the challenges of its foreseeable growth in the future.
The simple truth is that in this field there are questions that cannot go unanswered. Because I have very little speaking time, I shall only discuss the main ones. First, is Parliament aware that the legal base invoked for the four regulations, Article No 80(2) of the Treaty, might not be a sufficient basis for the measures recommended by the Commission, which will have the consequence of communitising national airspace, leaving States Members to exercise, alone, and jointly, their powers of sovereignty? Furthermore, do you realise, ladies and gentlemen, that, as a result of these regulations, the distinction between civil and military users of common airspace will become blurred? Thirdly, is it not obvious that the assumption of these new competences by the Union, to be exercised in accordance with the rules of comitology, requires the inclusion of a ground of competence which does not exist in the current Treaty, and even the definition of a common defence policy, which is still so far from being reached? Furthermore, will the introduction of economic competition mechanisms into air traffic control activities be appropriate to pursuing the objective of air traffic safety, in other words, the safety of people and goods that are transported and of communities living under flight paths, given the need to maintain the high standards of safety practiced?
Lastly, during this process, will an impartial and objective analysis have been carried out of the genuine causes of the delays European flights have been experiencing? Can these only be attributed to the shortcomings of the air traffic control system, which we are now seeking to remedy? Will due account be taken, for example, of the responsibilities of airports or of those of airlines that refuse to phase out their flights, or of meteorological reasons? In these new regulations we do not see proposals for measures designed to improve the practices of the other components of this complex system. We do not see them and, therefore, we are still concerned.
Mr President, Commissioner, if one reads the texts proposed by the Commission, one is led to believe that air navigation services might be subject to the Community's economic rules, which would mean having to publish calls for tender for public services of this particular type. Yet, in its judgement of 19 January 1994, the Court of Justice stated that air navigation control is a task of the public authorities that is entirely devoid of economic character, since this activity is a service of general interest designed to protect both air transport users and the populations affected by aircraft flying overhead. One might believe, therefore, that air traffic control, flight information and alerting services exert a form of administrative police of a regal nature, and they cannot, under any circumstances, be incorporated into a market service, despite the existence of user charges. The fact that these services are covered by charges paid by the users does not, however, confer upon them the character of services that are subject to the economic rules of the Treaty.
That is why the Member States must be able to choose the procedures for organising and providing these services depending on the volume and nature of traffic that they have to manage, as well as the economic realities specific to their territory. We should also point out that air traffic services cannot be subject to the economic rules of the Treaty, nor can competition be introduced. The conflicts of interest which might arise from this would have an extremely harmful effect on the safety of air transport and, more importantly, of the general public. One of the sovereign functions of the State is to ensure the safety of its population and its territory. It is therefore the duty of the States and the States alone - which must, of course, improve harmonisation within Eurocontrol - to fulfil this duty.
Mr President, I wish to begin by thanking our rapporteurs, Mr Fava and Mrs Sanders-ten Holte, and also the shadow rapporteur, Mr Schmitt, for all their hard work on a very complex and detailed report.
However, I should like to raise a number of concerns that have not yet been addressed, in particular by the Commission. The aviation industry cannot continue to sustain the loss of USD 4 billion due to delays across Europe and I recognise that doing nothing is not an option.
Notwithstanding those remarks, as the saying goes, the devil is in the detail. The proposals before us could result in duplication of regulatory efforts and measures aimed at either Member States or at the full Eurocontrol membership that at present covers 31 countries. Even worse, there is still a real danger of damaging or destroying existing pan-European systems that function to everybody's satisfaction, solely because they need to be placed all of a sudden in an EU context. I refer in particular to the Commission proposal to recreate the Eurocontrol route charges and central flow management systems. I would also question the establishment of an industry consultation body, as this would be an unnecessary duplication of the existing system.
It is our duty to look beyond our borders and create meaningful and effective actions and measures to improve the safety, efficiency and economics of air traffic management which will not lead to a two-tier system, thereby jeopardising the current modus operandi. In addition, we cannot ignore the genuine concerns of many Member States regarding the military dimensions of Single Sky, nor the sovereignty issue.
On 6 July 2000, during our initial debate here in this House, I informed the House that 44% of delays and 30 bottlenecks were concentrated in sectors straddling north and south, including Switzerland, France, Italy, Spain and parts of Germany. I also stressed that it was inappropriate to use Eurocontrol as the scapegoat. A Single Sky will not solve all of our congestion problems if these Member States and Switzerland do not make a concerted effort to address their specific shortcomings.
Finally, both airlines and airports will also need to look closely at their practices, as they too are far too often responsible for a high percentage of the delays incurred.
This report has come a long way and, again, we must thank the rapporteurs. But we are not there yet. I hope that there will be further and better clarification once Council has met.
Mr President, this debate is not only about safety or the elimination of delays through better cooperation at European level. In my view, this debate also has an international political dimension. Cooperation is the EU's strength but also its weakness. It is useful to conclude agreements about European rules on aviation, including the use of airspace. However, the weakness lies in the way this is done: slowly and with a large number of reservations on the part of the nation states.
As is evident from Kyoto and the whole affair surrounding the International Criminal Court, we in the European Union try to emulate the United States on the international stage. The Americans often try to play us off against each other, and often, we are unable to offer any resistance. The aviation dossier is a case in point.
If you compare the European Union with the United States, it is evident how much better things are organised over there and how weak we often still are. The debate and the Fava report also show that we are still not agreed by a long shot on the use of airspace and the rules for air traffic control. This discussion is immaterial in the US, as it has one aviation authority. I therefore believe it is important, also in the light of this debate, to make swift progress and to work on a system, a set of rules, which can form the basis of one space instead of fifteen different regulations that are given a common European denominator in one way or another.
I should like to conclude with a remark about Mrs Maes' report, which is excellent. It is good that we can now finally wrap up this dossier. It has gone on for too long, partly as a result of the Gibraltar issue. There are risks involving third-country aircraft, often because these are obsolete. This creates unjustified risks, including for airports in the EU at which passengers board these planes. I welcome an inspection system, and I should like to congratulate Mrs Maes once again on her sterling report.
Mr President, introducing competition within the air navigation services will not reduce delays to flights, nor will it harmonise Europe's skies, as the Commission claims.
Competition would, in fact, compound these difficulties, as competition hampers cooperation. Applying productivity criteria to what is merely a question of commercial profitability cannot improve the service provided to air transport users. More importantly, though, attacking the public and integrated character of air traffic control services and, therefore, breaking the safety chain that this service provides, only increases the risk. Unfortunately, the air disaster that occurred at Lake Constance in July served as a tragic reminder of this.
Air traffic controllers are quite right to reject the so-called 'Single Sky' project, a message reinforced during their Europe-wide strike on 19 June, and the risk that it involves.
My colleagues, Mrs Laguiller and Mrs Bordes, and I condemn the breaking up - planned by the Commission - of this public service in preparation to hand it over to private greed. The shareholders of the airlines, of the aeronautics industry and the information technology sector are already calculating the profits that they will make from the break-up. If you strip the draft text of the pretexts put forward by the Commission, the reality of this project becomes all too evident.
We therefore reject the project outright, and we shall vote against the Fava and Sanders-ten Holte reports as privatisations and the pursuit for profit are harmful and incompatible with progress, with the concern for safety, with the possible and necessary renationalisation of human activities, on land as well as in the air.
Mr President, when my colleague spoke about the Single European Sky in July 2000 he thanked the then rapporteur, Sir Robert Atkins, for providing a gift to the Eurosceptic movement in the United Kingdom. Since then, the Europhile British press, particularly the national Sunday newspaper The Observer, has made great capital over the recent tragic collision between the Swiss and the Russian airliners. One journalist even suggested that the lack of a unified system was in part responsible for the incident. However, this issue is not about controlling airspace. A unified system through Eurocontrol already exists. It has been doing the job of coordinating air movements in 30 countries, half of them outside the EU, for 42 years. The real issue is the battle as old as the Communities themselves: the battle between supranationalism and intergovernmentalism.
The Eurocontrol system is based on intergovernment control; the Single European Sky framework directive is naked supranationalism. The Community wants to bring a portion of the system under supranational control. It wants to take over relations with Eurocontrol from Member States, bringing it closer to achieving its ambition to be what Monnet described as a European government. That is the real agenda.
I remind my British colleagues particularly, therefore, that if they vote for this measure they are voting for political integration.
Mr President, I would like to start by thanking the Commission and congratulating it on its initiative, as other Members have done. I would also like to thank the rapporteurs and the Parliamentary bodies and congratulate them on their work on this very complex subject, with regard to which I feel it is right to apply the principle of flexibility we cite so often.
I must also thank the Commissioner and Commission Vice-President because, in this case, making a minimal, formal change to procedure, she has anticipated the line the Commission will take at the end of the debate on the amendments too. This has given us the opportunity, the subject being so complex, to specify some of the reasons for the importance we attach to the amendments and, precisely, to bring out crucial, sensitive points of the debate.
The Single Sky initiative is positive, for the reasons already mentioned by all the speakers, which I will not go over again so as not to waste time or space. The guiding principles are safety, efficiency and punctuality, to quote the Commissioner herself. For this very reason, although we have chosen not to make an explicit, isolated reference to the economic side of things in some amendments, that does not mean that we do not realise its importance but that we want to avoid playing into the hands of those who have viewed this process in a negative light right from the very beginning. We often say that we must not throw the baby out with the bath water but, in this case, there are some people who have been trying, right from the beginning, to make the bath water dirty precisely so that the baby will then be thrown out, and we would like to avoid this.
The same applies to the issue of cooperation between civil and military authorities. The solutions we are proposing will not resolve the problem but, if there is one way of ensuring that it is never resolved, it is not even to address the issue. The problem will arise again with regard to relations with Eurocontrol and respect for national sovereignty when we come to redefine functional airspaces too, and there are potential solutions which can enhance the positive work already achieved hitherto.
Mr President, I should also like to thank the rapporteurs for their work and remind colleagues that the real issues, the three guiding principles against which we should test these proposals, must be safety, environmental sustainability and consumer rights. The current systems of air traffic control in Europe are living on borrowed time and the tragic events this summer only go to prove that. Mrs Maes is absolutely right that in 20 to 30 years we could well be witnessing a major aviation tragedy every week unless we take action now.
The Single European Sky and the proposals for checks on non-EU aircraft are important contributions to making our skies safer. But we must also take account of the environment, particularly in this week of the Johannesburg Earth Summit. Every day millions of litres of fuel are wasted and unnecessary emissions are produced because of aviation delays and aircraft in transit across Europe's skies. A Single Sky will be a major contribution to reducing pollution, emissions and wasted fossil fuel.
Finally, let us not forget consumer rights. One in three flights in Europe is delayed. The human cost is incalculable: thousands of family holidays were ruined this summer with people kept waiting in hot and antiquated airports. Business is disrupted and delayed.
I hope that this proposal will be widely supported. I am pleased that the Commissioner is ambitious enough to say that we must see a significant breakthrough in 2004. Like Mr Fava, I remain optimistic that we will meet that deadline. It is just a pity that the Council is not here to respond to our concerns and our calls for immediate action, because the Commissioner has done her work. We have done ours. Now it is up to the Council.
Mr President, we have nothing against a Single Sky that is designed, as is proclaimed, to increase safety levels in European airspace by coordinating guidelines and actions and by harmonising rules. But this is not, objectively, the real reason for this Commission proposal. Incidentally, issues of safety or even delays do not fall within the main scope of airspace control. And, in fact, the proposal adds little in the field of safety. Some of the guidelines it contains could actually even call into question the high safety standards they claim to want to achieve: this applies to the opening up of the auxiliary service market, given the priority attached to improving results, which could lead to lower spending on staffing and equipment. This also applies to transforming geographic blocs into economic blocs that will tend to compete with one another, to the detriment of safety.
It is at other levels, however, that this proposal concerns us most, as well as some of the amendments that were introduced in the competent parliamentary Committee. I am referring specifically to the intention to transfer the definition of 'functional blocks' from the Member States to the Community sphere. Since this issue has been and still is a matter for the forum on territorial management, in accordance with the Treaties and the constitutions of some countries, specifically my own, it falls within the exclusive competence of the Member States. There is, therefore, no legal base for proposing what is being proposed, especially not in the terms adopted in the parliamentary Committee, which strengthen the Commission's role as the authority of last instance.
In fact, this matter takes on particular importance given the involvement of the military sphere. It is, therefore, unacceptable that attempts are being made to subordinate control of military airspace and, in general, to define new 'functional blocks' in the absence of a competent decision by the Member States. We feel, therefore, that the approach with which the Council has been studying this issue recently is a sensible one.
These concerns - but also others, such as those regarding the mobility of controllers - have deserved our full attention and have led to the submission of a set of proposals for amendments, which, if adopted, could be added to other amendments that have already been adopted in Committee and which have improved some aspects of the Commission's initial proposal. These are the idea that air traffic control services were a matter of general interest; the previously missing participation by the social partners in the process; the now accepted possibility of the use and management of air traffic control services remaining in the public sphere; and finally the commitment to improving cooperation with Eurocontrol. I repeat, however: the questions that I mentioned at the beginning are crucial to the final evaluation of this proposal.
Mr President, Commissioner, ladies and gentlemen, these three reports - by Mr Fava, Mrs Sanders-ten Holte and Mrs Maes - were adopted by very large majorities in committee. Members have therefore rightly drawn attention to what the present legislative process will achieve as we move towards a Single Sky. All that, including the thanks to the Commissioner and to the rapporteurs, merits nothing but agreement.
As several Members have already said, though, ideal solutions are still a long way off. Those who are unwilling to admit that should put themselves, for a moment, in the position of the public. Our citizens take a far less rosy view of the topic of 'flying in Europe', above all when, as frequently happens, they are obliged to travel by air. They regard flying in Europe as safe. That is a good thing, and may it stay that way, even though, here too, there is still room for improvement. Above all, though, they regard flying as extremely expensive. For what I pay to fly from Graz, my home town, to Brussels, I could just as well fly to Los Angeles or Kuala Lumpur. Quite clearly, something is out of proportion here.
More delays are occurring. Flying at high speed as we do, we spend more time sitting around at airports, and it happens all too often that we do not fly at all. Strikes, especially just before public holidays, keep reminding us to what an extent some people, when the issue of safe air travel comes up, consider their own interests rather than the public interest alone. Looked at in that light, we should not only laud what has been achieved, but we should also, and especially, work on the basis that what we are taking the first steps to get moving today might well need further improvement, so that, setting ourselves higher standards, we may ensure greater safety in the air, and also proper transport conditions in Europe. There is still much to be done.
Mr President, Commissioner, this proposal sums up our approach quite neatly. Our point of departure is a known problem, the delays of 1999, even though this year was exceptional due to the war in Kosovo and the changes to flight paths. When a problem arises, we quite spontaneously turn to Parliament's favourite topic, namely competition. We will sooner or later have to build an effigy to competition. The limits of competition are reached very quickly when the safety of passengers is at stake, and these limits, which fortunately appear, for the most part, in the draft texts, are a matter of responsibility for Member States. Air-traffic controllers are, essentially, equivalent to a policeman on the side of the road, to a ship's captain steering a vessel into port, and we can never do deals at their expense. In addition, each Member State is free to select its air navigation providers, and the regulation must provide for cases where public or private businesses concern missions of general interest. An amendment has been tabled to this effect.
Airspace is not only used by civilians but also by the military and cooperation between the two is therefore necessary. I would point out that this cooperation, for the army, falls under the intergovernmental rather than the Community pillar, and in this case, the Single Sky Committee is not answering the question. Moreover, the Fifteen are not alone; there are other countries. You told us that they are to join Eurocontrol next month and this is a positive step. We must now wait for the next developments.
There are more limits - and I shall end on this point - since control is a single entity that we cannot carve or cut up into slices. The services involved in providing control cannot be disassociated. I hope that the outcome of our vote will take into account all this information. Having said that, our fellow Members have done a good piece of work and I thank them for listening carefully to what we have said.
Mr President, there is a danger that the open skies which the proposed directive is designed to create will turn into a safety nightmare for millions of passengers. Problems in air transport, competitiveness and efficiency are being used as a cover for the total liberalisation of the market in this sector, for bumping up the profits of big business and, at the same time, for a rude assault on the safety of aircraft and on the national independence and development potential of the Member States, especially the less developed Member States and more remote areas.
And that is not all. The proposed open skies will, it is openly admitted, be used to serve the militaristic, anti-grass roots plans of the warmongers in ???? and the European Union. At the same time, the very nature of the transport service will change from a service for the benefit of the people to a way of raking in profits for big business. The adverse effects of this directive will be many and varied, especially for Greece, a country with hundreds of islands, with areas which are among the least developed in the Union and with serious defence and security problems.
That is why we, the workers and consumers oppose this directive. We are fighting for nationalised airlines which meet high quality and safety standards and which are integrated into a national development programme designed to serve the people, not big business.
Mr President, Commissioner, I, on the other hand, welcome the adoption of this raft of measures today with satisfaction, and if we have any cause for regret at all, it is that it has taken so long to achieve: we have wasted 10 years over this dispute between Spain and the United Kingdom - which was not even based on historical fact - but it cannot be helped. Today, at last, a new horizon has opened up before us.
I have to say that, in any case, a great many difficulties arose because the dossier was and still is genuinely complex, and its passage has certainly not been smooth. The effects of this complexity have been felt even today in this House, although it is clear to everybody that there are many economic, safety, environmental and consumer protection justifications for producing this package: we have seen the amount of delays, the level of air traffic congestion, the costs of this congestion and the difficulties of creating new airspaces in terms of safety. Despite the fact that we can all see that there are more than excellent reasons why we need this raft of measures, objections have been raised even today and have taken a number of different forms: the rather unusual reference to the States' sovereignty, cooperation with the military authorities, which has suddenly become so vital - I am particularly surprised to see the far left showing such deference towards the military authorities - and the confusion between liberalisation and privatisation. These are all objections which, in my view, in actual fact conceal a certain resistance and the desire to maintain the status quo, the desire not to change, which is the exact opposite of what our citizens are demanding from us.
Commissioner, there are many areas in which Europe needs to take a step backwards rather than forwards, where it must not take over the functioning and competences of the individual States, but this is not one of them. Our citizens are demanding this initiative, and so you must press ahead resolutely and give us a Single Sky through which everyone can travel safely and without concern.
Mr President, this issue demonstrates beautifully the need for something like the European Union. No Member State on its own can effectively resolve the problems of air traffic control or safety in the air. We have a Union where we not only cooperate as states but we also share our sovereignty and our law-making in the best interests of ourselves as individual Member States and the total population of the European Union. This is a good example of how we can do that effectively. That is not to say that this is a perfect proposal, but it is a good step in the right direction.
There is no doubt that we need interoperability between our air traffic control systems; we need better integration and better and more common equipment and training of staff. We need to try to restore not only the pleasure of flying but also the sense of safety that people have when they board an aircraft and go from place to place.
As Members of this Parliament we fly as part of our work; we are constantly in the air. I know that, certainly in the last number of years, the pleasure of going to an airport and boarding an aircraft has deteriorated, not only because of delays for reasons of air traffic control and lack of space, etc., but also because of delays at airports, baggage retrieval and security - it could be argued that security is necessary.
I also welcome the public service character of Eurocontrol. It is important to bear in mind that this is an issue that cannot be regulated by private enterprise. Regulation has to be maintained by having a strong public service element.
Finally, in terms of the principles I would apply to this area, safety is the first priority, environmental sustainability the second and efficiency the third. It is important to bear them in mind and we should move on with this proposal.
Mr President, Mrs de Palacio, ladies and gentlemen, here once again we have been hearing all kinds of reasons why we might not be able to switch to a single European solution with regard to the use of airspace. The reasons given have often been what would appear to be concerns about safety but in fact this is all about selfishness and the fact that we want to preserve the status quo.
It is hard to imagine a more sensible and more logical project than the rational and coordinated use of European airspace, especially as its use and the number of passengers are set to increase from here on. Why should an aircraft travelling from Helsinki to Athens or from Warsaw to Dublin zigzag over Europe with the pilot having to do the same things many times over? This should be seen as just one exercise.
The result of the current practice is delays. Finnish Members of Parliament no longer fly from Helsinki to Strasbourg via Paris because the flights are always late or cancelled, or luggage goes missing. Now we fly to Frankfurt or Zurich direct and then travel by car for three hours. That is better than using European air traffic services.
This is also a very expensive system. In the United States of America, as we well know, they can operate double the number of flights for the same amount of money. Who pays the bill in society when we act inefficiently? It is always the poor. The rich can afford to look around for some alternative.
It is also vulnerable. The tragic accident that happened in Switzerland was certainly not due to the fact that the equipment there was poor or that there were not enough people on duty. We have to put this question: why must Switzerland, a small country, have its own airspace? If a modus operandi based on international borders is the right one, we ought to establish centres in Andorra, San Marino and the Vatican. Actually, the Vatican is already is a sort of heavenly air traffic control centre - a spiritual one. There they remind us that the heavens belong to us all, as something we all share.
Mr President, Commissioner, rapporteur and draftsmen, the need for regulation to make European airspace truly integrated is widely acknowledged. The current situation is characterised by the existence of various service provision systems, implemented by fifty or so air traffic control centres, with two dozen different management systems and 70 computer programming languages. This is absurd!
There is a genuine need to amend and regulate, bringing about the necessary harmonisation, which can also be extended to the training of air traffic controllers. I should like at this point to make an aside: I was an air traffic controller during my military service and am well aware of the difficulties caused by the lack of any coordination between airspace controlled by the military and airspace controlled by civilian authorities. The issue of regulation is of the utmost importance and, in this proposal for a package of four regulations for the Single European Sky, the need for the power and independence of Eurocontrol, one of whose main functions is that of a public service designed to ensure the safety of airspace, is, therefore, undeniable. The question inevitably arises, however, of the issue of creating functional blocks of cross-border airspace. It is also worth making crystal clear what these are and what purpose they serve. These must be created with the agreement of the countries involved; otherwise, the constitutions of some Member States would certainly be infringed.
To conclude, safety must be the primary concern of all parties involved in establishing the Single European Sky, followed by environmental and effectiveness issues.
Mr President, Madam Vice-President, I would like to start by apologising for my absence from the beginning of the debate, having arrived in Strasbourg only this morning. All the things that have been gone through in detail should actually, I think, give us cause for rejoicing this morning, for we have come a long way, even if it took us three years to do it. The Commission said in its first speech - which was in the summer of 1999 - that a single system of air traffic control is a typically European problem, and one that we must deal with in a European way. The Vice-President then set up the high-level working party. We MEPs were not entirely happy with that, but it was the right thing to do in that she was trying to take on board the concerns of the Member States, which feared ill-founded centralisation. It was therefore right to set up the high-level working party, which submitted its report in 2000. Then, in 2001, the Commissioner set out the proposals for directives. Today, having had good debates in Committee, Parliament is to complete the First Reading stage, which means that we have come a very long way in three years and we should just rejoice in that.
Secondly, some philosophical differences remain, and that is only natural, but let us just give them some thought. I believe that there are sufficient examples to demonstrate that military and civil air traffic control can be integrated and linked up, thus becoming more effective, including in the interests of military security. This antithesis between military air traffic control and its civil counterpart is something we should overcome. For another thing, we should emphatically reiterate that we are democrats and that democracy means that it is the government, monitored by Parliament, that has to come to a decision. That is why Eurocontrol is, at the end of the day, something which we cannot get into bed with. Eurocontrol is a board of civil servants whose technical expertise and function of providing services in specific sectors we acknowledge, but it is the European Union, the Commission, that must exercise a regulatory function, and be monitored in doing so by us, as it is we who are responsible for regulations enacted by the State. Madam Vice-President, perhaps you could tell us in your response with what success the Council has met. With the high-level working party you gave the Council every opportunity, and yet it was able to conduct negotiations in parallel. Can we be certain that the Council will finalise the dossier with a Common Position by Christmas? Only if it does will we be able to achieve the objective by 2004.
Mr President, Commissioner, I would firstly like to say that I am personally committed to implementing the Single Sky project for three reasons. The first is related to the rationalisation of capacity and everyone agrees on this point given the explosion in air traffic. The second is the introduction of safety standards of a high level, particularly prior to enlargement - and this, in my view, is a very important point. The third and final reason is the transformation of the Eurocontrol consensus into Community regulation. These three factors are of quite major importance.
This matter is difficult because it got off to a poor start, due to two initial mistakes made by the Commission, which first of all wanted to present it as a power game between the Commission and Eurocontrol and which has probably also bowed down excessively to pressure from airlines in view of the commercialisation of control services. But the Commission presented a second proposal which I believe constitutes a considerable shift, with the participation of Eurocontrol, the acknowledgement of services of general interest of air traffic control services, the character of natural monopoly and, above all, the fact that the Member States are integrated in a Single Sky and will have a say in the way the regulation works.
We also believe that there are still three questions that need to be answered. First of all, the auxiliary services are still very vague: at times, there is a restrictive conception, at others, an extensive notion of these services. I do not believe however, as shown by the unfortunate example of what was done with the railways in the United Kingdom - and we must learn lessons from this - that we must break up the chain of control by too great a degree. Radar, radio and information technology are the eyes and ears of air traffic controllers. We have, unfortunately, seen what can happen when they are lacking. This does not mean that an integrated service is infallible, but it does mean that there is probably a minimum degree that services can be integrated and perhaps even a maximum that we can preserve.
Secondly, it appears that the interaction between Eurocontrol and the European Air Safety Agency is not clear. The Agency is not mentioned in the draft texts, but it will come into being and clarification will be necessary.
Lastly, there is fierce opposition to the attribution of blocks of airspace and we must overcome this opposition. In fact, if each Member State can appoint its provider and if two Member States do not agree on the provider, nothing is said about how to resolve the issue. We shall therefore propose amendments to address this point, and hopefully they will be adopted.
Mr President, Commissioner, ladies and gentlemen, I would like to start by expressing my great satisfaction at the fact that this debate is being held today and that we have reached this stage. I feel that thanks are due, in particular, to Commissioner de Palacio, Commission Vice-President, who is here today. This result has been achieved thanks to her perseverance and to the contribution of many others, including the European Parliament. As I said, this, for me, is reason for great satisfaction. I hope that, just as she has succeeded in overcoming such great resistance, she will also be able to overcome the resistance put up by the Council and bring the project to a successful conclusion within the set time frame.
In particular, I would like to tell you that I have called repeatedly upon the Commission in the past not to let itself be stopped in its tracks by a privileged elite such as the air traffic controllers, who, I am sad to say, are more interested in preserving their privileged conditions than making a practical contribution to the safety of the entire population of the European Union. Sadly, we have had proof in the past of the negligence and laxity of air traffic controllers, which have claimed many victims, and the fact that this is due partly to the lack of a single airspace shows how important and necessary it is to resolve the matter without delay.
Mr President, ladies and gentlemen, I would firstly like to thank the people responsible for the reports and all the speakers in this debate, which I have found extremely interesting.
I would like to thank Mrs Maes for her report on the control of third-country aircraft, which has received the practically unanimous support of this House, and which will lead to an increase in general safety in the European Union, safeguarding not only the situation of the aircraft of the Union but also of those of third countries, especially those of the closest countries, of Eastern Europe, which are the ones we have the closest relations with.
In relation to the other reports, by Mr Fava and Mrs Sanders-ten Holte, on the Single Sky, I would like to conclude by making a few comments:
Firstly, the 'Single Sky' proposal is clearly not going to put an end to all delays. But 50% of delays in the air sector are the result of problems in air traffic management, and the 'Single Sky' proposal is clearly going to improve the management of air traffic and is therefore going to improve on that 50% of delays.
Secondly, the intention is simply the rationalisation of airspace, harmonising rules, harmonising systems, introducing interoperability and simply creating a network - since these days everything is on a network - of air control systems in all the countries of the Union. In that way we will put an end to a compartmentalised and fragmented system, which, far from increasing safety, actually reduces it. The creation of a network, the integration of systems and offering industry greater possibilities to make technological progress will contribute to an increase in safety.
I do not want to indulge in demagoguery or take advantage of tragedies, but I would like to say one thing to you: in the case of the terrible accident that took place this summer, the German air traffic controllers realised what was going to happen, but they were not on the network, nor were they integrated with the Swiss air traffic controllers, and they had to resort to a telephone to call Swiss air traffic control and could not connect. I cannot guarantee that with the Single Sky in operation this accident would have been prevented. We do not know. What I can assure you of is that it would have been easier to prevent it. And that is what we have to bear in mind. We are not just introducing greater rationality but also greater safety, and that is the objective of this initiative.
After 2004, we must maintain that objective and - to take up what was said by Mr Jarzembowski, Mr Ripoll and certain other speakers - we must demand a rapid solution from the Council. I trust in the Danish Presidency to provide impetus for this issue, which I know is one of the priorities in the field of transport and in particular air transport.
Eurocontrol. Ladies and gentlemen, nobody intends either to duplicate the actions of Eurocontrol or to cancel it out. But we must be aware that Eurocontrol does not have the capacities offered by the Community method to carry out its activities. I would like you to be aware that all Eurocontrol does is coordinate flights a priori. When it comes to operation, when aircraft are under way, the air control operation for these flights falls to the corresponding national authorities on the basis of a generic coordination which has been carried out previously by Eurocontrol.
What we are saying is that in real time, during the actual flight, there should be this integration and harmonisation of systems which increases control. Therefore, what we are doing is increasing safety and not taking competences away from an existing body. Because that body, I insist, does not have those capacities, it does not have the Community method which means that what we agree here (Commission, Council and Parliament) becomes an obligatory rule with which the courts can demand compliance on the part of all the countries of the Union.
Privatisation. I am rather tired of repeating the same thing. I do not know if there is a lack of knowledge or a lack of trust here. Read what the text says rather than the pamphlets of certain trade unions. There is no privatisation here. Air traffic control is a natural monopoly which must be regulated. There is a Court of Justice judgement which clearly establishes that this control is outside the competition rules. It is also laid down in the Treaties that the specific carrying out of that activity and the formula adopted for carrying it out should fall to each Member State. What we are not going to do is change the Treaty by means of a Directive. Ladies and gentlemen, we should keep in mind what our limitations are. Clearly it is a natural monopoly and clearly the Court of Justice has given its opinion and nobody intends to change the status quo. On the contrary, what we are proposing is to strengthen the situation of the public service and the common Community framework for this management of air traffic control.
Civil-military. This is the most thorny and delicate element of the whole debate. There is an extremely important report of the Legal Service of the Council, which firstly confirms the suitability of the legal basis on which the Commission's proposal is based; therefore, if any of the honourable Members have any doubt, read the report of the Legal Service of the Council which, as you well know, goes into great detail on this.
Secondly, we are looking into how we can overcome the difficulties resulting from the simple fact that the Union has limited competences; on the one hand, we cannot go beyond the competences attributed to us, and on the other, in no way is it our intention to reduce the defence capacity of any country of the European Union or to get into areas of sovereignty beyond what is laid down in the Treaties. I would therefore like Members to be aware that all of this will be carefully safeguarded and that, furthermore, the Council's report provides a basis for clearly resolving this problem.
In this context, the question is raised of supra-territorial blocks. I would say to the honourable Members that they should look carefully at this, that there are only cross-border blocks insofar as there is an agreement between the two States of the Union. It is true that they do not exist in the event that there is divergence. In this case there is no shared block, each country controls its territorial area and that is that. I therefore believe that this premise will allow us to overcome this difficulty.
Thank you very much, Mr President, I would like once again to thank Mr Fava, Mrs Sanders-ten Holte and Mrs Maes for the magnificent work they have done on this air package which will increase safety and rationalise the air sector in the European Union.
The next item is the report (A5-0269/2002) by Mr Blokland, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the establishment of a Community framework for noise classification of civil subsonic aircraft for the purposes of calculating noise charges [COM(2001) 74 - C5-0001/2002 - 2001/0308(COD)].
Mr President, I would firstly like to thank the rapporteur, Mr Blokland, once again for the magnificent report he is presenting us with today.
We are discussing the possibility of providing companies with economic incentives to take account of the noise nuisance caused by certain aircraft, in accordance with the principle of compensating the best and punishing the worst.
Although aircraft noise is already integrated into certain Community airport charging systems, the criteria used for the differentiation and quantification of noise nuisance vary widely amongst the different Member States. It is therefore difficult to compare one system with another. The present proposal deals with this issue, providing a common framework for the classification of aircraft noise which increases convergence and transparency, and allows us to anticipate the situation in each specific case. The proposal is restricted to the minimum necessary to achieve its objective and leaves the Member States with sufficient possibilities to adjust to the specific parameters of particular airports, such as the level of the unitary noise charge, the characteristics of the fleet using a particular airport, or the variation between the highest charge and the lowest charge.
The responsibility for deciding whether to impose noise charges is left to the Member States. There is no obligation to impose charges in all airports, since it is not necessary to establish them in airports with no noise problems.
I would like to thank Parliament for its support on this issue and at the end of the debate I will comment in more detail on some of the amendments, I will say in advance once again they we will accept the majority of them.
Mr President, on behalf of the Committee on the Environment, Public Health and Consumer Policy, I should like to speak about the report on noise charges at airports.
Although we have been contending with aircraft noise for years, noisy aircraft are still able to land at European airports. One thinks of the so-called marginally conforming aircraft, which are equipped with hush-kits that only marginally comply with the standard for Chapter 3 aircraft. Other aircraft too can generate a great deal of noise nuisance, certainly at major airports where many aircraft take off and land. In order to counter the adverse impact of these noisy aircraft, measures are to be taken around airports, such as moving runways, installing noise barriers, moving residential areas, insulating houses and so on. Clearly these measures will require considerable expenditure and effort, and it is such costs that noise charges are intended to cover.
Aircraft noise is already an element in some Community airport charging systems. The aim of the report before us is to harmonise noise charges at airports. It is, obviously, also the intention to promote the use of quieter aircraft. Within the present common European framework, noise charges are calculated in a readily understood format, which enhances transparency, fairness of treatment and predictability and avoids arbitrariness.
I should like to underline that noise charges on the basis of measurements are impossible because there are also other noises sources and aircraft that land or take off simultaneously at airports. This directive is therefore based on a calculation method, since this is the only option.
In order to prevent distortions of competition, the Environment Committee has decided to make noise charges compulsory at all airports. There is, however, more room for flexibility. The maximum variation between the highest and lowest noise charge within a given part of the day may be a ratio of 40 instead of 20. Moreover, it is stipulated that the noisiest aircraft should pay more for the greater nuisance that they cause. The Commission's proposal namely specifies that the noisiest aircraft should not have to pay a higher noise charge than the somewhat quieter category.
I am of the opinion that sufficient flexibility has now been built in. It is therefore not necessary to make exceptions for airports that pursue a strict policy in the field of noise charges. Within the framework which the Committee on the Environment, Public Health and Consumer Policy has outlined, a very strict policy is possible. I do not believe that airports exist whose polices are so strict that they fall outside of the framework. If we give some airports special treatment, then this will generate arbitrariness.
As already indicated, the proceeds of the noise charges will be used to make investments intended to reduce noise nuisance. However, the Environment Committee is of the opinion that other costs too, such as environmental costs as a result of noise nuisance, should be covered. In addition, not all effects of noise nuisance can be expressed in money terms down to the last penny. Examples of these are disturbed night rest or psychological effects of noise nuisance, which may be financially compensated. In the final analysis, we should realise that the aim of the noise charges is to promote quieter aircraft.
Finally, I should like to make a comment on the amendments tabled by the Group of the Greens. The use of noise standards to calculate the noise charges is wholly incompatible with this directive's approach. Moreover, we are yet to see whether these standards will ever be drafted. For these reasons, I would advise against these amendments.
With the present report, I hope that noise charges will become fairer and more transparent. However, far more important is that noise nuisance will decrease for our citizens.
. (NL) Mr President, I am speaking as a guest speaker on behalf of the actual draftsman of the opinion of the Committee on Regional Policy, Transport and Tourism, Mr Josu Ortuondo, who is, as you know, in Spain for political reasons.
The step from the European airspace to noise is naturally a simple one. If we simplify this procedure, then we should put a whole ream of conditions and measures in place. I would thank the Commission and the rapporteur, Mr Blokland, for the work they have done, but the problems are clear and evident. Also, years of work have already gone into this topic. I myself attended the debates on hush-kits in the previous session. In principle, noisy aircraft should mainly be forced to become less noisy, in other words Chapters 3 onwards should apply. This is, in fact, the object of the whole exercise, and the enforcement of this via these measures is of major importance.
Needless to say, comments have been made on the Commission's report. This should first and foremost address noise charges, the expenses involved and the relationship between the two. It is about harmonisation, and these noise charges must naturally be the result of noise classification. It is the noise charges, though, that matter most.
The problem with the Commission proposal is - and this is why amendments have been tabled in a number of committees - that it remains non-mandatory up to a certain point, because there is only a tenuous link between noise pollution on the one hand and levies on the other. It is pretty well left up to the Member States how they want to deal with these levies and, as Mr Blokland has already pointed out to a certain extent in his report, this can have a distorting effect on competition in practice, but mainly fails to motivate the aviation industry in the sense that I referred to previously. Also, it is very important, in my view, to stipulate - and this has been incorporated in a number of amendments - that better practices, insofar as these exist, which fall outside the scope of the directives and are simply better, should be maintained, and I therefore recommend supporting a number of amendments, mainly from the Group of the Party of European Socialists.
There is too little differentiation between the levies, and the link between the noise charges and the expenses is, in my view, an ambiguous one. Allow me to make a brief comment on this. As Mr Blokland already indicated, night rest, psychological effects and some of the environmental effects are difficult to verify, and there is room for improvement in this respect. Once again, I do recommend the amendments on this point tabled by the Group of the Greens, namely Amendments Nos 18, 19 and 20. I would state very clearly that we will certainly be retaining their amendments. I am not saying this on behalf of the Regional Policy Committee, but I would, however, recommend them warmly.
Mr President, legislation addressing the noise nuisance experienced by many citizens around civil airports is of major importance. At present, we see that there are still major discrepancies. What is not possible in Maastricht is allowed in Bierzet, which is only 10 km down the road. Day and night times vary. Whenever night begins in Düsseldorf, we in the Netherlands only fly at dawn and dusk.
It is therefore high time we brought about harmonisation - albeit cautiously - by introducing a system of noise charges applicable to all European airports to promote the use of quieter aircraft and ban noisy aircraft. I can inform you that most of my group will, in the plenary, be endorsing the amended proposal, as approved by the Committee on the Environment, Public Health and Consumer Policy. We welcome the amendments tabled with the aim of making the Commission proposal more binding and, as a result, removing the inappropriate competition element. Mr Blokland's proposal to double the ratio of 20 as an upper limit for the levy to the ratio of 40 is also excellent, for indeed, by expanding the range from 13 to 16 dB, the noisiest aircraft will also be paying more for their nuisance. I therefore support the rapporteur and all the effort he has made in order to reach agreement with everyone.
Since the Commissioner is here, I would like to make a different comment, still in connection with this debate. I therefore venture an observation of a different nature, although it is related to aircraft noise. Commissioner, although I respect the way in which you are trying to tackle aircraft noise, I should also like to hear from you - and if you were unable to respond straight away, you may be able to do so in writing - how we can prevent new sources of noise nuisance from emerging. I would quote the example of Laarbruch at the German-Dutch border, in respect of which many questions have already been asked. In Laarburch, a military airport is being converted into a civil one, and any input from outside is being categorically rejected. In addition, there is no transparency in the conditions under which this airport will be established, the way in which the licences are granted or the question whether the daytime and night-time scheme is being maintained. Commissioner, I would like to find out from you what concrete action you intend to take in order to reduce the incidence of this sort of thing.
Mr President, I am pleased we are now one step closer to achieving noise restriction in Europe. I should like to single out four points of significance. First of all, it is valuable to establish one basis for applying a system of noise charges which will prompt airlines to use quieter aircraft. In our view, the proceeds should be ploughed back into infrastructural changes to restrict noise nuisance. The introduction of one system would give the currently ambiguous system a dose of clarity.
Secondly, it is not compulsory to introduce this system at all airports, which is useful, since some airports may have natural noise barriers that could be exploited economically.
Thirdly, certification in accordance with the ICAO standard should be introduced. It is important, to my mind, not to start using other standards, but it is certainly worth investigating whether this could be developed in future and it is useful to translate the actual noise pollution as experienced by the public into a noise classification. Working with noise classifications is very complex as it is. As Mr Blokland has already pointed out, there are always external effects intruding. In future, I would like to see this further investigated, and this should then also be possible to implement and measure, but not now.
My final point concerns the ratio, in respect of which we, as the ELDR Group, adopt a different position. In our view, the ratio of 1 in 20 on top of the other systems and on top of the landing rights already has sufficient impact on pricing and on the challenge on the part of airlines and industries to implement the tariffs. A good balance has been struck, in our view. Let us therefore introduce it.
Mr President, noise pollution has a significant effect on the well being of very many European citizens. Noise in the areas close to airports often reaches a level that is unbearable for millions of our fellow citizens. That is why it is absolutely essential to combine regulatory methods with economic instruments in order to minimise noise pollution.
The first measure that should be taken is to withdraw the noisiest aircraft. This measure has only been partially implemented so far. We are aware that many aircraft, which only just meet the standards described in Chapter 3, continue to use airports in Europe. It is now imperative that we supplement the regulatory measures with economic instruments. Therefore, using charges and applying the polluter pays principle is certainly a good initiative. We therefore welcome the Commission's proposal, which seeks to introduce a system of charges in a harmonised Community framework.
The aim is to encourage airlines to use the quietest aircraft and, in addition, to avoid dumping between airports. Noise dumping of this kind is obviously very harmful to citizens living close to these airports. That said, although the Commission's proposal is sound in principle, when it is examined in more detail, it can be seen that it is not sufficiently rigorous or effective, as the rapporteur has already pointed out. According to this proposal, then, the introduction of charges is optional, which will inevitably bring about a dumping policy.
Moreover, the differentiation between types of noise pollution is insufficient. Since the proposed ratio of 1:20 between the highest and lowest noise charge was insufficient, the rapporteur suggested increasing this ratio from 20 to 40, which is wholly acceptable. By and large, we agree with the proposals made by the rapporteur, but we added one element to these proposals that the rapporteur unfortunately rejects, namely to take into account the level of noise at night and the level of noise during the day/night/evening, which are two extremely important indicators of noise pollution which allow us to differentiate between charges.
We hope that the rapporteur reviews his position and takes into account the problem of noise at night because it is obvious that this problem is certainly the most harmful nuisance that one can encounter. We are not going to solve the problem with charges alone, but in any case, this measure will help to improve the situation.
Mr President, Madam Vice-President, in principle, we transport experts among the Christian Democrats also support the Commission proposal on noise charges, as we have to use higher charges for noisy aircraft to give the airlines a practical stimulus to use quieter aircraft, and thereby protect the public from a needlessly high level of perceived noise.
Those of us who sit on the Committee on Regional Policy, Transport and Tourism are not very happy with the Committee on the Environment, Health and Consumer Policy, as the Environment Committee has simply rejected the proposals that the Transport Committee had adopted by a large majority. The Commission should reconsider how it might reintroduce our proposals, as the Transport Committee's proposals were aimed at giving airports a far more sophisticated framework within which to calculate noise charges.
We want to make it clear in law that it is possible to spread the burden more widely and that aircraft are, as an alternative, to be liable to charges either according to certification or in accordance with the noise levels as actually measured. We take the view that what we proposed in the Transport Committee is more environmentally effective, and that it maintains a higher standard. In the EU, we have in fact always acted according to the principle that, where extensive and effective environmental protection systems are already in place and we lay down a minimum standard at European level, the countries and groups with more highly-developed systems do not have to reduce their standards.
You, Commissioner, are in a position to set at nought my concern that we might be using European law to lower existing noise standards, and you can do it right now. A broad majority of us in this House has agreed on Amendment No 11, which is to be added to the Blokland Report, by which we seek to make it clear that existing, more effective, noise charge systems may be retained, and thus that European law does not mean a step backwards for the protection of the environment. To that extent, Commissioner, I look forward to your comments on Amendment No 11 with great expectation.
Mr President, ladies and gentlemen, the Directive is a constituent part of a strategy to combat the noise nuisance at airports and in the areas around them - an issue very close to the public's heart. The strategy's objective is that quieter aircraft must be brought into service and noise charges must become more effective in environmental terms. That is already happening at many airports in the Community, but not by a long way at all of them. The Commissioner is right to say that each Member State has quite different criteria for differentiating between charges and measuring the amount of perceived noise. There is a real need for harmonisation.
Thus far, the Directive makes sense. It will at one and the same time make for greater transparency and more equal treatment, and make the charges payable by the airlines more predictable, so that, as well as of course markedly improving protection against noise, it will have an incidental effect on competition. The proposal for a directive does, however, have one grave defect, and now I want to sound the same warning note as Mr Jarzembowski in saying that it makes for downward harmonisation, albeit involuntarily. For the proposal for a directive forces the progression to tail off to such a degree that it can no longer be called a perceptible incentive, and that cannot be the objective of our policy on noise and the environment.
Frankfurt, London, Paris, Munich, Amsterdam, Hamburg, Rome, Madrid, and Stuttgart have other systems of charging for noise, which result in markedly better protection against it, and these must be retained, yet it is precisely that which the Commission proposal would prevent if not amended to some degree. Why is this so? There is no effective economic incentive unless noise charges increase markedly and progressively - and, I emphasise, markedly and progressively - in line with the increase in noise volume. Quiet aircraft must therefore benefit and loud aircraft must incur substantial charges. Whatever harmonisation is needed, our objective must still be to keep Europe's standards of noise prevention as high as possible. My group has therefore reintroduced three amendments, which make it clear that charging systems that are already in existence and are more effective in environmental terms, are to be retained.
I ask the whole House to support these amendments. It would indeed be absurd to penalise airports that provide far better protection against noise than that which has hitherto been proposed.
Mr President, I would like once again to thank Mr Blokland for the work he has done.
The Commission cannot accept all the amendments proposed, amongst other things because, when it comes to regulating this type of issue, we have to ensure that there is a balance between the necessary harmonisation, which prevents everybody from going off in their own direction, and the room for manoeuvre of the various States of the Union and competent authorities, in other words, the principle of subsidiarity.
Ladies and gentlemen, we cannot accept the following amendments: Amendment No 3, which proposes using noise measured at airports as a basis, rather than the certified noise of the aircraft, because that would significantly reduce the transparency of the charging system and also because it could cause discrimination as a result of the considerable differences between the noise measurement systems used in the different airports.
Amendment No 4, which does not make it sufficiently clear that the concept of modulating charges must be applied, both in the case of a neutral framework, from the point of view of revenue, and when revenue is used to fund measures to alleviate environmental effects.
Amendment No 8, which would oblige the Commission to prepare a report on the possibility of replacing the system proposed in the long term with a system based on noise measurement. Since the Commission believes that this methodology would not guarantee sufficient transparency, as I said in relation to Amendment No 3, we believe that it does not make sense to carry out the said study.
While we are saying that these amendments would increase the differences and therefore reduce the harmonising effect sought by the Commission's proposal, I must say that nevertheless, we must reject Amendment No 9, which establishes a minimum noise charge, because airports without noise problems should not in principle be obliged to impose noise charges.
Amendment No 10 cannot be accepted since it would not make it sufficiently clear that increasing revenue from noise charges is an option and not an obligation. The same can be said of Amendments Nos 11, 15, 16 and 17, because they are contrary to the main objective of the proposals, which is to achieve a minimum degree of harmonisation. In this regard, I would like to say to Mr Jarzembowski that, if we leave what has been done already, I am afraid to say that we would have a much lesser degree of harmonisation.
Amendment No 13 cannot be endorsed, because it would oblige all airports to apply a system of noise taxes and Amendments Nos 18, 19 and 20 are not only ruled out because the inclusion or reference to harmonised European objectives is outside the scope of this proposal, but also because they are completely incompatible with the method proposed for the calculation of charges on noise emissions.
Ladies and gentlemen, there are a series of amendments which are acceptable, but there are others which we cannot accept, either because they propose an excessive degree of harmonisation or because, on the contrary, they would excessively reduce the degree of harmonisation proposed.
I would like to thank the various Members once again for their speeches.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0253/2002) by Mr Beysen, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council regulation on sales promotions in the Internal Market [COM(2001) 546 - C5-0475/2001 - 2001/0227(COD)].
First of all, Mr Bolkestein will speak on behalf of the Commission. I would warn everyone that, given the number of speakers scheduled, we will obviously be unable to conclude this debate before the vote. On behalf of the Presidency, I would like to apologise to those Members who will have to return this evening to speak.
Mr President, it is a great pleasure to introduce, albeit briefly, the topic of today, indeed of the moment, in the knowledge that I shall have another opportunity to explain the Commission's opinion on this matter at the end of the MEPs' interventions.
I should like to say the following by way of introduction. The draft regulation on sales promotions aims to establish an internal market in the area of discounts, free gifts, premiums and promotional contests and games. The Commission has established that the current regulatory fragmentation in this field hinders the cross-border provision of these services. Parliament has, in this connection, requested swift measures. The proposed regulation aims to respond to this request by harmonising information requirements and lifting obsolete national restrictions in this field.
I am delighted with Parliament's motion for a resolution drafted by Mr Beysen. Although quite a few amendments have been tabled on the Commission's text, the result is in line with the planned modernisation and the internal market's goals. The proposal's objective is to lift a number of limits on the value of sales promotions and to harmonise a series of information requirements at the same time. This balanced approach must be retained. In fact, the need for this is recognised in most of Parliament's amendments, but the Commission is less impressed with the amendments in which a limit on the value of sales promotions is re-introduced, as in Amendment No 29, or the amendments in which the information requirements are deleted, as in Amendments Nos 49 and 54.
This proposal has caused concern in the following four areas: the handling of national bans on below cost resale; the connection between this proposal and the Commission's current activities concerning a much wider initiative with regard to fair trading practices; the provisions governing promotional games, in which connection the Commission has been accused of encouraging illegal gaming activities; and finally, the Commission was also criticised for making too much use of mutual recognition as a basis.
I should like to confine myself to these introductory remarks. As I already mentioned, at the end of the MEPs' interventions, the Commission will be given another chance to discuss these four major objections in more detail. Before the Commission does this, it would like to hear MEPs' opinions. This would enable the Commission to give better responses this evening.
Mr President, Commission, ladies and gentlemen, allow me first of all to say a word of thanks to all my fellow Members of this House, and particularly the shadow rapporteurs, with whom I have worked closely in order to pilot the report on sales promotion into the plenary. It has been a long journey with many obstacles along the way, which started in 1996 with the first publication of the Green Paper, followed by the Commission's follow-up communication in 1998. Further to extensive consultation, the Commission introduced a pragmatic and clearly defined proposal in October 2001, for which I was appointed rapporteur in November 2001.
In the field of sales promotions, this draft regulation aims to eliminate obsolete measures and major discrepancies in the relevant legislation of the fifteen Member States. These many discrepancies prevent particularly small and medium-size enterprises from breaking through on the various European markets. It goes without saying that when enterprises cannot communicate across their borders, they cannot do any business at international level. In addition, sales promotion has many facets and can be tailored to different circumstances. It can be used to launch innovative products onto the market, to promote customer relations, to stimulate short-term campaigns by giving them a competitive edge, to react promptly to falling sales figures and as a means of effective stock management.
Furthermore, this regulation will also put the consumer in a considerably stronger position. Not only will consumers receive far more information, but they will also, via the development of the internal market, be able to take full advantage of better pricing. After all, a bigger internal market increases competition, which leads to lower prices, partly brought about by the euro.
This is why I consider this proposal to be a very important initiative for the internal market's future development. It is also a first step towards translating the fine words spoken at the Lisbon Summit into action. After all, nobody can deny that two years after this much-debated summit, disappointingly little progress has been made. Did Europe not want to become the most competitive knowledge-based economy? I believe that the time has come to make another step in the right direction with a regulation of this kind on sales promotion.
Its far-reaching consequences and the many interests involved have meant that this proposal has spawned quite a reaction, to which the Commissioner referred earlier. I should like to underline the key challenges.
As far as the legal basis is concerned, I have always taken the view that a regulation, thanks to the swifter entry into force and its direct applicability, is a much more effective legal instrument than a directive.
The issue of sale below cost is being temporarily deferred because the positions in the different Member States vary too widely. I have tabled a compromise amendment on this, in which I ask the Commission to carry out a thorough investigation into the subject. The reason for tabling such an amendment is that I do not want the liberalisation of sale below cost to have a detrimental effect on small and medium-size enterprises. I have therefore tabled an amendment with regard to the latter, which contains the explicit request to protect them.
In this proposal, mutual recognition or - in other words - the principle of the country of origin, is of major importance. This principle is also the internal market's keystone. It simply means that Members have to recognise that they cannot apply their own national legislation to incoming promotions. This mutual recognition of each other's legislation is a flexible means of avoiding overregulation. In addition, it is already a commonly used form of legislation in our Community legislation. The television without frontiers directive and the e-commerce directive are two cases in point.
Finally, I should like to comment on the stipulation of an age limit for children. I have always been in favour of the age of fourteen, unless specific products require other age limits. Following extensive bilateral consultation with fellow MEPs from the various committees, I have managed to resolve these challenges in a pragmatic manner. I am pleased with the outcome, even though I realise that further adjustments will need to be made in the course of further discussion on the motion for a resolution. I hope that Parliament has bowled the Council an important first ball, and I look forward to this debate with great interest.
Mr President, the regulation on sales promotions is a problematic and controversial dossier, as has been made clear by what Commissioner Bolkestein and Mr Beysen have had to say. I would like to thank Mr Beysen for such a useful result having emerged from such lengthy considerations. That was really difficult, as the discussion was dominated by consumer protection, completion of the internal market, the bureaucracy that is to be found in the Member States, and the concerns of smaller enterprises.
The European treaties established the principle of an open market economy with free competition. It is functioning markets rather than bureaucracy that best ensure the public interest. Enforcing these competition rules is a matter for the Member States on the one hand and for the European institutions on the other. It is precisely the introduction of the euro that makes it so necessary to harmonise in this area. All but a very few of the members of the Committee on Economic and Monetary Affairs welcomed the basic line of the Commission's draft regulation and delivered itself of an opinion that is more concerned with the Internal Market than is the final draft from the Committee on Legal Affairs and the Internal Market.
It was particularly with regard to the country of origin principle that we were more frank. Admittedly, we wanted to retain the national cartel rules and the rules against unfair competition, but also to go one step further. It is right that the provisions on cartel law in the Treaty establishing the European Communities and the essential national provisions on bargain sales should be maintained, as they protect smaller businesses against big groups of companies. Derogations for specific areas such as lotteries, members of the professions, and medicines are to be laid down, and they are justifiable. The explicit adoption of customer loyalty schemes alongside the customary discounts is likewise right and necessary, but the Commission did not take it into account.
The deletion of the rule prohibiting sales below cost price, as demanded by the Economic Committee and taken up by the Legal Affairs Committee, is right and proper. On this, I want to expressly contradict Commissioner Bolkestein's remarks. The Commission proposed transparency obligations as a precondition for the planned prohibition of sales below cost price, and these bear no relation to current practice, are questionable from the point of view of competition law and would lead to agreements to fix the resale price. That cannot be our objective, and so, Commissioner, I do not believe that you will find a majority in Parliament in favour of this scheme.
Mr President, ladies and gentlemen, the least we can say is that the vote on this proposal for a regulation to liberalise sales promotions is taking place prematurely. Once again, the Commission has put the cart before the horse without waiting for the European Parliament's point of view. The Commission has already favoured the open option in a Green Paper on consumer protection, which will not be examined by the House until several weeks' time.
Therefore, in addition to the slightly incoherent character of the approach taken, one cannot fail to condemn the lack of attention paid to Parliament's point of view, which has been reduced to a mere rubber-stamping of the policies that have been predetermined by the Commission. The choice of legal instrument that makes up the regulation plays a significant part in this. A framework directive leaving a margin of flexibility for Member States could have been better adapted, but it would certainly have sparked off debates at national level once again, debates that had been concluded by the choice of regulation, which is something that the Commission did not desire.
I would particularly like to emphasise the issue of mutual recognition, a principle recommended by the Commission to improve the way the internal market works. The practical difficulties posed by applying this principle should be highlighted. The consumer has no knowledge whatsoever of foreign law, just as a judge in a national court has difficulty when it comes to applying the legal rules of one country other than his own. Secondly, there is a risk that mutual recognition will lead to deregulation that is harmful to both economic operators as well as consumers. Operators that are put at a disadvantage by this principle will evidently be tempted to put pressure upon their government to align their national legislation with legislation that is more liberal. This will therefore lead to a downward alignment of consumer policy throughout the European Union. That is why I proposed replacing this principle, which, incidentally, has been worded in an extremely vague manner in the proposal for a regulation, with a formula which is, in fact, that used in the established case law of the European Court of Justice.
As for the rest, I believe that the text, as it appears following the votes in the relevant committees, still contains the vital part of what the Member States consider necessary for the protection of their consumers. Nevertheless, the debate on a genuine European consumer policy has not been held and we certainly hope to hold this debate in the near future, when the Green Paper is presented to the House.
Mr President, Commissioner, ladies and gentlemen, 10% more for the same price, a second pair of glasses for 1 extra euro, three for the price of two, a free gift with any purchase?these are the usual signs of so-called sales promotions.
When you take advantage of this type of opportunity, you probably do not realise the subtlety of a phenomenon that is as economic as it is cultural. The differences in the definition of free gift, bonus, discount and promotional game are extremely subtle, and what the French will consider to be fair will be unthinkable to a German, whilst the English will not understand why their neighbours are sticking to so many rules and will consider the consumer to be naive.
This report is a good example of how economic and cultural issues overlap, which partly explains the passionate response that it has evoked.
The initial response was to reject the report. However, given Mr Beysen's determined attitude and following a conciliation process that was no less determined in nature by my colleagues in the PPE-DE, we opted for a position that is in line with our commitment to the Community.
We therefore came out in favour of regulation which, in a market regulated by the euro, liberalises and makes uniform sales promotions, whilst ensuring, however, that the same regulation protects both consumers as well as small and medium-sized businesses.
From this perspective, we dismissed sales liberalisation and below cost resale, by asking the European Commission to carry out a more detailed study on this specific subject. For the management of this Community promotion, we could only refer back to the principle of mutual recognition, which is fundamental and underpins the entire internal market infrastructure. That said, in this specific case, we had to clearly redefine the scope of the principle, since there are significant differences between the various national legislations.
The proposed text originally contained more than 300 amendments. These were finally cut down to 58, which not only represents a considerable effort but also a Community will to forge ahead. Do not forget that, at Lisbon, the Heads of State and Government made the commitment to make Europe the world's most competitive nation. We all needed to keep an open mind, to show great willing and to listen carefully to others, and a clear sign has thus been sent to the governments of the Member States.
That is why we recommend adopting the text in the form that was approved by the Committee on Legal Affairs and to reject the amendments tabled in plenary.
The internal market has enormous potential and we can overcome any difficulty if we have to will to succeed.
Mr President, we all agree on the need to allow companies across Europe to run the EU-wide sales promotions. Sales promotions are key tools to marketing goods and services and we need to get rid of restrictions and barriers so as to allow business and consumers to exploit the opportunities of the internal market.
In the UK it is commonplace that consumers can and do benefit from sales promotions, for example coupon vouchers. In 2000, for example, 531 million coupons were redeemed in the UK; between 1999 and 2000 there was a 122.5% increase in consumer use of Internet coupons and promotions. So they are popular and we need to regulate and open up this area for consumers and business.
It is, however, important that the Commission addresses some of the concerns of Members of the European Parliament and of my political group on the issue of sales below cost in particular. We also tabled the amendment to require the Commission to come forward with a study in this area.
There are legitimate concerns, because sometimes sales below cost can be abused to squeeze out competitors by means of predatory pricing; this does not help small business, nor does it help the consumer. That is why, in the spirit of better legislation called for by Commissioner Prodi recently, my group will give the Commission conditional support for the regulation if it agrees to carry out an evaluation study to examine exactly how sales below cost can benefit both small businesses and consumers. This study should also address the need to strengthen competition policy instruments to prevent predatory pricing and its unwanted side effects.
The internal market should not be a free-for-all for big business, leading to SMEs being squeezed out of markets with the result that consumers have less choice. We must also make sure that the information requirements in the annex are clear. It is important that business is clear about its obligations to provide information on promotions. It is also important that consumers have sufficient information and legal redress, either through the law courts or through ADR systems. The PSE Group has therefore tabled an amendment asking the Commission to work in consultation with consumer groups and industry to ensure the clear and unambiguous execution of the information requirements. As they are currently drafted, they are misleading and have led both to business lobbying MEPs and complaining about the lack of clarity and to consumers letting us know that there are information gaps. If this regulation is to achieve legal certainty then the requirements must be clear. However, I agree with the Commissioner that the answer is not, as the PPE-DE Group has proposed, to delete those requirements and, like the Commission, we will be voting against those deletions.
The PSE Group has taken a strong line to protect minors against harmful promotions relating to alcohol and tobacco. I hope those will be taken on board.
Finally, a very brief point on mutual recognition. I personally believe that mutual recognition already works. Every day on the Internet, cross-border sales and business are alive and thriving, using the principle of mutual recognition. We cannot bury our heads in the sand and deny the fact that this is already happening.
Mr President, this is an important piece of legislation which will really help to improve and consolidate the single market by ensuring that we do not have excessive cross-border differences about sales promotion rules. It is justifiably a regulation because it simply removes certain sorts of bans on sales promotions while leaving it to the states to pursue their own particular legal, economic and political preference in other cases.
So in this sense it is an important contribution to the consolidation of the single market and my group will support it in much the same spirit and also support much the same amendments as Mrs McCarthy has just done on behalf of the PSE.
I would like to stress a few points. First of all, this is not an attack on consumer protection. Indeed some of the amendments make it absolutely clear that we want to see the maximum liberty of sales promotions that is consistent with proper consumer protection laws. Secondly, there is a degree of concern about the fate of small businesses faced with large retail organisations whose forms of sales promotion may be thought to encourage the closing down of the corner shop and the aggrandisation of the supermarket. We are certainly against that and we underline in the amendments we support and in those we supported in committee that the sales promotion laws must be seen to be wholly in conformity with competition law and with the avoidance of abuse of dominant position in markets.
Given these safeguards, including the safeguards for minors, my group will with great goodwill vote for this measure today.
Mr President, ladies and gentlemen, the Commission's proposal for a regulation shows that the obsession to make everything uniform with no regard for subsidiarity will affect those on the lowest incomes. The elected representatives of the CPNT [Chasse Pêche Nature Traditions] group are not prepared to abandon small retailers and smallholders to the sharks of the mass distribution sector, which is free to embark on the anti-competitive practice of sales below cost. Several national laws forbid this type of underhand behaviour. The consumer will actually suffer on two counts. Below cost sales is not an act of charity, but the taking over of a market share, which will have to be compensated elsewhere. Citizens will also suffer from the closure of local facilities, which are already in great difficulty in rural areas and town centres. The quality of the work carried out by our fellow Members in the Committee on Legal Affairs is not in question and many negative details have been eliminated, but there is a risk that the Commission, as on many other matters, will ignore this work and will, for the most part, stand by its original position.
To sum up, we believe that the only appropriate and responsible political option, as has been proposed to you, is to reject the Commission's proposals, as this will be in everyone's interests. If you agree to let the rot set in, you should not be the first to complain when all goes wrong in the future.
Mr President, every freedom is based on a balance. Economic freedom is based on a balance between the interests of consumers and that of entrepreneurs and distributors. This freedom will certainly be lost if we establish an inequality that will benefit one or another party. This is what the Commission has quite simply attempted to do under the misleading pretext, once again, of forced harmonisation.
By attempting to remove restrictions on sales promotions put in place by the Member States, the Commission is removing the essential safeguards that the national legislations had put in place in order to protect both the interests of consumers, of small producers and retailers. Dangerous and irresponsible commercial practices would come about from resale below cost or the deregulation of sale periods and conditions, and our economies would eventually suffer. Furthermore, the changeover to the euro should not serve as an excuse to increase prices.
Therefore, I can only welcome the amendments which were adopted in the various parliamentary committees that were involved in this text and which continue to observe national legislation in this respect. Downward harmonisation, which is what the Commission appears to desire, runs counter to common sense and to healthy business for economic players, and in particular for the most fragile players. Local businesses and small businesses are the driving force behind our economy. I think it is necessary to emphasise this and to reiterate that, without them, the diversity of supply and the guarantee of quality would disappear. However, they also play a role in providing a social and economic balance in our society. Be careful not to disrupt this balance, this would not be in anyone's interest, not in our capacity as consumers, nor in our capacity as politicians.
Thank you very much.
The debate is adjourned. I shall now give the floor to Mr Harbour to move a point of order before we commence voting time.
Mr President, on a point of order. I am sure I speak on behalf of all my colleagues in the Committee on Legal Affairs and the Internal Market, some of whom are still here. Can I protest to you on behalf of all my colleagues working on this dossier about the quite unacceptable way in which this debate has been scheduled? We started this debate at 11.30 a.m.. The session services knew it would not be finished and there are other debates scheduled later which you know from your computer system could have been slotted in there. We now have to adjourn the continuation of this debate until 9.30 p.m. Mrs Montfort and my colleague from the EDD have spoken under quite unacceptable circumstances. This is not the right way to run a chamber that is supposed to be having a serious debate on these subjects. It is not necessary to do this; there is no reason to split debates. You have the information and I suggest that it is not right to allow proper contributions while people are coming into the chamber. I hope all colleagues will support me in saying we should seriously get a grip on how business in this chamber is run.
Mr Harbour, I have taken careful note of your complaint, which will be forwarded to the services responsible for scheduling our order of business. Whilst you have been talking, your fellow Members have taken their seats and we shall now proceed to the vote.
Mr President, we have taken over ten minutes to get from the ninth floor down to the Chamber. The lifts are absolutely useless - either that or the architects who planned them are.
(Loud applause)
My fellow Member sitting next to me has made a very good comment. He said, 'We have the safest lifts in the whole of Europe. They are so safe because they no longer work. That way, nothing can go wrong.' But perhaps they should do the job they were designed to do.
Mr President, on a point of order, the reason why the lifts did not appear to be working was that the security guards were standing at the bottom with about three of them blocked off, apparently for some delegation that is visiting Parliament! Because this building is so badly designed, the lifts barely have enough capacity for Members as it is, without the security guards taking over two or three of them at precisely the time when everybody is coming down to vote. The sessional services should get themselves better organised.
Mr President, I would like to say that I was stuck in a lift for 15 minutes, so the lifts really are not working.
We will have the services look into all of that. The only assurance I can give you is that the President was not blocking a lift.
The next item is the vote.
Request, on behalf of the Committee on Constitutional Affairs, for consultation of the Committee of the Regions on the role of the regions in the process of European integration.
(Parliament approved the request)
Report (A5-0268/2002) by Michel Rocard, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a European Parliament and Council decision amending Decision No 253/2000/EC establishing the second phase of the Community action programme in the field of education 'Socrates' (COM(2002) 193 - C5-0188/2002 - 2002/0101(COD))
(Parliament adopted the text)
Report (A5-0260/2002) by Salvador Jové Peres, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a European Parliament and Council decision amending Decision 96/411/EC on improving Community agricultural statistics (COM(2002) 080 - C5-0064/2002 - 2002/0044(COD))
Before the vote:
Mr President, I will be brief. Since 1996, this Parliament has been arguing for the use of the administrative documentation resulting from the EAGGF-Guarantee payments for statistical purposes.
The Community policy which absorbs the most funds generates an enormous amount of information, which we do not currently take advantage of. That information could provide a much more up-to-date result, and a much more up-to-date and reliable picture of Community agriculture, than many much more expensive and less reliable investigations.
Today we are dealing with the mid-term review of Agenda 2000, and it would be desirable to confront it with more and better statistical information. The reason why the Committee on Agriculture and Rural Development has withdrawn its amendments is that, during the debate, the Commission published a report on the creation of a database on payments made by the EAGGF-Guarantee, in other words, on the distribution of agricultural aid. The Agriculture Committee believes that that report satisfied our demands since the Commission had committed itself to transparency towards Parliament and the whole of society.
The second point of the conclusions of that report lays down that the said database will begin to operate after 1 January 2003, although this will not prevent the presentation of indicative figures before that date.
While repeating to the Commission that we need that information for the purposes of the mid-term reform of Agenda 2000, I would like the Commission to answer a simple question: on what date will the database in question begin to operate, and when will the indicative figures be presented?
The sooner this is, the better will be the work of our committee and the work on the review of Agenda 2000.
Mr President, the answer to this question is that, as Commissioner Fischler has already indicated in various letters to Members of this House, in early autumn he intends to publish statistical information on the recipients of direct payments, classified according to the amount. The statistics will cover 14 Member States, because figures for Greece are still not available. This will, of course, be statistical information only and it will not contain any personal information on those recipients.
. (FI) Mr President, the Commission proposed that the European Community should approve the Joint Convention, but it wanted to put forward a reservation with regard to Article 27. The Article is important as it allows the signatories to the Convention to unilaterally ban the import of foreign spent fuel and radioactive waste. Why, then, should there be a reservation? The Committee having deliberated on the matter, the following can be stated: an EU Member State may categorically and unilaterally ban the import of spent nuclear fuel from a non-EU state. An EU Member State may also ban the import of spent fuel from another Member State when it is no longer intended for reprocessing but disposal in another country. A country cannot unilaterally impose a ban on the import of spent fuel meant for reprocessing. The reservation with regard to Article 27 that the Commission is proposing would not clear the way for an EU single market for the disposal of nuclear waste; it would instead allow the EC to amend Directive 92/3/Euratom to ensure compatibility with the Joint Convention.
Mr President, I propose to the House to adopt the text of Amendment No 33 without the words 'and training': this is because we have already added the case of rapid mobilisation to the many cases in which the Single Sky rules can be suspended. Adding 'training of their armed forces' would mean rendering all the legislation we are adopting on the Single Sky totally unusable. This is why I am calling for the two words 'and training' to be removed.
Mr President, I need a technician. I first thought it was a remarkably intelligent achievement on my part, but it was done by the machine. Although I voted against, it showed the green light.
We know that we have no faulty Members. It must be the machine.
(Parliament adopted the legislative resolution)
Report (A5-0266/2002) by Marieke Sanders-ten Holte, on behalf of the Committee on Regional Policy, Transport and Tourism,
1. on the proposal for a European Parliament and Council regulation on the provision of Air Navigation Services in the Single European Sky (COM(2001) 564 - C5-0482/2001 - 2001/0235(COD)),
2. on the proposal for a European Parliament and Council regulation on the organisation and use of the airspace in the Single European Sky (COM(2001) 564 - C5-0483/2001 - 2001/0236(COD)) and
3. on the proposal for a European Parliament and Council regulation on the interoperability of the European Air Traffic Management network (COM(2001) 564 - C5-0484/2001 - 2001/0237(COD))
(In successive votes, Parliament adopted the three legislative resolutions)
Report (A5- 0265/2002) by Nelly Maes, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on the safety of third countries aircraft using community airports (COM(2002) 8 - C5-0023/2002 - 2002/0014(COD))
(Parliament adopted the legislative resolution)
Report (A5-0269/2002) by Hans Blokland, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the establishment of a Community framework for noise classification of civil subsonic aircraft for the purposes of calculating noise charges (COM(2001) 74 - C5-0001/2002 - 2001/0308(COD))
(Parliament adopted the legislative resolution)
Report (A5-0242/2002) by Struan Stevenson, on behalf of the Committee on Agriculture and Rural Development, on the Commission communication to the Council and the European Parliament on options to promote the cultivation of plant proteins in the EU (COM(2001) 148 /2 - C5-0260/2001 - 2001/2116(COS))
(Parliament adopted the legislative resolution)
President. Colleagues, thank you for your cooperation. We have managed, in under an hour, to do 15 reports under the new Rules and more than 360 amendments.
That concludes the vote.
EXPLANATIONS OF VOTE
So far, the Socrates programme has made an important contribution to educational exchanges, but it is costly to run and smothered in red tape. Technically, the Commission proposal responds to Parliament's proposals for less red tape, but far more needs to be done before the smallest, remotest institutions will find it easy to take part in the programme.
The CAP accounts for almost half of the EU budget and it is only correct that every euro spent should be accounted for. I fully support the need for efficient databases.
However, let us remember what the aim of such data collection is. It should allow for a more efficient administration of the CAP and more efficient use of public funds. Simplification is the key: not complication.
We do not need to create even more paperwork and administrative hassle for already beleaguered farmers. If we want to encourage people to stay in farming - in particular young people - we must not turn farming into a career that is more to do with mountains of paperwork than producing food and taking care of the land.
We must take particular care to avoid duplication of effort. There are a lot of data available, supplied by farmers in meeting the requirements of various programmes and schemes, available to national and European authorities. Let the efforts be at an administrative level in terms of sharing information and statistics, making information systems compatible and so on. Those who, like myself, represent large agricultural constituencies will surely oppose seeing any further administrative burdens foisted on farmers.
As can be seen in its explanatory statement, this report appears, in substance, to be trying to keep everyone happy: the Commission, which is implementing the deregulation; the Member States which are - for the time being - responsible for ensuring safety; the major airlines, upon whom there is no question of imposing overly restrictive - and, above all, excessively costly - regulations; the low cost airlines, upon whom the report is seeking to impose certain minimum standards, as long as these do not affect their profits?
This is undoubtedly an example of what the European authorities can do in this area: they are setting standards for work, rest and time on board for crews and commercial flight personnel. These EU-wide standards may offer personnel a minimum of guarantees and that is why we did not vote against the report. But this minimum is so minimalist that it is certainly the most that we could expect from the European authorities, which, above all, do not want to cause difficulties for employers in the air transport sector.
Today it is widely recognised that cabin crews bear a huge responsibility and are of increasing importance to passenger safety, given the current climate in civil aviation.
It is crucial that we harmonise flight times, working hours and rest requirements for cabin staff, not only in view of future enlargement but also, and especially, because we feel that there is an urgent need to protect these workers in light of the expansion of low cost airlines in the European Union.
This is why we support this report, which seeks to remedy a shortcoming on the part of the Commission in not including this matter in its proposal for a Regulation, which we can only deplore, all the more because various Members States still have no legislation on this matter. Nevertheless, we wish to stress the importance of maintaining existing national legislation that is more favourable to workers than the proposal that has now been approved.
. (PT) This is a proposal concerning a very technical and detailed regulation, which is intended to harmonise, in the name of air safety, the rules governing flight times and crew rest time, in order to ensure that all operators enjoy similar working conditions and common safety standards. Despite the broad support of the airlines, the pilots' unions have not backed the rapporteur's proposals, taking the view that the flight times are exaggerated. The concerns of the rapporteur, who stated that he was happy to have concluded negotiations that had been dragging on for a considerable time, had the almost unanimous support of his colleagues in the Committee on Regional Policy, Transport and Tourism. Consequently, it is considered that the solution that has been reached is the best and perhaps the only one possible. I therefore share the rapporteur's conclusions.
The eleventh UNRWA convention on improving the situation of refugees in the Middle East, who include some 4 million Palestinians in the Gaza Strip, Lebanon, Syria and Jordan, is ultra urgent given the tragic situation facing the Palestinian people today as a result of Sharon's policy. The increase in the EU contribution from EUR 120 million to EUR 237 million is also important, although this sum should be enhanced when the budget is drafted. But most important of all, the ?U and the international community as a whole should call on the Sharon government in Israel to bear the full cost of restoring the infrastructure which its military action has destroyed, causing a sharp drop in the standard of living of the Palestinians living in the Gaza Strip and occupied territories.
We voted in favour of this report because, of course, we are not opposed to aid from European countries being granted to Palestinian refugees. There is nothing, however, to boast about when you see the increase in the amount of this aid. If you take the number of Palestinian refugees crammed into the countries of the Middle East, the sum being proposed only represents approximately EUR 40 per year at the most. Furthermore, there is no guarantee that the full amount will go directly to refugees, and that, along the way, it will not grease the palms of European companies and suppliers.
Above all, however, how can we fail to mention the hypocrisy of the report which criticises the fact that 'refugees' living conditions are becoming increasingly difficult' and which has the gall to blame, in particular, the 'high population growth' but which does not even mention the war conducted by the State of Israel against the Palestinian nation? The report does not condemn the fact that, although thousands of Palestinians are forced to live in refugee camps, this is because the State of Israel, with the support of the most powerful nations, Europe included, is opposed to them being able to return to the land from which they were driven?
The question of safety of nuclear fuel shipments is an urgent one. At this very moment two shipments of nuclear fuel which were rejected by Japan because of the falsification of safety data by BNFL are approaching the shores of Europe, and will enter the narrow confines of the Irish Sea.
The movement of this dangerous cargo at this time is spitting in the face of the victims of September 11. These ships are not capable of withstanding a terrorist attack, and they are not capable withstanding a fire. They are an invitation to terrorists to hijack material for the making of a nuclear bomb.
We now have the ludicrous situation of the nuclear industry shopping dangerous radioactive material around the planet. The convention should not be seen as giving a green light to the nuclear industry for such trafficking of deadly material.
I urge the Irish Government to take action under the Convention to stop these shipments. The Convention recognises that any State has the right to ban imports into its territory of foreign spent fuel and radioactive waste. This should also apply to the coast waters of the Irish Sea which are already dangerously polluted with radioactive waste.
Mr President, Mr Deva's report concerns the eradication of poverty and food security. It contains many important proposals on how to eradicate poverty and guarantee food security, proposals which I fully support and which I was pleased to vote for. However, Mr President, how many pensioners are there in the whole of the developed world who would still be able to teach and work in poor, developing countries, who could help to improve the economic situation? How little do we ourselves do in the European Union to help these pensioners, these elderly people who still feel able to be useful to society and would like to go and work in these developing countries? I hope that more will be done in future.
The report on trade and development forms part of a more general debate within the ?U on so-called globalisation and its impact on third world countries. It shows that the imperialist powers that be are worried about the various grass-roots reactions to the impact of the global rule of big business and the fact that international trade has to march to its tune. This debate would have us believe that 'globalisation' can work wonders and will resolve development and poverty problems, once the odd problem has been ironed out. For example, it suggests that multinationals should develop a sense of responsibility and set up ethical investment committees and should apply a 'fair' (but unspecified) trade system and an overall trade liberalisation policy.
The whole debate deliberately turns a blind eye to the real causes and the mechanisms used to plunder the wealth of poor countries. It ignores the fact that it is impossible for multinationals to make a killing and for people to prosper at one and the same time. It ignores the direct or indirect use of violence to make poor countries submit to trade terms which benefit big business and, as such, it is hypocritical and misleading.
It is for these reasons that the MEPs of the Communist Party of Greece voted against the Deva report, which is little more than a manifesto for the 'globalisation' party.
. (NL) There are various reasons why the Deva report has not received my support.
First of all, the proposal to abolish all subsidies in the EU is one-sided. I am all in favour of removing barriers for products from poor countries, but there are also good reasons for retaining regional production or environmental subsidies. The impact on the developing countries is, although essential, not the only consideration.
Accordingly, it would make sense for the WTO to make allowance in the trade rules for the extent to which the consumption of a specific product affects nature, starting with the production process and including transport to the country of consumption.
A second point of criticism concerns the implementation of ethical investment. The report is making a step in the wrong direction. It concerns itself with the internal organisation of the management where it prescribes the establishment of an internal committee and the sections of the company to which this is accountable. It would be preferable to look into strategies which would allow ethical investment to be introduced on a larger scale. There is particular room for improvement in measurability and reporting.
Finally, the plea to review the common policy on public health is inappropriate since the health policy does not fall within the Community's remit.
. (NL) Mr Deva's proposal is the best we can expect from a British Conservative. He believes in capitalism, but also has consideration for the way in which the difference in welfare between Europe and the developing world has developed over the centuries. He knows that our industry owed its rise to protectionism rather than to a laissez-faire attitude, and realises that the WTO Agreement on investment measures hinders the developing countries in their attempts to develop a local industry by promoting local products. His views on a reliable legal system, the fight against corruption, transfers of technology, health care, women's emancipation and land reforms, as expressed in his initiative proposal, receive my support. I also endorse the EU's tasks: a different contribution to the WTO, a reduction in export subsidies, no sale of unsafe food or of insecticides that are banned here, a ban on the trade in firearms, cancellation of debts and concrete measures against European companies and people involved in illegal trading in diamonds, oil and gold. On the other hand, I do not share the rapporteur's optimism about ethical investments by entrepreneurs and about the contribution of trade liberalisation to development, because the cheap acquisition of resources in the developing world remains an important ambition for many entrepreneurs.
. (PT) The Deva report acknowledges a universally positive aspect of the phenomenon of globalisation, which is that it contributes to the creation of economic, social and cultural wealth for the entire world. He emphasises, however, that the poorest do not participate in this 'benefit gain' which results from technological progress and the growth of international trade. In order to free ourselves from the blind pursuit of globalisation, the rapporteur suggests emphasising the concept of 'maximising the advantages of the least advantaged section of the global community'.
The report seeks, therefore, to reconcile the global principle of the positive aspect of trade liberalisation with the need to force multinational companies to adhere to the same types of regulatory, stabilising, and legitimising functions that are binding at national level, which is why I have voted in favour of the report.
Mr President, of course I voted for the report on recycling and on the recovery of packaging, which it discusses, but I have to say that, when I was discussing the report with a pensioner, Mrs Caterina Rossi, from Bergamo, she said to me, 'What a good report! So packaging can serve some purpose! Even the paper which surrounds packages, even wood and plastic can be reused and are good for something! Why is it, then, that it is sometimes said that we pensioners are no longer any use? Do you mean we are less useful than packaging, than the paper which surrounds all the products sold?
I hope that Parliament will pay more attention to pensioners and the elderly, at least as much attention as it pays to packaging, which - and this is good news - the European Parliament sees as so useful: let us hope that the pensioners and elderly people of all the individual States as well as the European State will be considered to be this useful.
Every year, the European Union produces more than 60 million tonnes of waste packaging. And, despite the objective of stabilisation in the Fifth Environment Action Programme, despite the fact that waste prevention is the first priority of European environmental policy, the situation is more or less the same: the amount of packaging continues to increase in the European Union.
In the light of this growing mountain of waste, it is high time that we developed an ambitious strategy.
This strategy must involve enhancing the Commission's modest proposal; in other words, by introducing prevention and producer responsibility.
The European Parliament has already expressed itself in favour of raising recycling targets and improving prevention by introducing producer responsibility. The Commission's proposal has not taken this on board.
Yet, prevention is a genuine priority in the area of waste management, and could even become the cornerstone of the European environmental policy.
We have before us a real opportunity to move forward in terms of an integrated product policy and the thematic strategy of the Sixth Environmental Action Programme.
I shall support the report, which also emphasises two concepts that are key to a successful environmental policy: cooperation, which we need from everyone, and the fact that the impact we have on the environment should always, in future, guide our action.
. (NL) Packaging is what the consumer is left with when he buys a new product. It has become more bulky over the years, not only to protect the content of boxes, but also, and particularly, to catch the eye of potential buyers. Packaging material has become increasingly colourful, and contains, more than the simple cardboard boxes before, material that is harmful to the environment, including heavy metals. It was high time that the European Commission proposed altering the Directive on packaging and packaging waste introduced eight years ago, but the proposed change leaves something to be desired. The emphasis on generating energy by incineration is wrong, for this only allows the producers and processors of polluting packaging to carry on as before. Attention should instead be directed to the prevention of waste and the reuse of material. The Committee on the Environment, Public Health and Consumer Policy is right to want to recycle at least 65% of the weight, completely ban the use of lead, cadmium, mercury or hexavalent chromium from 2007 and to subject new packaging material to stricter requirements from 2004. I also welcome the initiative to produce 10% less packaging waste in 2006 than in 1998 and to reassess national and European rules concerning the obstacles they constitute for reuse.
I wholeheartedly support this report which addresses the need to tackle the growing mountain of waste in the EU. The original Commission text should be upgraded and tightened up to ensure a more ambitious strategy for countering this mountain of discarded packaging materials. As such, I welcome the concepts of prevention and producer responsibility; these will go some way in ensuring that the onus for implementing these measures is evenly spread across European citizens. I also welcome the call for producers to have taken 'all necessary measures to minimise its environmental impact', whilst at the same time I recognise that it may be difficult to standardise such a measure. Finally, placing this Directive into a broader context, to ensure that it is compatible with the Sixth Environment Action Programme, makes good sense and demonstrates that the EU is capable of joined-up thinking and a sensible approach to this matter.
Mr President, I would like to talk about Mr Fava's report on the creation of the Single European Sky. My colleague and right-hand man, Giuseppe Italia, from Cremona, an elderly pensioner, said to me as I was preparing to come here to Strasbourg, 'I advise you to vote for the report on the Single European Sky. I am an elderly pensioner, and I will not take offence, Mr Fatuzzo, if you say in your explanation of vote that we pensioners are nearer to the sky than the other citizens. Would it not be appropriate, given that we are already near the sky, for us to be eligible for discounted aeroplane tickets and for pensioners to be encouraged to travel by air with less expensive tickets in this way?'.
I voted against the 'Single Sky' initiative, which resembles more of a manoeuvre by the Commission to increase its power (with, as usual, the unconditional support of the European Parliament) than an initiative that is genuinely designed to improve air safety and increase the flow of air traffic.
During yesterday's debate, I drew attention to a major difficulty that is still to be resolved, that of relations with Eurocontrol. I must now mention another: that of relations with the military. The Commission has declared its intention, as soon as it gains the powers conferred by the 'Single Sky' project, to alter the distribution of airspace between civilian and military use. The objective is perfectly clear: to make inroads into military zones or even withdraw them, in order to facilitate civilian air traffic.
We are doubly shocked by this method, which essentially seems to assume that military uses are less important today in Europe, an idea which in turn assumes that we are enjoying a period of lasting peace. This is a naïve and dangerous assumption. As far as the procedure is concerned, let us reiterate that the Commission has no military responsibility (which is fortunate, as is evident here). This responsibility belongs to the sovereign States and Community procedures have nothing to do with this area.
- (DA) The June Movement does not agree with the entire content but has voted in favour of the report because airspace is a cross-border problem requiring common European solutions. That is something we want to signal by means of our 'yes' vote.
Although we cannot deny that some progress has been made with regard to the rules governing air traffic control, the will, re-stated by the Commissioner responsible for this dossier, to speed up the liberalisation of air transport services entails risks which have been clearly expressed by the relevant trade unions. Unfortunately, they have not been heard sufficiently, not to mention listened to, except by a few left-wing Members. We cannot, however, believe that the effects of liberalisation are solely positive. We need only observe the sad deterioration of rail transport services in certain Member States since their liberalisation. What was initially proposed was the introduction of competition separating service providers (operators) and regulators (establishment of and compliance with rules). Under pressure, the Commission has fortunately had to review its text, which is still mediocre and dangerous. Air navigation services will, therefore, be liberalised, resulting in real safety hazards.
The Commission proposes, in connection with its efforts to achieve harmonisation at Community level, the introduction of a system of authorisations for the provision of air navigation services.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) I am bound, in the end, to lend my support to this report, which emphasises the importance of the Commission proposal to create a Single European Sky by 31 December 2004 at the latest.
Creating a Single European Sky seems to me to be imperative if we want not only to optimise the use of our existing airspace, to establish more stringent aviation safety conditions, and the safe and effective management of projected increases in traffic, but also to create conditions allowing European airlines to compete with others.
This proposal, which must allow a certain amount of harmonisation and interoperability of air navigation systems, is not, however, without its problems.
The definition of cooperation between Eurocontrol and the Community is one such problem, as is the definition of cooperation between civil and military authorities.
I am supporting this report to emphasise that the creation of a Single European Sky must not be delayed in any way. A reduction in costs relating to air traffic control, fewer delays and increased system capacity are all at stake, as well as, in particular, a considerable improvement of the safety conditions.
On the pretext of wanting to create 'an integrated airspace governed by the same principles and rules', the Council, the Commission and the Fava report are actually proposing the establishment of a means of air traffic control in Europe based on economic criteria, in other words, a Single Sky market.
Was the air disaster in Germany last July an example of what we can expect from the Single European Sky? The air traffic control company Skyguide was a private company. It operated in a functional airspace in which operator and regulator were separate. Skyguide was so lacking in human and material resources that safety was affected. Is this the path we should follow, as the Commission recommends? In any event, this accident should make Members of Parliament extremely prudent pending the results of the enquiries, and also in light of the consequences of the effective liberalisation of other means of transport such as rail transport in the United Kingdom.
That was the message of the major European strike by air traffic controllers on 19 June 2002. Instead of swearing by the market alone, we should favour cooperation, such as exists within the organisation for air safety, Eurocontrol. We should pay more attention to public service and safety. We should think globally about the intermodality of transport.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (NL) There is a noticeable tendency to scale up in all areas in which the EU is involved, and it often results in a decrease in the democratic involvement of the people and a lack of sound, custom-made solutions. This is why I generally view scaling up in a negative light. I would make an exception for aviation, which, in most cases, involves cross-border connections and long distances. To maintain national navigation systems and fragment the airspace into small areas would not be conducive to safety. It would therefore seem obvious to hand over this task as a whole to the existing Eurocontrol that has monitored the airspace of the Benelux countries and western Germany for a long time. This should also apply to military air traffic, which, particularly in France, is still able to occupy an unacceptably large part of the airspace. It is a pity that, now of all times, we are missing the opportunity of having clear and safe management of the airspace. The letting of airspace blocks for a fixed period of time will only perpetuate the old fragmentation in a different form. Geographical fragmentation will make way for economic fragmentation. This is something on which I shall expand when I speak on the report by Mrs Sanders-ten Holte.
. (FR) The Commission proposes, by means of these regulations, to dismantle the existing systems, the better to serve economic interests. The sky is to be divided into functional blocks that will be sold separately to service providers. All the services will be liberalised (control, radio, radar, search and rescue and meteorological).
This 'Single Sky market' goes against common sense and the principles of safety and public service. The British rail service has clearly shown this. Multiple operators and competition between service providers have been detrimental to investment in maintenance, to increasing safety and to improving staff working conditions.
What is needed is quite the opposite. More cooperation is required between air navigation services, and safety must be ensured by means of integrated systems. More public control over air transport is needed at European level, to make way for intermodal passenger and freight transport schemes. The Commission proposals and the report under examination are not a step in this direction. That is why we have voted against them.
. (NL) I have already indicated, in my remarks on the Fava report, that scaling up may be inevitable, but that unfortunately, the wrong choices are once again being proposed. Mandatory tendering, for a limited period of time, for public tasks by private companies that compete among themselves - something which has been suggested before for public transport and ports - is now also being applied as a solution to organising air safety. This means that each airspace block can end up with a different company, although in the long run, a near-monopoly is bound to emerge and will control the lion's share of the airspace. The neo-liberal ideology will then triumph over safety. In this model, safety has given way to cost-cutting as a primary concern. It is believed that costs can be reduced by the use of fewer staff, and under poorer working conditions. Since these people are dotted around various companies with different interests, which are continually concerned about their chances of winning or losing the next tender, workers get the feeling that their work is no longer as vital as before, and this will inevitably lead to a drop in its quality. Moreover, the military are still not ending their occupation of the airspace. This approach gets no support from me.
. (FR) Naturally we are in favour of maximum air safety. We have, however, abstained on this report as it only addresses this matter from the point of view of the airlines and airport management bodies. As the rapporteur points out, it is also significant that the directive does not put forward a single measure with regard to the safety of communities living near airports.
The European Parliament and Council consider this to be a question, principally, of establishing a unified system that will allow the European Union to exclude less safe aeroplanes from its airports and also to prevent certain Member States from being tempted, for commercial or other reasons, to be less strict with regard to the necessary controls. All well and good. The rapporteur, however, sees this as a means of restoring a feeling of safety among passengers, which will greatly benefit the airlines.
At the same time, the European authorities are preparing to take serious safety risks with their Single Sky Project. These same European authorities can take all the steps they like - that may well exclude African, Latin American or Eastern European planes - but with the Single Sky and their privatisation projects, conditions in the European sky are going to end up more like a third-world sky.
. (PT) Air accident rates vary from region to region, since aircraft built in Western Europe are amongst the safest in the world. Eastern European airlines have a high accident rate, as do those from Africa, Asia and South and Central America.
Under the Convention on International Civil Aviation, responsibility for aviation safety is assigned to individual States. The European Civil Aviation Conference applies the SAFA procedure (Safety Assessment of Foreign Aircraft) as a means of monitoring aircraft and, consequently, of increasing aviation safety.
I therefore support the European Commission's proposal for a directive intended to formalise the SAFA procedure in the Community. It is seeking thereby to guarantee coordinated action, together with an exchange of information that enables the early identification of possible problems, which I believe adequately reflects concerns about guaranteeing air safety. In conclusion however, I should like to emphasise the importance of the proposal before us to restoring the safety profile of the aviation industry, in a period post 11 September 2001, in which this profile has been and is still fairly depressed and whose restoration is crucial to the sector's survival.
. (NL) Transport links with countries outside Europe mean that means of transport which do not comply with our environmental and safety requirements are travelling on our roads, in our ports and in our airspace. I am talking about single-hulled oil tankers, ramshackle lorries and poorly-maintained noisy aircraft. Smaller regional airports, which are the only ones willing to accept old, noisy planes carrying freight from Eastern Europe and developing countries, are particularly badly affected at the moment. There is every reason for banning such means of transport from the territory of the EU, though we can of course understand that countries with a lower standard of living and less advanced technology still have no choice but to use them. We would do better to help them achieve safer transport standards than to allow them to cause problems here. Unfortunately, the proposal on the safety of aircraft from third countries does not go as far as this. That is why I support the modest improvements proposed by Mrs Maes for the first reading. She is right to emphasise the need for tighter random checks, even in cases where no suspicions exist, and to call for a ban on the transport of radioactive material on passenger flights. Taking the complaints of people living near airports seriously is just as important.
. (FR) The Maes report should in fact be called the committee report. The rapporteur's work is not evident. I do not think this report deserves to bear Mrs Maes' name.
In fact, all the credit for the amendments and the coherence and reliability of the report belongs to the committee. I have therefore voted for all the committee's amendments (which are logical and appropriate) and I did not take part in the final vote. That would amount to giving credit to the rapporteur when in fact this is the work of the committee. 'Render therefore unto Caesar the things which are Caesar's'.
. (FR) We support the broad lines of the Stevenson report, which advocates promoting the cultivation in the European Union of plant proteins necessary for animal feed (soya, but also peas, beans, field beans, sweet lupins, and also, to a lesser degree, legumes, cereals, grasses, etc.). It would appear in fact that we are currently highly dependent on imports (more than 77%), while the production of plant proteins is increasing in the world and we could do much better.
This reliance causes us serious strategic problems, but also public health problems, since it is difficult under these conditions to establish product traceability, which could lead us, for example, to buy GMO soya whether we want to or not.
What, though, has limited European production in this area? The Blair House agreements, which have also had another disastrous effect since they have in return led to the use of animal meal, which was the cause of mad cow disease. These agreements must be urgently revised or circumvented. Unfortunately the Commission does not seem prepared to do this. Once again, we wonder which side it is on, and if the Community system is in fact, once again, going to make us weaker.
. (FR) Why not, when we are aware of the consequences of feeding bovines on animal meal, develop the production of plant proteins for animal feed instead?
The report, however, is only concerned with the trade war against the United States, on which animal feed in Europe today is heavily reliant. The real needs of the world's population are not even addressed. The basis of the food production system, however, is morally bankrupt, as it aims only to satisfy the needs of countries and social classes with high purchasing power.
In order to sell foods with a high added value that make the most profit to those with high purchasing power, we are wasting what could be used to feed the poorest. Several kilos of fishmeal, for example, are needed to produce more expensive fish in fish farms. This is a revolting system, because it contributes to raiding the resources of the poorest countries and starving part of the world's population.
It is also in the name of profit that Europe funds set-aside land in order to prevent a fall in prices. We did not want to support this entire system by voting for one option.
We have chosen to vote against Mr Stevenson's report in its entirety. There is no justification for the committee's taking the ban on processing animal protein in animal feed as a pretext for demanding EU subsidies for lupins - would you believe - and other protein-rich crops. Equally unjustified is the demand for a 'safety net' or income-insurance scheme to benefit producers of oilseed and protein crops.
According to the committee, the Commission's solution of using the world market almost exclusively, would make the EU vulnerable, 'particularly to climate change, harvest failures and even price increases from the main global suppliers (USA, Argentina and Brazil)'. We see nothing wrong or unnatural about that. On the contrary. As liberals, we believe in globalisation, free trade and international solidarity. We cannot therefore support Mr Stevenson's report.
. (FR) While the EU is heavily reliant on certain suppliers of plant proteins, the Commission proposes continuing to depend on imports, prioritising a market opportunity over rationalising its various policies. In doing so, it ignores the difficulty that farmers have already experienced in this type of situation and deprives the agriculture sector of new prospects.
The development of protein-rich oil plants would comply with the need to develop a diversified, sustainable agriculture sector, in response to consumer demand for traced products and consumer rejection of GMOs. It would also provide farmers with new opportunities through the development of non-food prospects such as biofuels. Lastly, these crops have an essential role to play at an agronomic and environmental level.
We must not sell this agricultural sector short. Let us provide it instead with the means to realise its ambitions by establishing conditions for profitability comparable to those of cereals, by favouring the diversity of species, and more particularly those not affected by the Blair House agreement.
These efforts will be in vain, however, if our negotiators do not commit themselves to defending our agricultural production with conviction on the international scene.
. (NL) The Committee on Agriculture and Rural Development is also right to be concerned at the increasing need for imports of often genetically modified soya cake from the United States, Brazil and Argentina. The EU currently imports almost twice as much cattle feed as it produces itself. The old solution of feeding animal meal and slaughter waste to cows as a source of protein is no longer possible since the advent of mad cow disease, or BSE, but that is the only change that seems to be generally accepted now. We are still not able to raise questions about how we produce our food in general. Is it reasonable to deliberately feed vegetable matter to pigs and then to eat the pigs ourselves, bearing in mind that the meat of these animals has less nutritional value than the original product? Is it reasonable to lift the ban on including fishmeal in processed animal feed as an additional source of protein? The oceans are being fished until they are empty, and the fishermen of the South now respond to all proposals for limiting catches by accusing the North of causing the problem by producing fishmeal. A better part of the proposal is the idea that farmers should grow more leguminous and oil-producing plants as part of a crop rotation system.
Mr President, the British Conservatives today reluctantly voted against the Blokland report on the establishment of a Community framework for noise classification of civil subsonic aircraft for the purposes of calculating noise charges. This is because Amendment No 8 was adopted, reintroducing the concept that Parliament rejected last year - setting noise target values and charges for airports rather than just for aircraft. Whilst aircraft move around the European Union, airports clearly do not and therefore airport noise charges and related land planning issues are matters for Member States under the principle of subsidiarity.
That concludes the explanations of vote.
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)
The next item is the Council and Commission statements on floods in Europe.
Mr President, in recent weeks we have witnessed a terrible natural disaster in Central Europe which has led to damage the scope of which is almost beyond comprehension. Both Member States and candidate countries have been affected. Particularly in this six-month period as we face enlargement, it has almost symbolic significance in reminding us that the Member States and the candidate countries have a common destiny and share the same problems which we shall do better to solve through joint efforts.
I should like to thank the European Parliament for this opportunity on behalf of the Council to express deep sympathy with the victims of the disaster. Many millions of people are affected. Some have lost relatives, and many their homes. The material destruction will make itself felt in everyday life for a long time to come. We must all do our utmost to help. It is important, especially in the light of the importance of enlargement for the European Community, that the EU, which is also a community of values and of solidarity, should help deal with the extensive damage. That was also emphasised in the letter received on 21 August by the President of the European Parliament and the Heads of Government of the Member States from the President of the Commission, Mr Prodi, Chancellor Schröder and Chancellor Schüssel. The Presidency was closely involved in the deliberations which led to the letter's being sent.
I should also like, on behalf of the Council, to thank the European Parliament and the President of the European Parliament for the commitment and good will which Parliament has shown in ensuring a rapid and effective response on the part of the Community.
The Commission is, in the same way, to be commended for the considerable vigour it has shown in regard to this difficult matter. The Commission deserves praise for the fact that the EU has quickly been able to take the initiative regarding decisions that will benefit the affected regions in Germany and Austria, as well as in the Czech Republic and Slovakia, as candidate countries. A number of actions have already been set in motion, and it will be possible to make a start on others in the very near future.
It is my understanding that there is broad support within the Council for making flexible use of existing instruments such as Structural Funds, agricultural aid and Trans-European networks, as well as for making exemptions and more rapid procedures available to the affected areas when it comes to state aid and invitations to tender. The Council had a first opportunity to discuss the Commission's statement at a meeting of the Permanent Representatives Committee on 29 August. The Commission proposes, for example, that an EU disaster fund be established of which it will be possible to make use in connection with the floods in Central Europe and future disasters. I should like most gratefully to thank the Commission for the proposal, which is being debated by the Council.
I am pleased to note that there was political backing for setting up the fund at the informal meeting of foreign ministers in Elsinore last weekend. That is a good starting point for the intense discussions between the Commission, the Council and the European Parliament over the next few weeks. The matter will be put on the agenda of the meeting of the General Affairs and External Relations Council to be held between 30 September and 1 October when we shall take stock of the matter and, if possible, arrive at some practical decisions.
The Danish Presidency is very keen that the Community should play its part in solving the problems created for our fellow citizens, both in existing and future Member States, by the severe flooding. We must act quickly and effectively, and we look forward to constructive cooperation with the European Parliament on this important matter which cannot help but affect many of Parliament's rules and procedures.
Mr President, Minister, ladies and gentlemen, we were all both concerned and moved by the extent of the flooding that so badly affected Germany, Austria, the Czech Republic and Slovakia a few weeks ago. On 18 August, in the company of President Prodi and my colleagues Mrs Schreyer and Mr Verheugen, who are here today, I was able to see for myself the scale of this disaster in the region of Dresden in particular. President Prodi and Mrs Wallström went with Mr Verheugen to Prague, and Mr Fischler was also able to observe the extent of the damage in his own country.
Ladies and gentlemen, today, first of all, I would like to offer my deepest sympathy to all the families affected, but I also wish to recognise in particular the civil defence forces, the thousands of volunteers we saw, and the local, regional and national political and civil leaders who have shown such admirable dedication in this situation.
On 28 August, the Commission announced a series of initiatives under the various Community policies to help the countries and regions concerned to cope with this disaster. Not only has the Union shown its solidarity with the communities concerned, but it also intends to demonstrate its capacity to act and react quickly. Mr President, all the Commissioners present were particularly affected by the proposals you made at the beginning of this part-session, and by Mr Haarder's speech a few moments ago. I would like to point out, with regard to natural risks, that two subjects always go hand-in-hand, prevention and repair. Allow me, first of all, to say a word or two about prevention.
I know that prevention requires both funding and political courage. For example, the desire to control land use planning, to avoid waterproofing excessively large areas, in short, to manage rather than to develop land use planning. I also know, however, that prevention always costs less than having to repair the damage. At Community level, it is clear that the Structural Funds and the Cohesion Funds act as a financial lever for prevention. Allow me to give just one example. Many countries were affected by the Rhine and Meuse floods during the first half of the 1990s. We then mobilised over EUR 140 million under the Interreg programme, and that money made it possible to develop flood-monitoring and warning systems, and identify risk areas, build flood control reservoirs and facilitate water run-off.
For the current period, 2000-2006, many programmes also contain risk prevention actions. This, for example, is the case of the objective 1 programme for Brandenburg, which lays down the construction of flood protection. More than forty projects will be implemented within a budget of EUR 230 million. This, for example, is also the case for the Austrian Tyrol. Following the Galtur disaster of February 1999, in which 31 people lost their lives, almost EUR 10 million are to be allocated to an avalanche prevention measure.
Ladies and gentlemen, I believe that these efforts, in their current form, are not equal to the risks we face. Together with you, we have held discussions on the future of regional policy after 2006. When the time comes, I shall propose that natural, technological and environmental risk prevention should become a high, almost inevitable priority of future regional policy programmes after 2006. We can see that the frequency of these disasters is increasing, even if they are not all such serious ones. Furthermore, regions such as Germany, which, with the support of the Structural Funds, have made considerable efforts to boost their economy after reunification, to restore towns and villages, have now seen their work wiped out in a few short hours.
That is why regional development cannot take place without natural, technological or environmental risk prevention. The Commission, mainly on the initiative of Mrs Wallström, will propose a European risk prevention strategy by the end of this year.
To conclude this point, I would like to say that it is quite appropriate that we are discussing this subject at the moment, today, while the Heads of State and Government are meeting in Johannesburg. It is plain that our planet needs global thinking and collective courage, as advocated by the Brundtland report at the end of the 1980s, before the Rio Summit. It is also clear that global thinking, either at world level or at European level, must be implemented in practical and local terms, in the field. That is the ecological challenge, the sustainable development-meets-regional policy challenge to which we have the obligation to respond.
Mr President, I am now going to talk about the urgent need to rebuild, to prove swiftly our solidarity with the German and Austrian Länder, but also with the Czech and Slovak regions that have suffered damage. First of all, we need to mobilise all the instruments already available to us to address this challenge. That was the commitment given by the Commission on 28 August, a commitment that led immediately to decisions in the first area, the agriculture sector, under the impetus of Mr Fischler.
The existing instruments, of course, include the Structural Funds for the Member States affected and the pre-accession instruments for the candidate countries. For eligible areas and regions, Structural Fund credits may be reallocated among the various priorities of the regional programmes, and we are prepared to increase the cofinancing rates as much as possible. Meetings will be held over the next few days with the national and regional authorities to specify the amounts that can be reallocated according to requests from the Member States. We shall be as flexible as the regulations allow, in particular with regard to State aid. I would also like to confirm that the disaster areas will not be penalised by the application of the N+2 clause if, due to the floods, the credits are not used within the period stipulated by the regulations.
Here again, however, the instruments available to us have their limits. The Structural Funds cannot be used outside the eligible areas. Although most of the disaster areas in Germany can benefit from these Funds under objective 1, this is not the case in Austria. Furthermore, these instruments are governed by provisions with which you are familiar, which do not always allow the necessary aid to be quickly released.
That, Mr President, ladies and gentlemen, is why the Commission proposes the creation of a disaster fund for the regions and States in case of a major natural disaster. I would emphasise that this solidarity fund will be available to benefit both current and future Member States. We considered it preferable to call upon a new, flexible instrument that could mobilise at least EUR 500 million in 2002, and EUR 1000 million in future, which would be added to the Fund in case of a disaster. The aim of this Fund would be, on the one hand, to help normal public life to resume, for example by repairing energy, transport and telecommunications networks, rebuilding or building temporary accommodation, and, on the other, to limit damage by consolidating preventative infrastructures, for example dikes and dams.
As you can see, this proposal is, therefore, different. Both in the amounts in question and the type of interventions envisaged, it differs from the emergency victim aid system that existed between 1977 and 1996. I believe, however, that this Commission proposal fulfils the wishes I have heard here myself, in this very Chamber, over the past three years, for example following the disasters that affected Greece, the Azores, the Canaries, France and the United Kingdom. In a few days, on 18 September, we would like to adopt a proposal for a regulation specifying the conditions and implementation methods for this disaster fund. This tight deadline shows the Commission's determination to act swiftly, just as you yourself, Mr Cox, clearly expressed your desire to act.
On behalf of the Commission and my colleagues here present, I would therefore like to thank the Committee on Budgets, its Chairman, Mr Wynn, your rapporteurs Mr Colom i Naval, Mr Podestà and Mr Färm, for the quality and speed of their cooperation. This support and understanding are essential as our joint objective is to make this fund operational in the next few months. The Ministers for Foreign Affairs, as you said, Minister, reacted positively to this proposal at Elsinore.
In conclusion, Mr President, ladies and gentlemen, I would like to say once again that prevention is always more effective and less expensive than repair. Sometimes, however, as is the case at the moment, urgency is paramount and it is important for the European Union to be able to provide help and practical solidarity to the affected communities and regions of Germany, Austria, Slovakia and the Czech Republic. This shows that European solidarity, in conjunction with local, regional and national solidarity, is far more than just words. For the past fifteen years it has been the basis for cohesion policy. It has a purpose. And today, we are showing that this purpose is being confirmed, pursued and even consolidated.
Mr President, Mr President-in-Office of the Council, Commissioner Barnier and the other representatives of the Commission, ladies and gentlemen, Europe has experienced one of the most catastrophic floods in its history, and we express our sympathy to the families of those who have died in it. Many people are still missing. Not only in two Member States of the European Union - Austria and Germany - have we seen great destruction and devastation, but also in two candidate countries, Slovakia and the Czech Republic.
Mr Haarder and Commissioner Barnier - representing the Commission - and also our Parliament's representative, have already had occasion to give expression to the present need for European solidarity. Clearing up the flood damage is primarily, of course, a task for the regions and nations, but the events with which we have had to deal here have has such a dramatic impact that people have looked to Europe to give an expression of solidarity, and so, even though Mr Romano Prodi, the President of the Commission, is unable to be here today, I would like to express loud and clear my heartfelt gratitude to him for having been to the disaster zones with other representatives of the Commission, and for having represented the European Union there in a way that was right and fitting.
I attached great importance to this. I have not been to the disaster zones and have only been in telephone contact, but many have told me that Mr Prodi's presence - and the humanity he personally embodied - enabled them for once to perceive the Commission and Europe in a quite new way, and not as the distant bureaucracy they had always thought it to be. His quite personal human presence on the spot meant a very great deal to all of us. I kept in touch with President Prodi during this time and, on behalf of our group, told him - he was, I believe, in the Czech Republic at the time - that I supported him in so far as I could, and assured him that any commitments he might make would have our group's support.
I want my expression of thanks to include the whole Commission, including Commissioner Barnier, who has just spoken, Commissioner Fischler, Mrs Schreyer, Mr Verheugen and all who have played their part, but also especially to the Danish Presidency of the Council under Mr Haarder, whose government, in its capacity as the Presidency of the Council, has shown such an open-minded attitude to this matter. We are all of course aware that there is a constant tension between solidarity and subsidiarity, but, in this instance, it is solidarity that has had a challenge thrown down to it. If the follow-up measures are now completed as promptly as they should be - and what the Commissioner has said gladdens my heart - then we have done our duty as the European Union.
Before turning to a number of somewhat practical matters, I would like to express my heartfelt thanks to those who gave assistance on the ground. Mention of, for example, the fire brigade, often raises a smile in our society, as people think that the things fire-fighters handle are toys. In a situation like this one, though, experience teaches us just how important it is to have a fire brigade, how vital are the soldiers who are deployed in a domestic emergency situation, how important the police are, how important civil defence is. At any rate, I have seen, in Germany, the country from which I come, innumerable young people getting stuck in and giving help, and, at a time when anonymity and egoism often seem to be predominant, it is a good sign that it is young people who manifest this solidarity.
Turning now to certain aspects of the emergency aid, on which Mr Ferber will also have something to say, we take the view - admittedly in contrast to the Commission - that EUR 1 billion should be allocated to emergency aid. I would like to express my gratitude to the six groups who agreed on this document - Mr Karas and Mr Ferber did so on our group's behalf - for being willing to come to an understanding about a joint text. Aid for agriculture had already been under discussion, then came the Structural Funds' efficiency reserve, followed of course by the disaster fund that now has to be set up for the future, and there will of course have to be a flexible approach to the rules on competition. Commissioner Monti and the Commission as a whole have committed themselves to this.
What people now expect of us - and here I am particularly addressing Mr Wynn, the chairman of the Budgets Committee - is that we now implement all this without delay. If we now hesitate and spend weeks disputing among ourselves, we will be throwing away the goodwill that the European Union, especially in the person of Mr Romano Prodi, President of the Commission, has garnered. I therefore ask that we act with decisiveness and commitment in setting the follow-up measures in motion.
Let me make an observation with only indirect relevance to this issue. Deliberations are in progress on the subject of the Stability Pact. Even in a catastrophic situation such as this one, the Stability Pact must not be jeopardised, for this is an issue of confidence in the European currency, of confidence in the ability of the European Union as a whole to deliver the goods. I therefore urge us all - Commission, Council and Parliament - not to shake the foundations of the Stability Pact, but - to return to the catastrophe - to do our duty by the people who have been hard hit. This European Union of ours will then enjoy far more popular acceptance than we often take to be the case.
In this spirit I commend cooperation to all the institutions concerned!
(Applause)
Mr President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, this summer we have seen a genuine environmental, economic and cultural disaster in Central Europe.
On 14 August, on behalf of the Socialist Group, I expressed our solidarity and the need for the Commission to act, and please allow me to mention the fact that President Prodi and the Commissioners not only put their boots on and walked around in the mud, but that, furthermore, Mr Prodi accepted the invitation from Chancellor Schröder, who took action from the outset to hold that extraordinary Berlin Summit, which I believe was a strong sign of will and action.
Other colleagues of mine will speak more extensively about the situation in Germany, in Austria, in the Czech Republic, in Slovakia and in Hungary. But please allow me, on behalf of the Socialist Group, firstly to express our condolences, our concern for the victims and also our sincerest thanks to all the volunteers who have taken action, not only those who come from the regions in question, but also those from many others. I have had the opportunity to see volunteers in my country from the Canary Islands, which are rather far away, who were on their way to Central Europe to lend a hand wherever necessary. This demonstrates that there is a common spirit amongst us.
I believe that this is the time to point out that we must change our past behaviour. Solidarity must be expressed equally towards everybody, and that is a lesson we must learn from the Azores.
We also learnt a lesson, for example, from the Greek earthquake and that is that joint action by Greeks and Turks allowed past barriers to be overcome. It is at times of difficulty that will must be shown.
With regard to the decision taken by the House - I am glad that it is unanimous and that the Committee on Budgets has acted seriously - I believe that there must be decisive support. Clearly disasters cannot be planned for in the budgets, but what we can do, as we have with ECHO and as we are now going to do with the fund, is try to create a system of safeguards which allows us to act.
I would like to point out, now that the Convention is under way, that the time has come to remove this absurd distinction between obligatory and non-obligatory spending. It appears that we have to pay what goes towards cows and wheat but not what goes towards disasters. I believe that this is an important political lesson. This also applies to the stability pact. The application of the stability pact can be discussed when there is a disaster, but what is not acceptable is that the stability pact is being discussed in countries which have not suffered disasters. I believe we must be very firm about this.
Finally, Mr President, I believe that, in terms of our approach to sustainable development, we must be humble and respectful towards nature, which has a memory and may return to haunt us. We must act more firmly on the way towards a policy of sustainable development and, above all, of strengthening solidarity between us.
Mr President, the floods that put Central Europe under such immense strain this summer were a huge natural catastrophe. The financial losses were colossal. The floods caused fatalities, injuries and distress. In such circumstances the European Union also has an obligation to help. For that reason, my group, the ELDR, supports the Commission's actions and plans to help flood victims and help finance reconstruction, and is calling for a vigorous programme of further action.
The distribution of competence means the EU's responsibility is greatest in the area of agriculture. Thus, the measures the Commission has taken to bring forward payments of direct agricultural aid are right, as are their other plans. The ELDR Group furthermore believes the following measures are also the right ones: the partial reprogramming of the Structural Funds, a temporary increase in Community funding, and channelling the performance reserve to the flood area. There is also every reason to use the TEN funds for the reconstruction work. Action to help candidate countries also has the support of our group. It must be made possible to use the emergency aid reserve in the budget to repair the damage.
Our group is in favour of establishing a European emergency aid fund. Technically it may be appropriate to establish it in accordance with a flexible instrument. Its purpose would have to be clearly defined and the rules made clear. Compensation would mainly have to come from the Member State's national share and insurance companies. Our group is prepared to promote the fastest possible implementation of legislation and technical preparation concerning this fund.
It is important that the European Union should make a more intensive effort to overcome climatic change, implement the Kyoto agreement and reduce greenhouse gases. It is important to promote the use of renewable energy sources. At the same time, we need to consider the risk of natural disasters, such as flooding, at different levels of the social structure, and try to reduce them.
Mr President, Mr President-in-Office of the Council, Madam Commissioner, Commissioners, my group welcomes the discussion on the measures required at European level to cope with the unparalleled damage wrought by the disastrous floods in the Federal Republic of Germany, in Austria, in the Czech Republic and in Slovakia. I would like to again express our dismay and our grief over the victims and express our sympathy to their families.
The immense material damage and the destitution of thousands of people call for extensive and coordinated aid on the part of the European, national and regional forces and institutions. The members of the public, communities, businesses and faring installations that have been affected expect the European institutions to provide immediate and tangible aid to alleviate their need and also to deal with the extensive consequences of the emergency.
The European Union can do a great deal to polish up its image and reputation in the eyes of the public by acting speedily and without bureaucracy. The remarkable wave of solidarity and unselfish mutual assistance that showed itself in the struggle against the floodwaters, must be supplemented by clear and substantial indications of the European Union's solidarity.
The Commission has taken the right step in proposing the possible reallocation of European resources within the European funds, but this is not sufficient. Alongside the Community Disaster Fund, which the Commission has proposed and which will mobilise aid money in the long term, there is a need for emergency aid supplied from the margin of as yet unused European budget resources. Over and above that, we propose that, in the event of disasters, it should be possible to examine the legal option of reducing the share of national cofinancing, at the same time suspending the putting of contracts out to tender in order to mobilise local and regional enterprises. This would make an effective contribution to supporting and promoting small and medium-sized enterprises in the region or local area affected by the calamity.
We welcome the European Investment Bank's initiative, under which EUR 1 billion is to be made available in the first instance for the purpose of granting credits under special conditions, with the option of topping them up at a later date. Making these interest-free would be a greater help to the recipients. This brings us to the proposal that the European Union, using a specially created fund, could take on the cost of the interest incurred.
I would like to point out by way of conclusion that these disastrous floods are not an isolated and extreme natural occurrence; the incidence of natural disasters in various parts of the world is increasing. For us, this should be - indeed must be - a clear warning signal, calling on us to give environmental issues, in all relevant areas of Community policy, a far higher priority than we have done to date.
Mr President, Commissioner, Mr President-in-Office of the Council, it was with horror that we watched as the rivers of Saxony, Saxony-Anhalt, Bavaria, the Czech Republic, Slovakia and Austria, both great and small, became rivers of destruction. Never before had the Elbe, the river that runs through Dresden, my home town, broken its original banks with such brutality. It destroyed much of the reconstruction work of Germany's post-reunification period, destroyed new homes, and, above all, took all the possessions of young people starting businesses and homes - they will be in debt for generations - and largely wrecked the newly-renovated city centre to a truly massive degree.
No words of mine could be equal to the task of describing the losses, the suffering and the despair of the victims. When I refer to my home town, let it be taken as a symbol representing the many small towns that have also been affected as much as the great cities of Germany and its neighbouring countries. For my own part and on behalf of my group, I would like to express my deep sympathy with all of them. My desire is that this discussion may become a real sign of solidarity and that a disaster fund may come into being, founded in a spirit of solidarity with all regions rather than with only a few of them and including the candidate countries.
Both residents and visitors always had a healthy respect for the Elbe. The city has come to terms with the spring floods, but now the newly-emerging plans for the trans-European networks will make it into a basin with fast currents endangering the people on the riverbank. So I call on the Commission to reconsider whether their plans for the development of the Elbe and also of the Danube are still justified in the light of current experience.
There is a development plan for the Danube, one that is sustainable and will preserve the alluvial forests. It is now for the Commission to deal with the question of whether they will finance this plan alone or enter into some sort of arrangement for the financing of dams. As regards the Elbe, it is still an open question to what extent the Commission will take on responsibility for the plans that exist to develop it, which have been shown to be unworkable. That they have not yet been implemented - which was a great good fortune, as the flood would otherwise have been even more torrential - is due to the initiatives emerging from civil society that have to date prevented these plans from actually coming to fruition. The coming weeks, though, will see the question raised of whether it will be possible to preserve the important alluvial forests and their resources, and hence also to keep the waters back, or whether the Elbe development will proceed.
The same is true of the Oder, for which there are similar plans; there are nature reserves near the Oder as well, and it threatens to flood villages. The question facing the Commission is whether a new plan can be successfully drawn up and whether all existing plans can be reviewed, so that the Commission, too, may take full responsibility in this area.
Mr President, the motion for a resolution tabled by the UEN Group and the motions tabled by the other political groups seek essentially to create a credit line in the Union's budget to help to deal with the damage caused by the natural disasters which have occurred recently in a number of Member States and in the candidate countries. Moreover, the need for emergency Community action was blatantly obvious if we consider the exceptionally widespread effects of the atmospheric phenomena which have affected the whole of Europe. When he visited the disaster areas, President Prodi himself could only, in expressing the Union's condolences, declare its ready availability to intervene with both exemptions and financial aid.
In our opinion, there are other considerations which point to the need for the creation of a stable credit line. Although many would not admit it, I am afraid it is becoming obvious that our world's climate is changing, and it is not necessary to subscribe to the theory of alarmism to see this. Of course, meteorological statistics through the years have consistently done their best to show us encouraging comparisons, making the scale of disasters seem less large, but it is not their - still large - scale which is disturbing now so much as the increasing frequency with which they occur, on the one hand, and the fact that they repeatedly occur out of season in Europe, on the other.
The creation of a stable credit line in the Union's budget would, therefore, help the States to take the necessary action to address the damage caused by these events. There is no doubt, however, that the other, more important part of the Community's action must relate to prevention. It is certainly useful to reconsider at both national and Community level agricultural production policies, forestation policies and policies for managing hydrological risk areas. In any case, the key issue, the essential consideration, is certainly the greenhouse effect and its harmful consequences , which, I am sad to say, have been scientifically proven beyond all reasonable doubt.
We must reflect on the fact that the issue of the reduction of greenhouse gas emissions - addressed for the first time as early as 10 years ago in New York and for the second time six years later in Kyoto in the famous Protocol - is still far from being resolved in any significant way because of the failure of a sufficient number of States to ratify the Protocol.
The call for Russia to ratify the Protocol is certainly an important step, but it falls within the scope of the political and economic relations which are being established with that country. We still have an unquestionable duty to insist more firmly that the candidate countries ratify the Protocol, starting with Poland.
Mr President, my group, the Group for a Europe of Democracies and Diversities, would also like to convey its condolences to the relatives of the victims of the severe floods in Europe, and we must find effective methods of helping the many people who are now in need of help. I would, however, warn against having the EU take part in the aid work. The victims of the hurricane in Latin America did not receive the money we had allocated. The EU often contents itself with accepting the public relations benefits of a major appropriation but is in no position to take effective action. That could also easily happen this time. It would be wiser to pay a portion of the bill for the aid programme that has now to be undertaken by the local, regional and national authorities, and I personally am prepared to go a very long way down this road, for it is in times of need that friends show their worth.
We are wealthy in the EU, much wealthier than, for example, the badly affected Czech Republic and Slovakia. We should now be resolute in showing our solidarity in practical, cash-down terms. We ought also, however, to look at the causes and take the greenhouse effect and other human assaults upon the environment seriously. France's President Chirac is right, of course. He deserves great praise for his speech in Johannesburg. I am not yet in a position to assess the Danish Presidency of the Council's contribution to Johannesburg, but it is scandalous both that we should continue to dump EU-subsidised goods on developing countries' agricultural markets while refusing fully to open our own markets to those countries' products and that it has not even been successfully agreed that 15% of energy should come from sustainable energy sources by the year 2015. It is presumably by means of this absence of decision-making that we are laying the foundation for the natural disasters to come. Thank you, Mr President, even though there is not a very great deal to express thanks for.
Mr President, it goes without saying that we welcome the Commission's initiative to help those who have sustained damage in the flood disaster speedily and without bureaucracy. We believe, though, that the aid measures put forward by the Commission at the present time will, unfortunately, prove to be inadequate to help the victims to a sufficient extent. Moreover, the funds are to some extent granted on the basis of unequal criteria.
We are deeply affected by the extent of these disastrous floods. In Austrian regions alone, over 10 000 homes have been destroyed, innumerable bridges and roads have been destroyed or have sustained major damage, with the infrastructure of communities and regions suffering serious consequential damage. Hundreds of businesses were seriously affected by the floods, their plant and buildings badly damaged or wrecked. In Upper Austria alone, thousands of jobs have been affected or put at risk by the flood disaster.
The overall extent of the damage is increasing on a virtually daily basis, as we get a better overview of the degree to which the regions have been adversely affected. It is currently assumed that the total damage will amount to over EUR 800 billion, which means, as has already been frequently said, that the sum of EUR 500 million proposed by the EU as emergency aid will not be sufficient. We are therefore working on the basis that at least EUR 1 billion will be allocated to emergency aid measures.
In this context, we would also remind you that a surplus for the year 2000 totalling EUR 11.6 billion has just been repaid to the Member States. If billions are again repaid to the Member States in respect of 2002, it will not look good from where we stand, as the people affected by the floods will take it as read that the EU honours the concept of solidarity more in word than in deed. So I do believe that the Commission should indeed make up the cash and that this year's surplus should be cut back accordingly.
It cannot be, or rather it should not be, the case that Europe's poor are treated unequally. I do not consider it right and proper for aid measures, in the final analysis, to be allocated according to the region for which they are destined. The situation in Upper Austria is that many businesses are not in the target region at all and certain aid measures are therefore denied to them. It goes without saying that we must also spare a thought for farmers, who should, speedily and unbureaucratically, have funds made available to them for the purchasing of feedingstuffs, be enabled to use set-aside land and should have cereals in intervention provided for them at cheap rates for feeding purposes.
It is obvious that we have to think of the thousands of private citizens whose homes were destroyed, and we should also, in a spirit of solidarity, make funds available for them.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, let me express my gratitude to the Commission for the initiative that they launched at the end of August, inaugurated by a visit to the affected areas and then by last week's special session of the Commission to fire the starting shot for the creation of the legal basis for aid to deal with this grave calamity. Let me specifically mention in this connection Commissioner Fischler, who has rather less of a problem with budgets. Not only does he have to make proposals, but he can at the same time take decisions via the Austrian Upper House. It is a great help to the farmers affected by the floods that this has been done so quickly in the aftermath of the events.
Three things are needed. Firstly, we must make emergency aid available, and do so quickly. To do so is an expression of European solidarity. I will deliberately emphasise that this must be quick and, indeed, immediate. It will not be enough for people in the affected regions to be sitting in houses and dwellings that they have laboriously decorated, having put up a rough-and-ready Christmas tree, while we in this House are still discussing issues such as legal bases, reallocations and more of the same old thing. Rapid emergency aid means that the procedure by which we act must be the speediest available - we in the PPE group propose that this be based on the procedure used in the 2002 Fourth Supplementary Budget - so that, by the end of October at the latest, funds of the order of EUR 1 billion can be on their way.
Secondly, the legal circumstances need to be created. The Structural Fund - Michel Barnier has been mentioned - the law on subsidies and public procurement; all this has to be taken into consideration. What we have to implement here is a complete package of legislation, in order that European law does not stand in the way of rapid reconstruction.
Thirdly, we have to equip ourselves to face the future. How can we set up a disaster fund for the future? That is the question. We ought to do that calmly and unhurriedly, in order to get everything right in budgetary and legal terms. If we do these three things, aid will get to people fast, and Europe will discharge its long-term responsibilities to its people.
Mr President, Mr President-in-Office of the Council, representatives of the Commission, this House has already seen lengthy discussions of whether or not there ought to be an institution or fund with the specific purpose of giving aid in times of catastrophe.
It must be said in all honesty that many of us were sceptical, believing that it would prove to be a drain on our resources, but the great disaster over the past few weeks has, I believe, convinced us that solidarity is a proper response to such calamities. This is not just about financial support for countries that suddenly find themselves faced with a gigantic task; it is also - as already mentioned - a spiritual and moral issue, and also one on which this European Union of ours, which no longer evokes great enthusiasm, can gain added public support if it shows that it is acting in a spirit of solidarity. My group is therefore unambiguously in favour of the creation of a new financial instrument with all the precautions that honesty requires that we take in a disaster situation.
Firstly, the disasters concerned must be of major dimensions, and we must not encourage the delusion that we can supplant the efforts of the nation states; we can and must supplement them, but that is no substitute for effort at a national level.
I would like again to underline what Commissioner Barnier said with reference to prevention. Not only must we - where this is possible - provide for a return to the natural state, but we must also put preventive measures in place using all our technical knowledge, as for example happened in my home city of Vienna, where we have again been spared disaster. What this means is that the states cannot take it for granted that they will keep getting money when disasters strike, and then, for years on end, carry on with planning and population policies that have failed utterly.
The last point I would like to make has already been mentioned a couple of times, but it cannot be too clearly emphasised, namely, that we must help speedily. I know we all have certain time limits to keep to and so on, but I see some plans which state that the present is perhaps to arrive before Christmas or only after it, when it is too late. It is too late for people to have an experience of the European Union as a real help. So I am asking everybody in Parliament, but especially the Commission, to prepare matters as speedily as possible and in so efficient a manner that both the Council and Parliament can give their prompt agreement. If we can tell people that this has been done, then, I believe, it will be with greater enthusiasm that they will be able to say 'yes' to this European Union of ours.
Mr President, President-in-Office of the Council, Commissioner, first of all, I wish to express my and my group's sympathy for everyone hit by the disaster.
The disastrous floods in Central Europe have been, and remain, appalling. Something has happened to the climate. Imbalances in the frequency of drought and rainfall are becoming more and more common, and winds are becoming more and more violent. In Johannesburg, an attempt was made to find global solutions. The country which causes the most pollution per head of population - the United States - does not wish to participate. The way the world is at present, it is the EU which must now assume the leading role in bringing about a sound environmental policy.
The President-in-Office of the Council, Mr Haarder, stated that this will affect our processes and decisions. I believe that that is the case. Major issues have arisen within the EU which have required common solutions and have welded countries and peoples together. That has applied in the cases of the Coal and Steel Union, agricultural policy, the internal market and Economic and Monetary Union. I am convinced that we must pull ourselves together in order successfully to cope with the world's future environmental problems.
The next major project for the European Union should be to create a common environmental policy that is both tough and directly binding upon countries and individuals. In that way, it might be possible to raise the standard without anyone's being able to lower it again, and the EU would be given the opportunity to play a leading role when it came to improving the global environment. That is the most important issue for humanity and the EU combined.
Mr President, the most disastrous floods in living memory to strike those who live on the Elbe and on some of its tributaries have also had a grave effect on farmers and their businesses. Although there is as yet no definite account of the damage, provisional reports from the Federal States of Saxony and Saxony-Anhalt, which have been particularly affected, give some indication of the colossal extent of the flood damage, the present position being that the damage done by floodwater to agriculture and forestry amounts to around EUR 287 million. In Saxony alone, some 1 900 farms have been directly affected by floodwater, and another 640 in Saxony-Anhalt. Far greater, though, is the damage done to residential property in the villages, to the infrastructure of rural areas and to the dikes on the rivers. My home area, Prignitz, lies right on the Elbe, and damage there has been great; even though it was possible to prevent disaster itself in the form of flooding or the breaching of the dikes on the Elbe, the inhabitants of thirty-eight Prignitz villages had to be evacuated, with some 20 000 head of cattle being rescued from the flooding - a massive achievement for neighbourly aid in the sparsely-inhabited Prignitz.
A massive amount of work was done in Havelland, where many thousands of helpers did their best to counteract the artificial flooding of Havelland even though the polder dikes had been burst. The environmental and financial effects will become apparent only in late 2003 and 2004. It is my express demand that the advance payment of the EU's 50% per-hectare premium be proceeded with speedily, but I do ask Commissioner Fischler to review its payment to businesses, even though this is not within his remit.
The application forms that have come into my possession are drafted in the language of bureaucracy rather than that of solidarity. There is, then, a need for additional money. Special credit facilities and guarantee programmes may well be helpful, but many farmers no longer have it in them to get into debt again, as these programmes all have the characteristic that they become effective after a time delay. We know that this year, EUR 1 to 1.3 billion of the EU's budget will be left unused. I ask as a matter of urgency that consideration be given to the possibility of the unused funds being used as non-repayable subsidies to benefit the farmers in all the affected areas which have suffered severe damage, rather than being repaid to the Member States.
When the EU implements its measures, it is subjected to intense scrutiny by its citizens. What is needed, and in short order, is money, not sleight of hand or political evasive action. With that in mind, I hope Parliament, and all of us, will be able to do the right thing.
Mr President, ladies and gentlemen, I would like, as an Austrian MEP, to start by expressing my gratitude for the possibility of prompt and speedy help. These sad events have brought us closer to achieving the proximity to our citizens for which we have often longed. It has been possible to give Europe a slightly better image. Brussels, that bureaucratic monster, seems to embody solidarity, and may that not remain merely an outward show. Disasters have more than a merely national dimension. European solidarity is called for, and the EU has come up with the right response. Alongside the countless victims, whom we mourn, there are so many individuals and families on the brink of ruin; we have businesses both small and large, farmers, the environment, agriculture, public services, historic buildings, art treasures, including in the candidate countries, in need of prompt and speedy aid, given on a joint basis and without strings attached. It is of little interest to the public whence the money comes and how we do all the restructuring. We have to tackle this promptly, speedily and swiftly. Aid must be visible.
Turning to the follow-up measures and to the long-term measures, I would like to underline what my fellow-Members have said, namely that climate change has become a brutal reality. Man-made climate change has arrived. Mr Barón Crespo said that we must have greater humility where nature is concerned, but to do so demands more effective action, more effective political action, on our part. Commissioner Barnier repeatedly emphasised the need for preventive measures. Not only are these necessary and cheaper, they also take greater care of the environment. I hope - and it is in these terms that I appeal to all the Member States, to the Commission and to this House - that these do not merely express pious aspirations, but will be implemented in all relevant policy areas.
It is in the light of this that we should give ourselves time to engage in detailed discussion of the Disaster Fund. There is not much point in simply blundering into the rebuilding of what has been destroyed if we have not previously gathered all the available information we need, especially in environmentally sensitive areas. We simply have to rebuild in a sustainable way. Public expectations of this EU of ours, of this community of solidarity, have grown and will carry on growing. So congratulations on these ad hoc measures; we should be equally zealous in identifying the structures for the future, for our solidarity should be not only with those who are the victims now, but with everyone, and not only today, but also tomorrow.
Mr President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, I would like to start by expressing my very heartfelt thanks for all my fellow-Members' solidarity and sympathy, as this is a really difficult time for people in the affected areas of Central Europe. The last time Austria experienced a flood disaster of this magnitude was over a century ago. We are especially grateful to the Commission and the Presidency of the Council for their prompt action in response to this catastrophe. I would also like to thank all the Austrian MEPs for the solidarity and cooperation which have been manifested without regard to party political boundaries, and also all the voluntary aid workers, the voluntary fire brigades, the Red Cross, the Austrian Federal Army for their tireless endeavours. I am myself from an affected area in Lower Austria and have personal experience of their superhuman efforts.
It took no time at all for many livelihoods to be destroyed, with, for example, over 20 000 hectares of Austrian arable land inundated. The damage done has been enormous, meaning, among other things, that harvesting cannot be completed in the areas where threshing is done late, and that many fields and meadows cannot be mown as they are still under water as a result of the continuing high groundwater level. Machines and equipment are sinking into the fields, and shortages of animal feedingstuffs are to be reckoned with.
The Commission's immediate authorisation of measures to help farmers is therefore a matter of life and death for us, and for it they have my heartfelt gratitude. In a study, the Austrian Institute of Economic Research puts a figure of over EUR 7.5 billion on the damage. The destruction of many businesses and of the infrastructure in these regions has set the areas' development back by years. Parliament and the EU as a whole must give aid, actively and with all speed. The time has come to demonstrate this. I see this as a chance for the Europe in which we share to prove itself.
I really do welcome the emergency aid that the EU gives, one of the most important features of which is, as many of the previous speakers have already said, the transparency of the process and the absence of bureaucracy involved. This is an area where - to speak very frankly - the governments of the affected areas also need to make the necessary funds available without delay. Emergency aid must find a place in the Supplementary Budget. We have to set up an efficient disaster fund, give it sufficient funds and define criteria for it. It must be possible to give this fund an endowment of a billion euros.
Disasters will happen over and over again, but our society is distinguished by the way we treat nature and live in harmony with it, and by our solidarity with those visited by misfortune, for we can all be in their position.
Mr President, honourable Members, I myself am from Saxony. It pains me to even think about what has happened there and two minutes is far too little time in which to do so.
12 August marked the start of one of the worse natural disasters this country has ever known. To give you just one statistic: on 12 August, the Erzgebirge had 360 litres of rain per square metre within 24 hours. I think many a Member State would be quite happy with just a fraction of that rainfall in summer. The swollen streams and rivers carried off everything in their path. Thousands of people lost everything they owned within a few hours. Retailers and tradesmen lost not just their shops and businesses but all their stock and materials. 21 people are thought to have died in the floods.
The floodwaters have receded and what are we left with: devastation and mud. Initial estimates put the damage to infrastructure and public buildings in Saxony Free State at EUR 16.5 billion. By way of comparison, the annual budget of Saxony Free State is around EUR 15 billion. Saxony-Anhalt is complaining of damage in the region of EUR 2.1 billion, although I think that the final bill will be higher.
Emergency help is urgently needed. The federal government has already reacted and will shortly be providing EUR 10 billion for reconstruction. However, the European Union is also being called on to help. It too has already reacted and this reaction has been welcomed.
But may I point out that, even if we single out the Structural Funds and give priority to certain measures, we cannot stop there. There must be no let-up in subsequent Structural Fund support for Objective 1 areas in eastern Germany and I urge you to bear this in mind.
May I take this opportunity to thank everyone who has helped clear up and helped fight the floods. I should also like to ask the Commission not to leave the Czech Republic and Slovakia out of its emergency aid plans. They have suffered enormous damage and are perhaps not as well-equipped as Germany or Austria.
Mr President, Commissioners, President-in-Office of the Council, my greatest sympathy at this time is with the families badly hit or otherwise affected in the disaster-struck areas. Respect and admiration are also in order for the huge response to the disaster and for the way in which thousands of people stood shoulder to shoulder in combating the masses of water. It was unprecedented. There must be no doubt that the EU Member States should pull together in dealing with a disaster like this. It is therefore important to remember that aid is twice as valuable when it is offered promptly. I would also draw attention to the fact that many people are looking to see how we help the Czech Republic. The Czech Republic is a candidate country, and it is therefore very important that we deal with it in such a way that it, and thus the other candidate countries too, feel secure.
I would finally draw attention to the fact that agriculture in the affected areas is suffering losses twice over: firstly, this autumn's harvest of coarse fodder has been lost and, secondly, the harvest of sown winter crops will not be ready for next year. I would therefore very much urge that there be no doubt about the fact that the losses sustained by agriculture in particular will be spread over at least two accounting years.
Mr President, on the evening of 12 August, my daughter bought a camera in my home town of Döbelin, population 28 000. Three hours later, the shop no longer existed. The same applies to 1 425 homes in the district and 711 businesses. And of course, schools, scientific establishments and, above all, public infrastructures were seriously affected and, to put it bluntly, agriculture is staring ruin in the face. As we have already heard, 220 000 hectares were flooded and the provisional estimates of flood damage to farming are enormous. Mrs Fiebiger has quoted the figures.
Worst of all is the loss of animal fodder, mainly as the result of the grain lost. Governments and the European Union have already given a considerable sum of money in initial emergency aid. And quite apart from that, the Commissioner responsible, Franz Fischler, with whom I am in constant personal contact, and again may I express thanks to him for that, has ordered EUR 560 million to be paid in the form of direct payments to farmers, although the final figure will be higher because, according to my information, regions in Mecklenburg and Vorpommern have now been included.
As you have already heard, set-aside areas have been provided, together with cheap grain for animal fodder. My request, or rather my question is this: have these EUR 560 million really been available since 1 September? To hear that from you in person, my dear Mr Fischler, would be music to the ears of the victims. Because make no mistake. This is a national emergency and, although the regions affected must make every effort to deal with it, they will be stretched beyond their financial limits. Dealing with this disaster in the short-, medium- and long-term is therefore the job of these regions, the national governments and the European Union. And action must be taken quickly because the people affected are in urgent need of financial support.
Mr President, Mr President-in-Office of the Council, I would like to add my voice to the messages of condolence and thanks to the honourable Members.
Europe has been affected in an incomparable way by the problem of flooding and must be part of the solution to this immediate problem we are facing. Therefore, the urgency demanded by the honourable Members and assistance which goes beyond mere words are the two elements that are absolutely essential for this Parliament to demonstrate.
Mr President, fresh money is needed to provide aid; not just the money planned for, but new contributions. We must bear in mind that this House has contributed for many years to the 1.27 limit of the European Union's budget never having been used and therefore a substantially smaller proportion than that has been used.
I believe that Mr Barnier has introduced some absolutely essential considerations and details. I am a member of the Committee on Regional Policy, Transport and Tourism and it is clear that flexibility is fundamental in reprogramming, that the efficiency reserve must be used for this task, revitalising small and medium-sized businesses, which are the driving force for normalisation and recovery and that prioritising the defence of our infrastructures must be an essential element of the new priorities.
Mr President, I will end by saying that, while we have been able to save for many years, solidarity now requires that we be generous.
Mr President, honourable Members, as a member of parliament from one of the regions affected by the floods, I am very grateful that this debate is being held here today. Here we are, worrying about how to get money to the victims. That shows that, as a community, the European Union basically functions on the principle of solidarity. I should also like to make a point of thanking Commission President Prodi for having visited the damaged regions in person. His visit clearly demonstrated that the European Union is alive and well and ready to help and did much to raise the stock of the European Union.
The local citizens saw that Europe is a dynamic force for help. I visited some of the damaged areas last week in preparation for today's debate and spoke to citizens and those in charge. The devastation is immense and the people are in deep despair. But they draw hope for a new beginning from the overwhelming sense of solidarity already shown in Germany and from the support coming in from further afield, including from the European Union, because they cannot cope with these problems alone.
The bottom line - I have been told time and again - is that money is needed, and needed fast. Apart from replacing personal property lost, we need, first and foremost, to ensure that infrastructures are restored as quickly as possible, so as to minimise the losses to business. Apart from cheap loans, which the Commissioner has already mentioned, I think we need to do more to ensure the money flows quickly. One way would be to provide funds from the supplementary budget or from the disaster fund which has already been discussed here today. This money needs to be provided in the short term.
The second way of providing funds is through the Structural Funds. I think both channels are important and are the right approach. However, in the case of the Structural Funds, we need to bear in mind that, under current legislation, the Structural Funds can only be implemented if there is 50% cofinancing. This cofinancing is entered in the countries' budgets in annual tranches and the corresponding funds are then earmarked. Additional funds cannot be provided in the short term. Which is why using the Structural Funds only makes sense if cofinancing is altered. What we need is a reduction, and I do not mean by a couple of percentage points; we need a drastic reduction just for this period, i.e. while funds are being used to repair the damage.
Nonetheless, the question of providing more money from the Structural Funds over coming years needs to be reviewed, as Mrs Krehl has already said. I think that if we take this on board, we shall have a huge opportunity to help people and win their confidence in the European Union.
Mr President, with a peculiar sort of local chauvinism, I too must start by saying that my home region of Upper Austria and, more importantly, my home district of Perk have been devastated by the floods. In my home district of Perk, we had a total of three flash floods and mudslides of unprecedented magnitude within a month. The first, which, relatively speaking, was the mildest, hit my own house.
The time of trying to persuade ourselves that this is a one in a millennium occurrence - an unhappy combination of circumstances - is past; we are sure that this is a catastrophe brought about by climate change and could strike again at any given moment. It could strike again anywhere in Europe or the rest of the world at any given moment; in other words, even as we deal with the emergency and repair the damage, we need to focus on prevention and on protecting the climate.
I am very grateful to everyone, including the Commission, which has put a really impressive package together and shown us how we can help at European level. All of us from the regions affected have already said that this is a message which has been very well received by our citizens. I also believe - which is why, of course, we are lobbying here for increased support - that help from the European Union should be in proportion to the damage. The total bill in Upper Austria will probably be in the region of EUR 3 billion.
I have a special request to put to the Commission on behalf of my region, which is neither an Objective 1 nor an Objective 2 region and the places worst affected do not qualify for aid. It is a request for support in implementing restructuring measures within Austria, including these areas.
I should like to thank you, President Cox, for having taken an early initiative on behalf of the European Union and agreeing to open an exhibition of the damage in Germany, the Czech Republic and Austria which I have organised at 5 p.m. this evening, because I think this sort of solidarity is important. I can also report that, in my region, even people who lost everything or almost everything are saying, the poor Czechs, they are even worse off, they will probably find it even harder to cope. I believe we have seen an upsurge in cross-border solidarity.
I should like to use this platform to thank everyone who has helped in Austria, the army, the fire brigade, the Red Cross and all the volunteers. Many agencies have been overwhelmed with offers of help. In Austria, African asylum seekers have been helping and young Muslim associations have volunteered to help. There has been a wave of solidarity, the like of which we have never experienced and which has taken many people by surprise and I should be glad to pass the message of heartfelt sympathy expressed here to the victims in my home region.
Mr President, Commissioners, ladies and gentlemen, the reason for my intervention is, of course, the various disasters that have recently befallen the Member States of the European Union - the devastating floods, droughts and fires.
This summer, the torrential rains that lashed Germany and Austria as well as the Czech Republic and Romania, have caused incalculable damage. In human terms, first of all, with the loss of dozens of human lives and thousands injured or missing and families made homeless. There has been material damage too, with considerable damage to infrastructures, with roads and bridges destroyed, fields of crops flooded and the destruction of centuries-old cultural heritage.
First of all, and I feel sure that I speak on behalf of all my fellow Members, I wish to use this forum to praise the total commitment and the mobilisation of the emergency services, fire brigades, police, soldiers and volunteers. On the eve of the gloomy conclusions of the Johannesburg Summit, the European Union is already facing the consequences of climate change and of the failure to comply with the Kyoto Protocol.
For me and for my country, the European Union means solidarity, both with the Member States, and with the candidate countries. The European Union must, therefore, bring into play all the mechanisms and financial means at its disposal to help the affected areas. Aid must be direct and immediate, because the victims will not be sympathetic to bureaucracy and administrative delays.
I wish, therefore, to state my unequivocal support for establishing, in the short term, an exceptional budget line to deal with this type of disaster, redirecting Structural Funds that have already been allocated, bearing the new situation in mind, and for freeing up credits granted under the pre-accession programmes. In the medium term, I am also in favour of the Commission proposal to create a special assistance fund for natural, technological and environmental disasters with a value of no less than EUR one billion. This fund would enable us to provide a rapid response in the event of disasters in the broadest sense of the term. I suggest that the sums in this fund that are not spent during the current budget year be added to those of coming years, so as to strengthen it. There would consequently be a greater year-on-year ability to respond. Furthermore, the size of the freed-up funding should take account of not only the extent of the disaster, but also of the prosperity of the regions affected.
Mr President, honourable Members, large-scale disasters such as that which struck a month ago are indeed ill winds of sadness, anxiety and pain but they often also bring some good. That good may be that people feel closer, feel drawn together and that we are all pulling in the same direction. Cooperation experienced in a European context does more in hard times than endless lofty speeches and we have seen here - and my congratulations first and foremost to the Commission on how it has kicked into action - that the European Union, which is often perceived as inflexible, is keen to show how flexible it can be by earmarking Structural Fund resources, by paying out aid to farmers, by implementing rules for funds available from Europe, by applying a flexible aid regime, i.e. where funds are not channelled directly, and by being flexible in its competition requirements. And this sends out a good message, a message that, when it has to, Europe can get moving.
We have our work cut out for us. The Council and Parliament now need to hand out fast, solid aid. Fast aid because the dikes which have been inundated will not hold up forever. Help is needed. And solid aid because permanent help is needed and, may I say here loud and clear, that the proposed aid fund, which has our full and unwavering support, is clearly not designed to be a quick fix for a few months or a one-off incident. Anyone who has witnessed how two countries which, economically, are usually among the strongest in Europe, have received expressions of solidarity from countries which are not among the strongest will never again be able to refuse these regions help if disaster threatens in the future. I say that in the light of what we have done in the budget in previous years. Unfortunately, there was never enough money available to really be able to help. Basically, all we did was to raise hopes and then dash them again. This must not happen with the aid fund and we shall need to act accordingly.
We need, however, to address a number of issues which go beyond these emergency measures. We need to deal with these issues in the Committee on Budgets and we shall be looking here for close contact and close cooperation with the Commission and the Council in order to get things moving as quickly as possible. But we also need to take account in our calculations of experience in formulating policies in other areas. Satellite data on flood management need to be included in the framework research programme, as does seismic research, because we are not just talking water here, we are also talking earthquakes - think of the Azores. We need to think about how to impose mandatory specifications to ensure buildings are stable. We also need to think very carefully about straightening rivers and about flood plains. And urgent help is needed. In the medium term, we need to create a solid basis for future help from the European Union - including financial help - and take preventive measures across the whole of the political spectrum which concerns us. Only then will help be credible, because only then will people take us seriously and, even then, we must not promise more than we can deliver. I should like to thank everyone who has helped and I trust we shall pull together over the coming weeks and months in order to carry out the work in hand.
Mr President, members of the Commission, honourable Members, as you have already heard, my homeland, Austria, has suffered damage to the tune of EUR 7 500 million. I personally have cleaned up, evacuated and shovelled in Upper and Lower Austria, as have many of us here and thousands, literally thousands outside this House. Together we have witnessed the material need and mental anguish caused by this disaster, which has pushed people to the brink and wiped out houses, streets and businesses. Many only realised just how bad things were once the fire brigade, the army and the emergency services had left.
I should like on behalf of a great many people to thank the authorities, the communes, the Länder, the governments of the Member States, the European Union and the volunteers and, as the chairman of a social organisation, the Österreichisches Hilfswerk, which is one of the eight organisations distributing donor money, to thank the thousands, or rather hundreds of thousands of donors. Civil society has proven its worth and has come up trumps. But its job is not yet done. The Austrian Chancellor, Dr. Schüssel, estimated yesterday that 70% of the damage has been recorded and EUR 65 - 70 million paid out directly. The leader of the Austrian delegation, Ursula Stenzel, took the initiative of tabling a joint resolution by Austrian members, which has been included in the joint resolution by the European Parliament.
There is no need to define this disaster; it has already taken place, which is why the European Parliament is calling for emergency aid of EUR 1 billion for the flood area. We are calling for flexibility in the aid regulation, we are calling for Structural Fund resources to be reallocated, we are calling for the national cofinancing portion to be reduced, we are calling for national limits on aid to be lifted and we are calling for emergency aid to be paid out quickly; we want specific dates, not just promises.
May I close by thanking all the honourable Members for the tone of this debate. There has been no playing victims off against non-victims, north against south, Member States against candidate countries, budget figures against each other, projects against new plans. It is clear from the debate that we need to act because we are all in the same boat. It is a good example of political maturity and of a willingness to demonstrate that actions speak louder than words, to help ensure there are no delays, that action is taken in the short term and that a new approach is taken in the long term.
Commissioner, Mr President, ladies and gentlemen,
winter will soon be here and our citizens' pleas to the European Union must not go unheeded. Throughout Europe, the men and women who have suffered the terrible tragedy of flooding, in particularly severe conditions, are waiting for a sign of hope from Parliament, but most of all they are awaiting clear, immediate, practical action.
In my region, in the Belgian Hainault or in less well-publicised areas, the public would not understand a refusal to help them or that there are two kinds of help according to the area in which one lives or the scale of the damage, as all these people have sadly been affected by the disaster, some more than others, or even twice as much as others - I am thinking in particular of those who are part of the economic fabric, such as farmers and small and medium-sized enterprises. They should, therefore, all be compensated equally and swiftly, and not be hindered by the excessive bureaucracy for which we are often known. What can we learn from this situation? Let us prove our effectiveness and usefulness; let us also fulfil our responsibilities by immediately implementing a concerted, coordinated and binding European policy with regard to land use planning. We must remain firm over the Kyoto requirements, whatever some may say. We can create a permanent aid Fund, but we must look to the future and work on long-term preventative measures. Commissioner, you spoke of 'political courage', but I would say to you that what this Parliament needs to demonstrate is 'joint political responsibility' in order to guarantee the safety of our citizens. Our future is at stake.
Mr President, I wish to say two things: the first is to express the profound and genuinely heartfelt solidarity of the Autonomous Region of the Azores; the second is to praise the words and specifically the action of Commissioner Barnier, who, for several years now, has dedicated considerable attention and commitment to the problem of natural disasters.
What is needed now is to transform this commitment into a draft regulation that will ensure that these phenomena are dealt with objectively and impartially so that all citizens are treated equally, wherever they may live, be it in the mid-Atlantic or at the centre of Europe. This must be done, furthermore, in accordance with the principle of subsidiarity and bearing in mind the spirit that has been demonstrated in this House; the spirit that European solidarity is being built right now, in these times, which are extremely difficult for us all.
Mr President, it has been a quiet but stirring debate. I am thinking of the eye-witness reports we have heard and also of the many expressions of sympathy and willingness to offer prompt assistance. I think it can be concluded that Parliament, the Commission and the Council are united in wanting to help the hundreds of thousands of people affected, and not only help them but help them quickly.
We are looking forward to the Commission's presenting practical proposals. We think the Commission has acted well in this respect. The Presidency should do everything to ensure that the Council deals with the matter promptly and, judging by what I have now heard, I am certain that matters can also proceed very quickly here in Parliament. It is important to act speedily. As one MEP said, aid is twice as valuable when it is offered promptly. I am convinced that, both in the short and longer term, we can establish an effective tool for helping all the people affected. As I said in my introductory speech, the Foreign Ministers have given their support this weekend to our establishing a tool of this kind.
Our task now is one of reconstruction following the extensive damage but, as many MEPs have mentioned, we must not forget the work of prevention either, for the damage could have been less serious if we had been more far-sighted in the way in which we had dealt with European rivers.
A friend in need is a friend indeed, says an old proverb to be found in many languages. I think it important that the solidarity of which today's debate has been an expression should also extend beyond the existing or present Member States to include the candidate countries which would, in that way, be given a signal that they too were being considered in the context of what we were working on. It is that spirit of community and solidarity with the new Member States which, later in the year too, we shall be using to carry through one of the most important decisions in the history of Europe.
Thank you Minister. I want to thank all colleagues who have participated in the debate. The tone of the debate and its content very much speaks for itself. Owing to the different executive responsibilities of our colleagues in the Commission, it is important that we should profit from their presence at the end of this debate by inviting each of the Commissioners to make a short statement pertaining to the college in general and, specifically, to their own portfolios.
Mr President, honourable Members, fellow members of the Commission, ladies and gentlemen, I too should like to thank you all for your speeches and for the tone of this debate. I think this really was one of the European Parliament's finest hours.
I have no wish to speak at length; I merely wish to answer the questions addressed directly to me. The main question here is, how will the measures decided for farming now be implemented? The first measure decided was to use set-aside areas. This measure is up and running. These areas can already be used in the regions in question. The second measure decided was to provide grain for fodder from intervention stocks in Austria. This measure is also up and running. Applications are already being received from the Austrian authorities. The third and most comprehensive measure is to give priority to advance payments of 50% of the area premiums in the current budgetary year. Mr Goepel asked what the state of play is here. The decision has been taken and will be processed, the money will be allocated using the normal allocation procedures used for premiums. This is the quickest method. In other words, the sums in question are released by the executive in each Member State. May I add that this has since been somewhat extended and that these advance payments already total over EUR 900 million.
Mr President, Mr President-in-Office of the Council, honourable Members, I think that once again today's debate has sent out a clear signal, a clear signal of solidarity and a clear signal that the European institutions are working very well together and are being supportive of each other in this situation. I think this too is highly significant.
The Commission decided what help it could give in its executive capacity, what measures we could take directly, at its special meeting after the summer recess. There is financial aid for farmers, pre-accession aid and, most importantly of course, the Structural Funds. But we can also offer greater flexibility. On this point, I should like to stress that we decided, as far as tendering rules are concerned, to allow maximum flexibility in the regions affected, so that swift action can be taken. My colleague, Mr Monti, has made it perfectly clear that no objections under aid regulations will be filed against national aid to compensate up to 100% of the damage sustained by businesses and that this aid may even include loss of earnings or orders. I think this is a very important signal to the businesses affected in these areas.
As regards the question of setting up a fund to provide direct aid in the event of natural disasters, I am most grateful for the huge consensus in the House, a consensus which cuts across the party political divide and is in step with the Council. As you know, we have had no such instrument, no aid fund for natural disasters in the past. We need to set this fund up first. That means we need agreement and a special contract between Parliament, the Council and the Commission. The Commission will be tabling a proposal on this in the next few weeks. We shall then have to create the corresponding legal basis, so that money from the fund can be disbursed. I have a direct request to make of the European Parliament and the Council here: please remember the devil is in the detail when you formulate this legal basis; bear in mind that we want to get the money to the regions affected quickly. We should give the regions affected a lump sum in aid and, instead of waiting for projects to be specifically formulated, we should declare the aid as such for the region.
It would appear from the debate that the whole House agrees that we shall need aid of at least EUR 500 million to 1 000 million per annum. We need to come to an agreement with the Council here, because the fund will obviously have to be financed by the Member States, even if we want to provide aid this year without calling up new funds.
However, we should also make it clear that aid from us is subsidiary aid. It is solidarity aid on the part of the European Union and we should not raise false hopes. I also understood from today's debate that the House agrees that the decisions in question, the regulations in question need to be passed post haste. This being so, we shall have to set ourselves an ambitious timetable so that the decisions needed to set up this emergency aid fund can be taken by the end of October.
Thank you for your support.
Mr President, Mr President-in-Office of the Council, honourable Members, I should like to pick up on just one thought that has run through the whole of this debate, namely the fact that, in the midst of such awful disaster, comforting moments occur, especially when humanity suddenly shows its face where it was least expected. I am delighted that we have been able to show the human face of European politics. That applies not just to the disaster areas in Germany and Austria. I can assure you that it was highly prized in the Czech Republic. The speed with which we acted and the fact that we took it for granted that action was needed have left behind a far deeper impression than much we have done for the Czech Republic over recent years. To know that, in your hour of need, you are in the same boat as your neighbour and to see help given in a spirit of solidarity has answered the question raised by a lot of people in this country: why exactly do we want Europe and do we need it?
I am very grateful to the European Parliament that, like the Commission and the Council, it has not wasted time worrying about distinctions between Member States and future Member States when it comes to aid from the new emergency reserve. We can choose our contracting partners, but we cannot choose our neighbours. If it rains cats and dogs in Austria and Saxony and in the Czech Republic, which is in between the two, we cannot say we shall help Austria and we shall help Saxony, but we shall not help the Czech Republic. And people in Prague noticed that this is the general view. I was there on Thursday. It seems to me - and I say this in all caution - that the flood has also washed away a number of recent political problems between the countries affected.
Mr President, as we reach the end of this debate, I would like to add a few thoughts to those of my colleagues. It is telling that several Commissioners wanted to be present throughout this debate as we have worked together, and each of us, in their own sector, must contribute to a swift, effective response.
In particular, I would like to say to Mr Ferber and Mr Markov that we are really going to use all the margins for flexibility available to us on the cofinancing rate, invitations to tender and State aid. What applies to the Structural Funds for EU Member States also applies to pre-accession instruments for the Czech Republic and Slovakia, as Mr Verheugen has already said. I would reply to Mrs Krehl that we have no intention of excluding these two candidate countries from our solidarity.
Earlier, Mrs Schroeder spoke of the villages or regions bordering her home town of Dresden. I personally will not forget the sight of the town of Wiesenstein, which profoundly affected me. This small town had only just been rebuilt and restored after the fall of the Berlin wall, and, tragically, it has now been destroyed. We must not forget that aspect, in addition to the large towns concerned.
I would also like to respond to Mr Virrankoski, who mentioned the Fund's methodology. Very shortly, on 18 September, we shall present a proposal: speed, effectiveness and fairness for the distribution methods of this new Fund. I am currently working on criteria that will make it possible to characterise a major disaster. A major natural disaster, in my opinion, is a disaster that seriously affects a significant proportion of the population in one or more regions, in one or more States. It is also a disaster that severely compromises the economy of that region, group of regions, State or group of States. That is clearly the case of the floods that have recently affected many regions and four States.
It is in this spirit that we are working. Mrs Berger has mentioned the regions that do not fall within the scope of objective 1 or objective 2. The point of this exceptional aid Fund that we are creating together is that it will be able to fund regions outside the objective 1 and 2 areas that have been affected or which could be affected in future.
Lastly, I would like to say to Mr Swoboda and Mrs Echerer and others who have spoken about sustainable development, as I myself did in my first speech on prevention, that there is no European competence for land use planning. Town and country planning falls within the competence of local authorities, regions, or even the Member States. The Commission is not claiming new competences, either now or within the scope of the Convention. We do, however, have a responsibility. I am consciously using this word in the same way as the expression 'political courage'. Our responsibility is to ensure, as in the case of the credits managed within the framework of the Structural Funds, that the credits we are going to allocate within the framework of the total appropriations under this Fund, are used in the field, pursuant to the directives on the environment, with the requirement for sustainable development and perhaps with an additional requirement from now on, concerning prevention. This may be the case of the credits allocated within the scope of Agenda 2000-2006. I promise you that in the proposals I shall make on behalf of the Commission for future regional policy after 2006, the emphasis will be placed on this obligation to take account, with regard to prevention, of the risk of natural and ecological disasters for the future programming documents in each of the regions that are to receive credits.
That is the commitment I am giving. In conclusion, as Mr Karas said earlier, I have been struck by the tremendous dignity and high quality of this debate. That is to be expected and basically demonstrates the action, rapid reaction and solidarity that must exist within the European Union and the neighbouring candidate countries - one big family facing their misfortune together.
Thank you Commissioner. For the past two hours this has been a debate marked with a very particular character. For all of the European institutions it demands the speediest and most substantial response we can deliver. As mentioned in the debate, in times of crisis it shows that the European Union is indeed a union with a human face. That is something perhaps more fundamental in its totality than the sum of all its individual parts.
I thank those who have contributed to the debate.
I received six motions for resolutions pursuant to Rule 42(5).
The next item is the presentation by the Council of the 2003 draft general budget. Minister Haarder will now speak on behalf of the Council.
I have the honour, on behalf of the Presidency of the Council, to present the 2003 draft budget of the European Communities, prepared by the Council on 22 July.
Both as Minister for European Affairs and former Member of the European Parliament, I am very pleased to note that the budget procedure for 2003 has so far been characterised by sound cooperation between the Council and the European Parliament. In the draft budget I am about to present, account has already been taken of a series of agreements and common understandings resulting from the consultation meeting between the Council and Parliament on 19 July 2002.
During the preparatory three-way discussion and consultation meeting in July, some single-minded work was done by the Danish Finance Minister, Thor Pedersen, Committee Chairman Terry Wynn and your fellow MEPs in the committee. I am certain that this work has created a sound basis for the budget authority's two branches being able to reach agreement on a satisfactory budget for 2003.
I know that some MEPs have previously been disappointed about the fact that the European Parliament and the Council have had difficulty reaching agreement, but that has not been the case this year, which is something I am very pleased about.
I shall presently touch upon a number of challenges which have already been debated by the European Parliament and the Council and in connection with which agreements and common understandings have been reached. I shall then provide a general survey of the main features of the draft budget prepared by the Council on 22 July.
I should first like, however, to refer to the debate we have just had in connection with the tragic floods. We are all agreed that this new challenge requires prompt action to be taken. It is heartening that the individual Member States have already, on their own initiative, been contributing to the reconstruction. At the same time, the Commission has implemented a series of initiatives, which have just been discussed, and the Council is now to debate what further measures can be implemented.
I shall now return to the results of the meeting of Parliament and the Council on 19 July.
A common understanding and agreement were reached to the effect that the administrative preparation for enlargement is a key priority which the institutions must be given the opportunity to discuss from now on and right through 2003.
A common understanding was reached to the effect that work must be done on securing funding for the common foreign and security policy in the light of important new tasks.
A common understanding was also reached to the effect that the restructuring of the Spanish and Portuguese fishing fleets should be financed and that the growth rate for the global appropriations for payments should be kept as low as possible.
Allow me firstly to say a few words about the administrative expenditure for 2003. The agreement reached by the two branches of the budget authority in July is a sound one.
The Council and the European Parliament acknowledge that the institutions must prepare themselves for enlargement of the EU in 2003. This will involve additional administrative expenditure. For example, there will be need for more staff and more space. By means of the agreement entered into, we have attached importance to securing funding for the pre-enlargement measures that are necessary for the individual institutions.
At the same time, there is agreement that the ceiling for the administrative expenditure in 2003 should be retained. The flexibility instrument must not be used.
The two branches of the budget authority have agreed that, in particular, pre-enlargement expenditure intended to be applied in 2003 may, as far as is possible, be applied as early as this year. This will make it easier for the institutions to prepare for enlargement. For the moment, the purpose of this frontloading exercise is to finance the publication of the Community's body of laws in the languages of the new Member States. In this connection, there will, among other things, be a need to adopt an additional supplementary and amending budget for 2002.
By means of an agreement reached as early as in July, the institutions will acquire the best possible basis for planning as they prepare for enlargement.
The agreement will secure a calmer atmosphere surrounding both the European Parliament's and the Council's budgets for 2003. Moreover, it is a good thing that we are agreed about following up the opportunities for increased interinstitutional cooperation indicated by the secretaries-general of the institutions in a series or reports. A solution has also been found to the issue of the early retirement of employees of the European Parliament's political groups.
Both Parliament and the Council accord high priority to the EU's participation in external actions, that is to say the common foreign and security policy. The European Union should have adequate resources for being able at any time to carry out the tasks consequent upon our position in the international community. As I am quite sure MEPs agree, it is a question of the EU's credibility.
At the consultation meeting in July, the European Parliament, the Council and the Commission agreed that, when required by the circumstances, the emergency aid reserve for humanitarian aid may also be used for civil crisis management. It was also agreed that an attempt should be made to enter into an agreement concerning the appropriations to the common foreign and security policy. This must happen as part of an overall agreement concerning the 2003 budget. We must secure the appropriations to the CFSP in 2003 in the light of new and essential tasks. We also concur about seeking an agreement concerning how best to involve Parliament in CFSP arrangements within the framework of the Treaty. It is heartening that such good results have already been achieved in this field.
In its draft budget, the Commission has set aside an amount of EUR 40 million to the CFSP. In this way, preparation has been made for taking over the policing mission in Bosnia-Herzegovina. The Council welcomes this appropriation but believes that the overall appropriations are inadequate. The Council therefore proposes a total appropriation for the common foreign and security policy of EUR 47.5 million for 2003. Above and beyond the policing mission in Bosnia-Herzegovina, the Council foresees, for example, measures involving specialist assistance to third countries in the fight against terrorism. Moreover, there is a need for more appropriations for non-proliferation and disarmament measures.
I hope we can reach agreement on something corresponding to the Council's proposal.
I shall touch briefly upon the Commission's proposal to use the flexibility instrument for providing funding to the tune of EUR 27 million for restructuring the Spanish and Portuguese fishing fleets. In this area, both the European Parliament and the Council have undertaken to find a solution before the close of the budget procedure. In the Council's view, the flexibility instrument should only be used in extraordinary circumstances. On the issue of providing EUR 27 million by way of funding, the Council believes that all possible methods of funding should be investigated before consideration is given to the Commission's proposal to use the flexibility instrument for this purpose.
Finally, a couple of words about the growth rate for the global appropriations for payments. In this connection, I am pleased that Parliament agrees about the need to exercise budget discipline and sound financial management. During the consultation in July, Parliament declared that the growth rate for the global appropriations for payments should be kept as low as possible. At the same time, account must be taken of the Council's first reading of the 2003 budget. As politicians, all of us in this Assembly are well aware that significant refunds to the Member States of unused EU funds present the public with a poor picture of the EU. We must show the surrounding world that we are in a position to engage in realistic budgeting.
The Council would like to request the Commission to state the anticipated surplus for 2002 so that this can be factored into the 2003 budget via a letter of amendment.
Allow me to go on to mention a number of key features of the Council's draft budget.
The global appropriations for commitments amount to EUR 99 548 million, which constitutes an increase of scarcely 0.9% on the 2002 figure. Special account has been taken of the possibility of the appropriations in actual fact having been used up.
The global appropriations for payments amount to EUR 96 992 million, which constitutes an increase of 1.4% on the 2002 figure. This low growth rate must be seen in the light of the limited use of appropriations for payments in preceding years.
The first reading of the 2003 draft budget took place:
with due account being taken of the interinstitutional agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure
within the framework of the Council's conclusions of 5 March 2002 concerning the budgetary guidelines for 2003, and
with account being taken of the conclusions from the consultation meeting of 19 July 2002 between Parliament and the Council.
Particular care was taken
to maintain the annual expenditure ceilings established in the financial perspectives for 2000-2006
if possible, to leave adequate margins below the ceilings for the various areas of expenditure, except in the case of the categories relating to Structural Funds and pre-accession aid, in which the ceilings include expenditure targets
to set adequate funds aside for the EU's various priorities.
I should like to emphasise a couple of the main points in the Council draft budget within the various areas of expenditure.
With regard to agriculture, the Council proposes an adjustment downwards of EUR 288 million. Experience has shown that the appropriations for the common agricultural policy have often been set too high. The Commission is now being given the opportunity to re-evaluate its estimate in connection with the autumn letter of amendment. Due account can be taken in this context of the latest information concerning, for example, market conditions and the changing rate of exchange of the dollar. In this connection, the Council joins with Parliament in noting that the Commission will also look more closely into whether the amount it has proposed for eradicating animal diseases is adequate. When it comes to the appropriations for the development of rural districts, the Council has accepted the Commission's preliminary draft budget.
Where structural arrangements are concerned, the appropriations for commitments have been fully charged to the budget. This has happened in accordance with the conclusions from the European Council meeting in March 1999 in Berlin. The Council has accepted the Commission's proposals almost in their entirety. There has nonetheless been a downwards adjustment of EUR 525 million in the appropriations to the Structural Funds in the light of previous years' underutilisation of the appropriations.
Where the internal policies are concerned, the Council has accepted the amounts about which agreement was reached in connection with already adopted multiannual programmes. In the case of programmes under discussion, the Council has adjusted the appropriations so that they reflect the Council's common position or the result of the discussions in the Council. These downward adjustments do not affect projects in connection with regions bordering on the candidate countries. Allow me also just to mention that the Council has slightly increased the appropriations for funding the special Olympic Games in Europe in 2003.
A margin of EUR 122 million has been left under the ceiling for expenditure area 3, enabling the European Parliament to fund various priorities, at the same time as making it possible to cover future needs.
Where expenditure area 4 - external policies - is concerned, the Council has accepted the appropriations in the Commission's draft budget almost in their entirety. It is important, for example, to finance the efforts in Afghanistan. Under expenditure area 4, the Council has agreed to accept the appropriations to international fisheries agreements proposed by the Commission. I have already mentioned the Council decision concerning the budget for the CFSP.
A margin of EUR 80 million under the ceiling for expenditure area 4 has been left, enabling the European Parliament to fund various priorities, at the same time as making it possible also to cover future needs.
I have already mentioned the administrative expenditure under category 5.
I shall conclude my report on the various expenditure areas with expenditure area 7, relating to pre-accession aid. The Council draft budget makes no changes to the Commission's proposals concerning the appropriations for commitments. The appropriations for payments have, however, been adjusted downwards by EUR 300 million. This must be seen in the light of the preceding years' underutilisation of the appropriations.
All in all, I am pleased to be able to state that the Council draft budget for 2003 contains sufficient funds to cover the EU's various priorities, as well as taking account of the agreements and common understandings we reached at the first consultation meeting in July.
You all know that this budget procedure is only just beginning and that there is still a way to go before the final adoption of the 2003 budget. The prior conditions are present for our being able to obtain a satisfactory budget by the end of the year. The draft budget prepared by the Council offers a sound basis for this. The agreements and common understandings we reached at the meeting on 19 July are a positive sign that we have the will to reach agreement.
In conclusion, I would point out that I am certain that all three institutions present here today will do their best to contribute to a careful prioritisation so that the challenges of next year can be met. I am also certain that we shall not forget that, in the last analysis, the EU budget is funded by the citizens of Europe. That is why budgeting must be realistic and responsible - for next year too.
Thank you, Minister. It is always interesting to hear a former Member of this House speaking as a minister.
Mr President, Mr President-in-Office of the Council, honourable Members. The previous debate on aid in the event of natural disasters clearly demonstrated what people's expectations of the European budget are. But if we look at the real national quotas, i.e. the ratio between the European budget and the European national product, then the picture looks slightly different. It is almost the reverse, because the national quotas account for just over one per cent.
The Commission proposed 1.03% of the European national product for the 2003 budget. The Council cut this back slightly. According to the financial perspective, i.e. the financial forecasts we have all agreed on, it should in fact be 1.08%. I think this should in fact be taken as a guideline, even though I am in favour of keeping certain reserves back for contingencies, just to be on the safe side.
The Council has now made across-the-board reductions, for example in the agricultural sector, but has disregarded the fact that we need to revalue in order to take account of the current value of the dollar. But we are agreed that a new presentation of the necessary agricultural expenditure needs to be made in the autumn.
The Council has accepted a great many of the Commission's estimates for the draft 2003 budget. We welcome that. We also generally welcome the fact that a consensus has been reached in the foreign policy area and that the so-called emergency reserve can also be used to fund civil crisis management. I think that this should give us more chance to react quickly to crises and that this is an important step on the road towards a clear, efficient common foreign and security policy.
However, I must also seriously criticise the outcome of the Council reading. For example, the question of how funds to restructure the fisheries fleet in Spain and Portugal or measures needed to support sustainable fisheries reforms shall be financed has still not been answered.
This question was broached but then put on the back burner. And the Council has reduced funds to cofinance the trans-European transport and energy network by 15 million. Member States already have high hopes in precisely this sector, which will now be discussed in connection with natural disasters. I think this reduction should also be reversed.
I must also heavily criticise the Council decision on personnel expenditure, i.e. its approach to the personnel costs of the individual institutions. The financial perspective allowed a 3.6% increase for all the institutions. And yet the Council has awarded itself a much higher increase. Taking personnel costs alone, the Council has awarded itself a twofold increase. And if you add in all the Council's administrative expenditure, the Council has awarded itself an 11% increase. I must state quite clearly here, to paraphrase the words used with such gusto by the Ecofin Council, the Council of Finance Ministers, on another occasion: this Council decision on its own administrative resources does not fit into the budgetary landscape. It has helped itself, at the cost of others, to be precise at the cost of the Commission, where the Council has suggested swingeing cuts. Obviously, the Commission's administrative expenses for the year 2003 will be very high, because this is the year we shall be preparing for the biggest enlargement in the history of the European Union and the Commission will need to start preparations in 2003 so that we can control new members right from the start. For example, we shall need to control how environmental laws are being transposed, if competition rules are being complied with, what the situation is in the food law sector or the veterinary sector and whether European Union legislation is also being implemented.
These are just some examples of the Commission's work. Obviously, there is no point in starting to negotiate structural assistance or agricultural aid programmes with new members once they have already joined. Preparations need to start now and that takes staff. The Council has allowed itself 236 new posts in order to prepare for enlargement. By contrast, it has questioned and reduced the funding of current posts at the Commission.
Parliament drafted a model here which was then enshrined in an agreement. This model requires efforts to be made to frontload certain administrative expenses in 2002, so as to have funds available for Commission staff costs in order to prepare for enlargement.
That only works, however, if all the institutions consider the model binding. I must therefore insist on the Commission's behalf that we take stock in October in order to ascertain whether this frontloading model is working or, if it is not, whether new decisions need to be taken.
Enlargement needs to be prepared so that it works right from the start. The Commission is counting on the European Parliament, it is confident that the European Parliament will not state that it is satisfied with the resolution passed in July alone and will check to ensure the Council is also making an effort to implement this frontloading model. I repeat, the Commission needs personnel resources in order to prepare for enlargement. Otherwise we cannot guarantee that the work needed to make a success of enlargement will be carried out from the start.
Thank you for your attention.
Mr President, I welcome Mr Haarder and it is good to see him again in his new role. He knows he is always welcome in this House. Please send our regards to Mr Pedersen; it was good working with him.
I do not want to go into detail on many of the issues because I will leave that to both rapporteurs, who have mentioned several items. I would like to concentrate on one or two specific political issues. One concerns the agreement that was reached at conciliation on Category 5. Whilst it left the Council very happy, we in Parliament realised that we had probably made an enemy of the Commission by agreeing to that deal. But let me reiterate why we did so. We were convinced that in no way, shape or form would the Council ever agree to the flexibility instrument being used for Category 5. Therefore we agreed to a deal that would bring benefits for Parliament and the other institutions and a sensible approach to Category 5, not as the Commission wanted.
The things we have proposed about frontloading, the use of ramassage and so on are there to ease the pain of the Commission. We know the Commission is going to suffer but we are trying to ease the situation slightly. If there are problems with enlargement because of what has occurred, then the Commission needs to convince the Council, not us, of its needs regarding staffing levels, because some of us are actually convinced.
Having said that, we cannot be criticised for the help we have given the Commission in its staffing needs over the last two years. Against the wishes of the Council, we have helped the Commission to increase its establishment plans by several hundred members of staff. So any criticism can only apply to next year. Please bear in mind that we have stood side by side with the Commission. This is an attempt to make the reform a success and to ensure that the Commission has the right people to do the jobs that we expect it to do. I say that because the deal was quite unique. However, Mr Stenmarck and Mr Färm on our committee now have to determine what will constitute the global ramassage for this year. That is the task of both our rapporteurs, certainly Mr Stenmarck, who will look at the other institutions to see what money there is left over in their budgets to be put into the pot to ensure that the Commission is not disadvantaged to any great extent. We are aware that what we can find this year will be acceptable, but this leaves the problem of staffing next year, so whatever we can save for next year's budget we will.
My other political point concerns the common foreign and security policy. The President-in-Office mentioned it in his speech. Let us be clear on our position. We did not make an agreement on what the amounts are for the CFSP. The amount in this year's budget was EUR 30 million; the amount in the PDB was EUR 40 million and the amount entered in the Council's first reading is EUR 47.5 million. We made no agreements on that and, as far as we are concerned, we stick by Article 39 of the Interinstitutional Agreement. That figure as it stands right now should be EUR 30 million. That is not to say that, come our second reading, the figure may well be EUR 47.5 million but, for the sake of this debate and to clarify issues, our argument is that the Council put the wrong figure in: it should be EUR 30 million. There may be a legal interpretation as to when that disagreement was confirmed but, as far as we are concerned, it was confirmed at the conciliation meeting.
Let us not forget that there are problems in other categories also. In Category 2, the EUR 27 million entered for the restructuring of the fleet is not going to appear by magic. We must be serious when we say we must find a way of solving that. It would seem that the only way we can do so is by using the flexibility instrument. The Council may have to have a rethink on that unless it comes forward with a better idea which we have not yet thought of.
That is all I want to say on the political aspects. I will leave the rest to the rapporteurs.
Mr President, thank you ladies and gentlemen and, especially, a big thank-you to the Danish Presidency. Just as Mr Wynn said, we really appreciated the constructive attitude we encountered at the July conciliation when, for the first time in many years, we in actual fact produced an agreement of genuine substance.
Why, then, did we come to this agreement where category 5 is concerned? Mr Wynn touched upon this. We were subjected to strong pressure from the Member States and the Council and finally decided to agree to the flexibility instrument's not being used. There was one further reason, however, for we believe we must make the fullest possible use of all the available means for rationalising and prioritising what we do, moving resources about, increasing efficiency and creating modern management in the European Union too. We must use the opportunities to the full, especially when we face so incredibly important a task as enlargement.
I nonetheless share the Commission's view when it comes to a rather longer perspective. It would be difficult in the long term to impose a lot of major new tasks upon the Commission without also providing the necessary resources in terms of staff and administrative resources. This will probably become a source of conflict in the future, but I believe it was necessary this year to do things in the way we have.
How does the general budget situation look prior to the autumn budget procedure? Above all, we must discuss what Parliament has been calling attention to for quite a few years, namely the poor implementation in many areas. Every year, the budget allocates major resources which are subsequently not used. Mr Haarder drew attention to this July's agreement to the effect that we must not increase the payments more than is necessary, and he even wants us to leave margins. The problem, however, is that, through the commitments made in the budget, we have also decided upon a certain level of ambition to which we must try to rise. That must also be a goal for the Member States and the Council. The finance ministers cannot just sit and applaud when they are given back money that has not been used. We have a political responsibility actually to realise the ambitions and implement the programmes we have decided upon in the European Union. That is why Parliament repeatedly increases the payments. We wish to signal that more must be done, and we must invest greater resources in order actually to fulfil the promises made.
I believe that we shall be conducting a debate along these lines in Parliament this year too. It is not, however, certain that it is enough just to increase the payments, and we have had certain examples of its not being so. Sometimes, increased payments do not after all lead to the Commission's being able to use those resources. As I have already mentioned, we must therefore discuss the Commission's staff resources in a slightly longer term perspective. We must also perhaps begin to discuss cutting back on our commitments. In certain areas, where we see the Commission not at all implementing what we have demanded, we must perhaps even begin to discuss whether we should cut down on staff or, at least, hold them in reserve. In the long run, staff resources intended for commitments of a certain level cannot be maintained when such commitments are not being met.
This problem of payments and implementation also looms very large when it comes to foreign policy and aid policy. Year after year, we have seen how the Council has acquired more ambitions. In 2000, Kosovo was added to the list, and there was subsequently a slight loss of interest in fulfilling the earlier promises concerning Africa and Latin America. In 2001, Serbia was the new concern, whereupon there was slightly less interest in the former priorities. New concerns for 2002 included the Global Health Fund. This year, we are discussing Afghanistan, the Middle East and the police force for Bosnia.
In fact, we cannot add new tasks every year and simply forget the old ones. There is a limit beyond which further resources must be provided if all our priorities are to be met. This year, we shall have a lot of difficulty meeting our priorities where the Global Health Fund is concerned. There are already huge cut-backs in the budget in connection with Kosovo, humanitarian aid etc. That is unsustainable in the long term. If new priorities are to be added each year, further resources must also be provided.
Allow me finally to say a few words about simplification. We have studied Structural Funds and a series of different political programmes. I have travelled around - most recently in Finland, for example - and learned that regional organisations and universities etc are giving up applying for funds from the EU budget because the process is so terribly involved. That, I believe, is one reason why EU money is not in actual fact being spent. It is time to take this state of affairs seriously. Within the EU, we must sit down and go through our methods, documents and bureaucracy so that the process is made a little simpler for all those who need to use EU resources.
Mr President, I believe these are some of the most important aspects we shall be continuing to discuss in Parliament, in the Committee on Budgets and in future budget debates.
Mr President, allow me also to begin by thanking the Danish Presidency for its splendid cooperation so far.
Ever since early last winter, when we began work on the 2003 budget, my objective, as rapporteur and as a person responsible for next year's budgets for eight of the EU institutions, has at any rate been to find a solution in which the EU's administrative budget is balanced and in which we do not have to ask for extra money by making use of what is known as the flexibility instrument. That has not been an easy task because we had predicted a very large deficit in this budget at the beginning of the year. With the agreement made on 19 July by the EU's two budget authorities - the Council and Parliament - it has nonetheless proved to be possible.
I would maintain that our having now achieved this objective is a very great success for Parliament. We have obtained support for reforms that are necessary, especially in an enlarged EU. The flexibility instrument must not be used for the EU's administrative budget. We must respect the ceiling for category 5. Following the conciliation, there is now a common commitment to solve the remaining problems in category 5 by means of what is known as frontloading. Doing so is important in that a number of problems remain to be solved during the last months of the year. I am nonetheless convinced that we shall also be able to solve them.
In this context, it would be very easy to allow one's vision to be clouded by all the details, and the budget work is certainly extremely detailed. Together, we have nonetheless created better basic conditions for proceeding further with the historic task of, in a few years' time, welcoming MEPs from perhaps ten new Member States to this Parliament and to the EU's other institutions. As I see it, that is absolutely the most important outcome of the conciliation. As early as the beginning of next year, these countries will be able to send observers to what will also become their own Parliament.
With the result of the agreement, we are complying not only with our commitments but also with the priorities decided upon by the Committee on Budgets and Parliament at the beginning of this year. It is firstly a question of ensuring that the EU institutions are given the opportunity to prepare for enlargement. Secondly, it is a question of implementing the necessary reforms. Thirdly, the intention is that both objectives should be attained within the budgetary framework.
I want to direct my concluding comment concerning the agreement between Parliament and the Council to the Danish Presidency which, in my view, has worked in an extremely effective way and with the clearly defined objective of reaching an agreement. The Danish Presidency has focused upon this task and been constructive and ready to compromise in a way that has made an agreement possible. It has shown a readiness to listen that has not always been characteristic of the Council in this context. I, and no doubt many others too, are grateful for this. The Council has for a long time been criticised for not having always made the same demands of itself as of others. The Council has not itself been prepared to implement the reductions forced upon others. When the Council has cut back on jobs in other institutions, it has not cut back on jobs within the Council itself. A rather more humble attitude may in actual fact be necessary in the future. I hope and believe that, in this respect, the Danish Presidency has played a positive role which will have lasting effects in the future.
Thank you very much, Mr Stenmarck.
The debate is closed.
The next item is Question Time (B5-0257/2002). The following questions are addressed to the Commission.
Part I
Question No 35 by Francisca Sauquillo Pérez del Arco (H-0541/02):
Subject: Specific immigration strand for the MEDA programme
Judging from the information furnished in connection with the interview between Commissioner Patten and Prime Minister Youssoufi of Morocco on 27 June, the European Commission is in no doubt as to the scale of the problem of illegal immigration.
Does the Commission propose to devote a specific strand of the MEDA programme to immigration?
Do any concrete projects exist in this respect? Are there any projects devoted to women immigrants?
Mr President, the Commission pursues a global and balanced approach to immigration from Morocco. Given the importance of the subject, migration is one of the five priorities of the country strategy paper covering the period 2002 to 2006 for financial cooperation with Morocco. It is also covered by the Association Agreement between the EC and Morocco.
Our approach to migration is comprehensive. Attention is paid both to legal and illegal migration and to the socio-economic dimension. This comprehensive approach is also reflected in our MEDA programming. Within this framework we will aim to help the Moroccan authorities to better organise legal migration. A project to set up a migration centre is currently being prepared. Morocco and the EC have also agreed to cooperate in preventing and combating illegal migration. As a first step, a border management programme will help the Moroccan authorities to establish greater border security and to fight trafficking in human beings. This programme, which is worth about EUR 40 million, will be committed in 2003.
Furthermore, we are addressing the socio-economic causes of migration, in particular in the northern provinces of Morocco, which account for about 35% of total emigration from that country. This region also benefited from substantial MEDA funding and another EUR 70 million are programmed for socio-economic development in 2004. The majority of the existing projects in the northern provinces help improve the economic situation of migrant as well as non-migrant women, in particular through basic education for girls in rural areas, maternal and child health services, promotion of productive activities for women and provision of basic infrastructures.
In addition to MEDA, the Commission is financing projects under the budget line 'cooperation with third countries in the area of migration'. EUR 3.3 million have been committed for projects in Morocco, in particular in the areas of co-development, intergovernmental migration dialogue and the fight against illegal immigration.
Mr President, I simply wish to thank the Commissioner for the information he has given me and say to him that - in terms of the co-development he has mentioned, which could resolve the problem of immigration - I will be closely monitoring all these projects and programmes he has proposed throughout north Africa, including the north of Morocco, which I believe to be very important if we are to prevent emigration.
I should like to make three brief points in response to that. Firstly, it is manifestly the case that one of the best ways of preventing illegal migration is by promoting economic and social development. I have no doubt about that.
Secondly, Morocco and other countries face real problems, given that they are themselves the targets of illegal migration from the south and often find themselves the route through which illegal migrants pass on the way to Europe. We must help them deal with that problem.
Thirdly, obviously it would help Morocco if we were to be able to move from informal discussions to formal negotiations about a readmission agreement. We recognise that Morocco has some concerns, which we hope can be satisfied, so that we can move on to that sort of formal agreement as soon as reasonable.
We sympathise with the problems that Morocco has to face; we want to help Morocco deal with those economic and social problems, and we support the efforts it has made, not least in the area of gender.
Question No 36 by Emilia Franziska Müller (H-0570/02):
Subject: Relaxation of the ban on using meat-and-bone meal in animal feedstuffs
What does the Commission intend to do to ensure that any remaining stocks of meat-and-bone meal do not re-enter the animal feedstuffs circuit and, hence, the human food chain?
What has the Commission done to date in order to have at its disposal at the earliest possible date validated and secure analytical procedures which could establish the presence of meat-and-bone meal in animal feedstuffs and the presence of risk material in meat-and-bone meal?
How will the Commission ensure that, should the ban on using meat-and-bone meal in animal feedstuffs be relaxed, every possible danger to consumers from any remaining stocks of meat-and-bone meal and from risk material in meat-and-bone meal will be excluded?
Mr President, the extended feed ban remains in force as a transitional measure until 30 June 2003. By that time, the feed ban should be reviewed. The review will take into account the forthcoming animal by-products regulation, the correct practical implementation of measures to control the feed ban, evolving scientific evidence and the availability of control methods.
The Commission services are already carefully examining the potential impact of different options for revising the feed ban but it is too early to predict the outcome of that exercise.
The implementation of the feed ban in the Member States is being monitored systematically by regular inspections carried out by the Food and Veterinary Office. The FVO reports highlight the considerable efforts made by Member States to implement the rules. However, where any weaknesses are identified specific recommendations are made after each inspection to further improve the controls.
The Commission has on several occasions expressed its concerns about the safe transport, storage and destruction of meat-and-bone meal. For this reason the adoption of the animal by-products regulation will be much welcomed. It creates a legal framework for the safe disposal of meat-and-bone meal by incineration, burial or landfill. It also lays down the rules for the safe use of meat-and-bone meal as fertiliser, in biogas production and in animal feeding. At present, meat-and-bone meal can only be used in pet food or in feed for animals.
The new control framework created by the animal by-products regulation opens up the possibility of revising the present prohibition on the use of meat-and-bone meal. The animal by-products regulation includes provisions on channelling and traceability which will ensure that the present stocks of meat-and-bone meal cannot fraudulently be reintroduced into the feed chain. Specified risk materials must already be marked as soon as they are removed from the carcasses, stored separately and finally destroyed.
The Commission is co-financing a research programme with two main objectives: firstly, harmonisation of the feed ban controlled by classical microscopy as well as improving its efficiency and secondly the development and validation of new methods based on alternative techniques.
The Commission is following the results of this research programme as well as private initiatives in this field closely and will take the results into account when reviewing the feed ban.
Whatever the outcome of the revision of the feed ban may be, I can assure you that the Commission will not reauthorise the use of meat-and-bone meal in animal feed unless every possible risk to consumers and animals can be excluded and the provisions can be controlled properly.
Mr President, Commissioner Byrne, your main argument for relaxing the feed ban is the cost of disposing of animal by-products. Now that is more of an economic argument or an environmental protection argument. To hear this argument from you, the Commissioner for consumer protection, comes to me as something of a shock. Should we not be setting the cost of disposing of animal by-products against what it will cost European farmers if there is a renewed outbreak of BSE in their herds or - worse still - if people start falling ill? If you could answer me that, I would be most grateful.
I still take the view that we need a total feed ban on meat and bonemeal at least until we can determine how infectious the prions responsible for the outbreak of BSE are and until we can define different types of bonemeal for each type of animal. Only then will we be sure that the bonemeal in poultry feed, for example, does not come from poultry.
It is important that I make it absolutely clear that the primary consideration in the imposition of the ban on meat-and-bone meal is public health. It is also the protection of animals, but essentially the scientific evidence available to us shows that the transmission of BSE disease to animals is through the consumption of meat-and-bone meal. Ultimately that would put at risk humans eating the meat. That is why we put legislation in place to remove this specified risk material from the food chain. So there are two blocks.
The first is the question of meat-and-bone meal. As I said, the fundamental consideration in putting in place the ban on meat-and-bone meal is public health and the protection of animals. However, as you probably know, this is a controversial issue. Some MEPs and others take the view that the ban is too extensive and should be revised. I do not agree, because I believe that it is by no means clear from the tests undertaken and the research done at the instigation of the Commission in Member States, particularly the work being undertaken by the Food and Veterinary Office, that the controls in place in respect of meat-and-bone meal are sufficiently secure. The need for these controls arises in circumstances where there might be a relaxation of the ban on meat-and-bone meal, but not for feeding to ruminants. There can never be a relaxation of the ban on meat-and-bone meal for ruminants. It might be relaxed for pigs and poultry, which cannot contract BSE and therefore the consumption of meat-and-bone meal is not a danger to them.
The problem is that if the rule on the feeding meat-and-bone meal to poultry, for instance, is relaxed, there is a risk that meat-and-bone meal intended to be fed to poultry or pigs might ultimately reach ruminants, creating the very danger that we are trying to obviate.
Therefore I do not see the ban on meat-and-bone meal being relaxed in the short term. However, this can be reviewed in the context of the TSE regulation, in particular Chapter 4, where an amendment can be made by comitology. I indicated to Parliament when discussing the TSE regulation on a previous occasion that, although this amendment can take place by comitology, I have given an undertaking that I will come back to Parliament and, even though it is not strictly required under the legislation, discuss with Parliament what is the best way forward.
I want to make it absolutely clear to Mrs Müller that cost is not the consideration. I am sorry if you have been led to that conclusion because I have not made myself clear. The primary considerations are the protection of animals and public health and the ban can never be relaxed for the purposes I have identified unless we can be absolutely sure that the controls in place in Member States do not create the risk instead of obviating it.
Question No 37 by David Robert Bowe (H-0583/02):
Subject: Crohn's Disease
As the number of incidents of Crohn's disease increases, does the Commission support a recommendation that all pasteurised milk products in the Union require a minimum of 25 seconds of pasteurisation in order to decrease the risks of bacterium MAP which is thought to be a triggering factor for Crohn's disease? And if the Commission does not support this recommendation, why not?
The current EC legislation lays down a minimum of 71.7 degrees centigrade for 15 seconds for the pasteurisation of drinking milk and/or pasteurised milk products.
This combination is known to be effective for foot-and-mouth disease and other known animal health, public health and zoonosis risks. However, Directive 92/46/EEC allows any equivalent pasteurisation time/temperature combination, provided it offers the same level of food safety.
The issue of possible links between Crohn's disease and paratuberculosis was reviewed by the Scientific Committee of Animal Health and Animal Welfare in its report adopted on 21 March 2000. It concluded that insufficient data were available to determine epidemiological links between both diseases and no specific time/temperature combination for pasteurisation of milk which would inactivate the agent of paratuberculosis was recommended.
The scientific data available to the Commission indicate that no precise time/temperature treatment has been identified which would completely destroy MAP in milk. In addition, the Commission has funded a project, SACROHN - improvement of prevention, diagnosis and treatment of sarcoidosis and Crohn's disease, which commenced on 1 October 2000. The total cost of the project is EUR 3 million. The Community contribution is EUR 1 639 151. The project duration is 36 months. It is funded by the Life Quality Control of Infectious Diseases programme.
No concrete results are available from that source to confirm any link between MAP and Crohn's disease. However the consortium is heavily involved in developing new detection methods based on new molecular technologies and culture techniques. Such technologies are being used by the research consortia to facilitate the detection of MAP in milk and intestinal biopsies of Crohn's disease patients.
Efforts are also focused on using molecular typing techniques to establish any possible links between ruminant sources of MAP and the aetiology of Crohn's disease. The project continues until October 2003. Results will be made available at regular intervals. More information can be found on the website.
In the event of new scientific data coming to light, the Commission would of course be prepared to take any necessary measures in response.
I should like to thank Mr Byrne for his very comprehensive and thoughtful reply. This is an important issue, which is affecting more and more people. It is a chronic health issue and has considerable effects on the quality of life of those who acquire this disease. There is increasing evidence - though I agree, for the moment at least, with Commissioner Byrne that it is not conclusive - that there is a link between the presence of these bacteria in pasteurised milk and the incidence of Crohn's disease.
I would ask the Commission to consider all the evidence, when the studies are completed, and perhaps hold a seminar or a wider discussion on what measures might be taken, as this is a disease which is increasingly of concern and it is spreading. The most obvious step would be for the Commission to extend the period of pasteurisation from 15 seconds at the appropriate temperature to 25 seconds. This may be the most simple and effective method. I wonder whether the Commission would agree that those steps might be taken at the end of the studies?
I am sure Mr Bowe will remember that previous discussions on these issues always centred around the need to have sound scientific evidence to enable us to justify decisions that are taken here and, in particular, to justify legislation requiring compliance.
As I have indicated in my previous statement, the project that is being undertaken at the moment will continue until 2003. It is quite clear from this that the issue is being kept under review and scientific evaluation is continuing. Ultimately a report will be published and then will be the time to consider what further action can be taken. The issue that Mr Bowe puts his finger on - the question of temperature - will obviously be seriously considered, but we should await the scientists' advice. However, it will be possible to look at the matter again at that time.
Thank you very much, Commissioner.
We are now going to start the second part of this Question Time. You know that we dedicate twenty minutes to each Commissioner. The more we speak on each question, the fewer questions can be put and the fewer answers given. There is a very well established relationship here.
Part two
Questions to Mr Bolkestein
Question No 38 by Bart Staes (H-0525/02):
Subject: Refinement of the rules governing motor-vehicle insurance in the internal market
In early June, Commissioner Bolkestein presented a proposal for a directive designed to refine the four existing directives relating to motor-vehicle insurance. As a result of the previous directives, and in response to repeated calls from the Commissioner with special responsibility for the internal market, what is known as the 'bonus-malus' system was abolished in Belgium. That also spelt the end of the agreements on premiums concluded among the various Belgian insurers. The possibility of being able freely to determine premiums undoubtedly constitutes good news for good drivers. On the other hand, this will also increase rather than decrease the serious tensions caused by fragmentation. The result thereof is the likelihood that we shall find more and more uninsured vehicles on our roads.
Will the Commission take into account that adverse effect during the further stages in the drafting of this proposal for a directive, or will it conversely authorise the Member States to take whatever steps they deem necessary to prevent any undesirable effects on premiums caused by fragmentation?
As the honourable Member is aware, the principle of contract freedom applies to companies offering financial services. In the field of insurance, the Third Non-life Insurance Directive put an end to the system of prior or systematic government approval of tariffs and pricing policy. Compulsory no-claims bonus systems violate the principle enshrined in the directives. I believe that free trade in insurance products is in the interests of the vast majority of motorists, as this allows them to choose insurance companies that reward good drivers with lower premiums.
Turning to the question raised by the honourable Member in connection with the possible increase in the number of uninsured vehicles, I should like to draw your attention to Article 3, Paragraph 1 of the First Motor Insurance Directive. That article states that all motor vehicles in the Community are required to have statutory liability insurance. It is up to the national authorities to ensure that this obligation is respected. The Commission's recent proposal for a Fifth Motor Insurance Directive, to which the honourable Member refers, does not alter this provision. This new proposal, the Fifth Directive, does not infringe the fundamental principle of tariff freedom. Its main purpose is to revise the four existing directives on motor insurance. The main objectives are to update and improve the framework of compulsory insurance to protect the victims of car accidents, to plug gaps and to clarify some of the provisions in the directives.
The Commission is doing everything it can to improve the efficiency of the internal market for insurance. Its plans are set out in the Plan of Action for Financial Services. The Commission is convinced that greater competition will lead to lower prices and a wider choice of products for the consumer.
Thank you Mr President, Commissioner, ladies and gentlemen, and thank you for answering at such length and in such excellent Dutch. We are not always used to hearing you speak like that in this Chamber, so thank you once again.
You correctly stated that the Commission was aiming to abolish the Belgian no-claims bonus system and move towards a free tariff structure. I have recently spoken to some representatives of insurance companies, who agreed that the new free tariff system could be beneficial to good drivers. But they make the point: what about those who are more clumsy? What about young people who are often persuaded to take out high premiums? The insurance industry is convinced that the new regulations will increase the general level of premiums, and that accident-prone drivers in particular will want to slip out of the system, leading to a rise in the number of uninsured drivers. I should therefore like to take this opportunity to ask the Commissioner once again, in the light of his proposals and current legislation, what the Commission can do to prevent insurance tariffs rising too high, excessive discrepancies in pricing and accident-prone drivers being squeezed out of the system. What might the Commission be able to do? Is the Commission considering introducing a system based on ranges around a mean, where for instance the standard rate would be 100, with good drivers paying 50 and bad drivers no more than 150? Can the Commissioner give me an answer on this point?
Mr President, I should like to start by thanking Mr Staes for complimenting me on the quality of my Dutch. It would indeed be strange, Mr President, if I could not speak my own language well.
Secondly, I should like to make the point that the very function of competition is to ensure that prices are as keen as possible. On the one hand this rewards good drivers in the form of low premiums, which Mr Staes seems to welcome, while on the other hand it makes bad drivers pay for their own errors. No one other than the person who causes damage should have to pay for it. Then competition between individual insurance companies should ensure that the rates everyone pays are in line with the insurance products market, and this has nothing at all to do with the Commission. If the Commission were to do as Mr Staes requests, it would eventually encroach on the powers and responsibilities of the private sector, which it not at all its proper role.
Question No 39 by Michl Ebner (H-0549/02):
Subject: Derogations from the rules on competition for pilot projects
The operating concession for the A22 Brenner motorway between Modena and the Brenner Pass has not yet been granted by the Italian authorities, apparently because of reservations expressed by the Commission.
If, instead of concentrating on the measures generally required to combat distortion of competition, the Commission - and, in particular, the Commissioner with special responsibility for competition issues - were to study this matter in greater depth, it would become clear that a pilot project is involved here and not the normal granting of an operating concession.
Is it not therefore imaginable, and would it not be in the EU's best interests in a sensitive area, for a pilot project, which would be limited in time to the duration of the operating concession and whereby some of the revenue generated from motorway tolls would be used for the upgrading of the railway line, to be promoted and supported rather than hampered on the grounds that it might distort competition?
Mr President, the fact that this is a pilot project, as was rightly said, does not prevent the general rules on concessions from applying. Indeed, the doubts which my services and I raised on the subject of the aforementioned project concern exclusively the extension up to 2035 of the motorway concession for the Brenner in the absence of any competition.
The Italian authorities themselves have recently taken a similar position while committing themselves to proposing solutions which could at the same time meet the requirements for development of the project and the need to comply with Community law.
With the aim of not disrupting the implementation of this project, the competent authorities and my services are in close contact in order to find an appropriate solution.
Mr President, Commissioner, this pilot project affects three countries, Germany, Austria and Italy and operates in a sensitive zone through the ancient Hauptkamm, where the Brenner motorway operators on the south side of the Brenner pass and now the equivalent organisation on the north side of the Brenner pass want to use the road to subsidise the railways, so as to prevent ecological damage and set up a pilot project. But the project needs to run until 2035. 2005 is not long enough, i.e. the Italian concession needs to be extended by thirty years. The Italian Government sent a message of support through Minister Buttiglione, until recently a Member of this House, and it is to be hoped that this pilot project, which could set an example and which your colleague, the Commissioner for transport, thinks is a positive move, will be seen as such and an exception will be granted.
Though I have heard you make positive points I have not heard you say you are in complete agreement. Could you perhaps comment on that?
I have discussed this matter on various occasions with Minister Buttiglione and also with some Members of this Parliament. May I add that this concerns an extension for quite a long time - about 33 years - and thus this project falls under the rules of public procurement and thus competition must play a role in the award of the contracts. After all, competition means that prices will be lower than would otherwise have been the case and also that advantages will accrue to, I assume, the Italian public or at least the Italian State and therefore indirectly to the Italian public. Therefore we should all be in favour of more competition in the award of such immense contracts.
The fact that there is a possible cross-subsidisation in favour of rail transport is an aspect which is perfectly defensible. Therefore, when the terms of the contract that is to be awarded are framed and formulated, that condition will have to be included in the contract to be awarded. Anybody who wants to obtain that contract will have to satisfy that condition. There is nothing wrong with that.
The Commission firmly believes that public contracts must be awarded subject to the rules on public procurements and they basically amount to the fact that competition must be allowed. Otherwise we open the door again to awarding contracts in an underhanded fashion and it will be the public who will suffer.
I am sure no one in this House wants that and, therefore, the Commission is right to follow this line.
Mr President, Commissioner, honourable Members, I agree with the Commissioner; obviously, the routes across the Alps are in competition with one another. But, as we all know, these routes are in a highly sensitive zone. If one motorway company has saved money over a number of years in order to be able to offer a better solution, then my question is, why can we not leave it to the motorway companies to decide if they wish to offer technical alternatives in order to improve traffic across the Alps?
I would be interested to know what you think about this and whether we should leave it to the companies involved to decide the technical alternatives.
Mr President, the Commission does not have the knowledge to enter into the details of any public contract and moreover that is not part of the Commission's role or responsibility. We must leave it to the awarding authority, which it is assumed is the Italian State or part of the Italian State, perhaps provincial authorities, to formulate a contract.
The Commission's only responsibility is to see to it that, whatever the nature of the contract, whatever it may say about, for instance, new technical solutions or cross-subsidisation, competition is allowed and other economic actors have the chance to bid for the contract. If the present contractor were allowed to continue his concession until the year 2035, there would be no competition and that would damage the true interests of the Italian people.
Mr President, I am very pleased to inform the House that a particularly important personage, not just for Italy but for Europe as a whole, is in the public gallery: the national chairman of the Italian association of persons incapacitated or injured as a result of accidents at work, who are calling upon Europe to provide security, preventive measures and rehabilitation and to ensure that structural obstacles are removed. This morning, we had a meeting with Mr Medina Ortega and other Members, Vice-President Podestà and President Cox. I hope that their presence will lead us all to reflect seriously on the matter.
Mr Ferri, although I hope your point of order does not serve as a precedent for other speeches, I would reiterate your greeting on behalf of the whole of Parliament.
President. Mr Ebner, you know that the question cannot be put again, but, since it is a point of order, I would ask you to be brief.
Mr President, I thought we were allowed two supplementary questions? Mr Rübig has asked one. We are not. Thank you. Not even an explanation as to whether or not I am satisfied with what the Commissioner had to say?
No, since you are asking me, I suspect that you are not entirely happy, but in any event you still have the opportunity to speak to the Commissioner in the corridor.
Fine. Thank you, Mr President. I am not satisfied with what the Commissioner had to say.
Question No 40 by Paul Rübig (H-0579/02):
Subject: Non-recognition of European standards relating to solar thermal collectors and systems
Uniform European standards for the testing of solar thermal products have been in force for about a year now. For solar thermal collectors and systems manufactured in other countries to benefit from public solar energy subsidies in France and Spain, they must be tested for compliance with the respective national standards and verification procedures, despite their having already been certified in accordance with European standards. The national verification procedures are not exactly in line with the European standards. What is more, such double verification involves significant costs and bureaucratic obstacles and requires additional time. Verification certificates issued by accredited institutes in other EU Member States are not recognised. That makes market entry considerably more difficult, and undertakings in other EU Member States are put at a considerable competitive disadvantage vis-à-vis domestic manufacturers.
What is the Commission's opinion of the situation outlined above, and what will it do to remedy it?
The Commission would like to stress that solar thermal collectors and systems are not regulated at Community level. The EN standards applying to these products are voluntary standards. Any national regulations that require compliance with national standards and testing procedures if subsidies are to be granted must be assessed in the light of Articles 28-30 of the Treaty.
It follows from these articles, as interpreted by the Court of Justice, that the principle of mutual recognition applies not only to technical manufacturing specifications, but also to any testing procedures to which products may have been subjected in another Member State of the European Union or in a state that is a signatory to the agreement on the European Economic Area. This principle also applies to any certificates issued for products following these testing procedures. Here I refer to the judgment of 17 December 1981, concerning biological products. There is another judgment dated 28 January 1986 concerning type approval for woodworking machines. Then there is the judgment of 11 May 1989 known as the Bouchara judgment. The jurisprudence is consistent and clear.
This means that Member States may not needlessly require technical or chemical analyses or tests if the same analyses or tests have already been carried out in another Member State and the results are available or may be obtained on demand.
On the basis of the information which the honourable Member has provided, the Commission will launch an enquiry into this matter and, if necessary, will initiate proceedings against the states in question under Article 226 of the Treaty.
Should an infringement be established, the Commission would also examine what conclusions should be drawn in the light of Articles 87 and 88 of the Treaty.
Mr President, Commissioner, honourable Members, I think making the principle of mutual recognition our focal point in Europe sets a good example. I thank the Commissioner for his clear analysis and for clarifying the intention of the Commission, in its capacity as Executive, to really assert itself here and help this principle gain acceptance. During the course of harmonisation, we do of course come up against limits which people are not always willing to accept.
We have also spent a great deal of time discussing test marks issued by independent certified institutes which test products. Is there pan-European recognition for products tested in one country? Are these test marks recognised as such in other countries? If they were, that would increase the safety of products considerably in the future. Does the Commission have plans for any initiatives here?
I hear that Mr Rübig is pleased with the attitude of the Commission. That is a good thing. Once again, the essence of this problem is mutual recognition. The jurisprudence is completely clear and consistent. The Commission will initiate an investigation of these cases which have been brought to its attention by Mr Rübig. If necessary, the Commission will initiate proceedings.
Since the time allotted to questions to the Commissioner has elapsed, Questions Nos 41 and 42 will be replied to in writing.
If anybody has a point of order, they can put it.
Do you have a point of order, Mr Savary?
Mr President, I am sorry not to be able to ask this question, as Mrs Bérès asked me to put it very directly to Commissioner Bolkestein. With regret, however, I accept the constraints of the Rules of Procedure.
Yes, and lack of time. The twenty minutes for the Commissioner have passed and we have no option but to move on to the questions for Mr Verheugen.
Questions to Mr Verheugen
Question No 43 by Alexandros Alavanos (H-0537/02):
Subject: Cyprus - expiry of the deadline for a political solution to the problem
In June 2002 the deadline that had been set for a political solution to the Cyprus problem, to be achieved by means of talks between the two Cyprus communities under the auspices of the Secretary-General of the UN, expired without producing a result, because of Turkish intransigence.
Could the Commission assess any results attained by the talks so far? Could it outline the next steps leading up to the accession of the Republic of Cyprus to the European Union, together with the nine other applicant countries?
Mr President, since direct talks began on 16 January 2002, the leaders of both communities have tabled proposals on the four core issues. However, the parties have been unable to broker a comprehensive solution in keeping with the relevant United Nations resolutions. As the direct talks are confidential, the Commission is unable to evaluate the results and has to rely on regular evaluations carried out by the United Nations Security Council. The talks have reached a watershed now that the parties' self-imposed deadline of the end of June 2002 has passed.
Accession negotiations with Cyprus are proceeding as planned. The Commission will be tabling its regular reports on 16 October of this year. They will contain a detailed analysis of what progress the candidate countries have made in meeting the accession criteria and will be the basis for the Commission's recommendations on the countries which meet all the accession criteria.
These recommendations and any outstanding issues arising out of the negotiations will be examined at the European Council in Brussels at the end of October this year and accession negotiations should be concluded on the basis of these recommendations before the European Council in Copenhagen in December 2002. Accession agreements should be signed in the spring of 2003 and ratified by the national parliaments in the following months.
Before accession agreements are signed, the Council will decide on the accession of the candidate countries after consulting the Commission and after receiving the assent of the European Parliament, as required under Article 49 of the Treaty on European Union.
I thank the Commissioner for his reply and the stand which he has taken on this matter. I should merely like to point out that, with the Commission reports just a few weeks away and enlargement just a few months away, this huge question mark still hangs over the Republic of Cyprus. I would be grateful if the Commissioner could confirm to us that, while the European Union and the Commission will support every effort to find a political solution, the main stumbling block to which, as we all know, is the intransigence of the Turkish and Turkish Cypriot side, the Republic of Cyprus will not be barred from the first wave of new countries to join the European Union if no solution can be found.
I agree with the honourable Member that time is now of the essence and that it is most regrettable that no decisive progress has yet been reached on the Cyprus question. The honourable Member is also right in stating that the European Union is doing everything in its power to help bring about a solution and it shall continue to do so in the future. We shall endeavour to reach a solution right up to the last day.
It is very difficult to answer your question about the attitude of the Turkish Government, especially now the political climate has changed in Turkey. I shall be speaking to the Turkish Foreign Minister this week and perhaps then I shall have a better idea as to whether we can expect a decisive and constructive attitude from the Turkish side in the time ahead. For the moment, all I can say is that I am no more able than you to predict how Turkey will act on this question, but I should like to take this opportunity once again to make an urgent appeal to Turkey to recognise that it is the Turkish Cypriots who stand to suffer if no solution can be found to the Cyprus question. They stand to gain the most from a political solution and the accession of Cyprus. But they stand to lose the most if no political solution can be found.
I am sorry, Commissioner, but your replies do not add anything new. We all know that cross-community talks have reached an impasse and that the prospect of finding a way out of it by December are slim, to say the least. I should like to put two questions to you. First, as things stand, there is a clear danger that the island will be divided or partitioned and that, unfortunately, would prove that the Communist Party of Greece was right to predict that moves to integrate Cyprus into the European Union would have precisely that result. The question is, first, has the Commission considered that possibility and what plans has it made to forestall it. And secondly, we all know that Turkey holds the key to the Cyprus problem. The impression we get is that the Commission and the Council, the European Union in general, has not explored every feasible way of exerting pressure on Turkey. You referred, of course, to the repercussions which Turkey's stand will have, but I have a feeling that the Council and the Commission could turn up the pressure. The question is whether anyone is actually willing to exert that sort of pressure.
I would say to the honourable Member that my reading of the situation is slightly different from yours. I agree that I have said nothing new. But that is because there is nothing new to report. Which is something we both regret. Responsibility for the political process, i.e. the process which should resolve the whole problem of the future, lies with the United Nations. Neither the Council nor the Commission nor the European Parliament has any competence in this matter. You should be very careful not to undermine the authority of the United Nations here. Which is why it is the established policy of the European Union - and that applies to everyone, Council, Parliament and Commission - to support the efforts of the United Nations with every means at our disposal.
The most important instrument which we can give the United Nations and which we have given them is the accession process. The fact that it has come to direct talks at all is only because Cyprus has accession prospects and because the Turkish side now understands that the European Union intends to keep to its enlargement timetable. So I think that the best way of exerting pressure on Turkey - and believe me we shall do so - is to ensure that it knows that the enlargement timetable is non-negotiable.
Question No 44 by Konstantinos Hatzidakis (H-0574/02):
Subject: Cyprus and accession negotiations
What is the Commission's view of the progress of negotiations on the accession of Cyprus, and how might the inter-community dialogue on the Cyprus issue influence them?
My dear Sir, Cyprus is at an advanced stage of accession negotiations. Of the 31 chapters, 28 have been provisionally closed. No more can be done at this stage of the proceedings.
As far as discussions with the aim of finding a political settlement under the aegis of the UN Secretary-General are concerned, I have just expressed full support for this process, as has the EU on numerous occasions.
As for the question as to how the dialogue between the two ethnic groups may affect accession negotiations, the Commission's approach is dictated by the conclusions of the European Councils in Helsinki in 1999 and in Seville in 2002. The Union has stated that it wishes a united island to accede. However, it has also pointed out that a political solution is not a sine qua non to the accession of Cyprus to the Union, if the Cyprus question has not been settled by the time negotiations come to an end. The decision will be taken by the Council, taking account of all the relevant factors. There is still a chance that we shall achieve our objective of political solution before accession, which is why the European Council has called on the leaders of both ethnic groups to step up the talks. If a political solution is reached, the accession agreement will reflect the agreement reached.
As the European Council in Seville recently declared, the European Union is prepared to include the terms of a comprehensive settlement to the Cyprus question in the accession agreement. We have emphasised that we feel that Cyprus should be able to speak with one voice and that Cyprus needs to be able to apply Community law throughout the island.
If a settlement is reached and Cyprus accedes as a united country, the European Union is prepared to make a huge financial contribution towards the rapid development of the northern part of the island in the run up to accession.
Commissioner, I think that the European Commission really has taken a constructive and positive approach to the integration of Cyprus and the resolution of the Cyprus problem and I welcome that. I merely wished to ask you this: will you be making your own recommendation to the Council on the integration of the candidate countries during October. You said that Cyprus has made substantial progress. I think everyone recognises the fact that the Greek Cypriot side has come to the talks in good faith, but there is a possibility that the talks will fail for reasons which have nothing to do with the Greek Cypriot side. I should like the Commission to make quite clear what its recommendation will be should that happen. By which I mean, if cross-community talks fail, how will this affect Cyprus's integration prospects? That is my question.
Mr President, Mr Hatzidakis, you are quite right. The Commission will table a report on 16 October containing its appraisal of whether the candidate countries with which we are currently engaged in negotiations are ready to accede. As you know, ten countries have been named, including Cyprus, with which we hope to complete negotiations by the end of this year. The Commission will then state on 16 October whether or not this judgment still applies. Naturally, this will include a clear statement on Cyprus by the Commission.
Question No 45 by María Izquierdo Rojo (H-0538/02):
Subject: Enlargement, women and fundamentalism
With regard to the enlargement countries and with a view to averting situations where religious organisations encroach upon areas that are the competence of the public authorities, what measures will the Commission apply to prevent human rights being restricted as a result of pressure from fundamentalists and to ensure that women can exercise their rights freely?
Mr President, as the honourable Member knows, meeting the Copenhagen political criteria is the sine qua non not just for concluding but even for starting accession negotiations, which is why no country can join the European Union unless it meets all the political criteria.
The question which you have put refers to religious organisations which you, Madam, say are usurping powers which belong to the state or that there is a danger that they will do so and that, as a result, the human rights of women in candidate countries might be restricted. The Commission takes the view that future Member States have achieved a good level of democratic stability and that human rights, and that includes religious freedom, are respected in future Member States.
Religious freedom is guaranteed in all future Member States, meaning that religious communities do of course have the right to take part in social debate in their countries. That is perfectly normal and it happens in every Member State. Religious communities are part of civil society and, like every other social organisation, they are entitled to take part in social debate. In some countries to a greater degree and in some countries to a lesser degree. Governments, the state authorities, are required to watch very closely to ensure that social groups do not exercise powers to which they are not entitled and which, for example, might have an adverse impact on fundamental rights. In theory, as far as equal opportunities for women are concerned, we have made considerable progress from a legislative and institutional point of view in all future Member States, but obviously more needs to be done to foster economic and social equality for women. But that does not just apply to future Member States; it also applies to the majority of current Member States. We cannot say that all the deficits have already been rectified, which is why the Commission will of course continue to monitor developments closely in this area and will include an up-to-date appraisal of the situation in the report which I have already mentioned and which is due to be published in October 2002.
Mr President, has the Commission ascertained on which issues and in which countries these invasions of the public sphere by ecclesiastical powers are taking place?
Secondly, I would also like to ask the Commissioner whether he would be prepared to schedule information campaigns to increase awareness of the advantages and benefits of the Community acquis for women.
I have also heard references, Commissioner, to the existence in certain Parliaments of departments in which ecclesiastical powers carry out controls and monitoring of the activities of parliamentarians. I would be grateful if this could be verified.
Mrs Izquierdo Rojo, no knowledge such as you have just described has come to the Commission's attention. I would therefore be most grateful if you would let me have a copy of the information which you obviously have at your disposal. However, I must reiterate that the Commission does not consider it unacceptable interference for religious communities to join in political debate as part of civil society. I know of no cases in which human rights are being violated as a result of action by religious communities. If you have specific examples of this, we shall of course be glad to look into them.
As far as the information campaign is concerned, I can confirm that we are conducting such campaigns, especially on the subject of equality for women. It is part of the communication strategy which we are implementing together with Parliament in order to make citizens in future Member States aware of all aspects of future Community law, especially human rights and the rights of individuals and groups.
Question No 46 by Jonas Sjöstedt (H-0543/02):
Subject: Future accession treaties for new Member States
It is possible that the Irish electorate will vote against the Treaty of Nice for a second time, which would also render the new breakdown of votes on the Council and seats in Parliament under that Treaty null and void. Would it not then be possible for the Union to act as it did at the time of the accession of Finland, Sweden and Austria, i.e. negotiate and reach agreement with each of the applicant countries separately on seats in Parliament and votes in the Council in the treaty of accession? The Treaty of Nice would not then be needed as a basis for the accession of new Member States.
Is this not an appropriate procedure to use for the enlargement of the Union should the Irish people vote against the Treaty of Nice once again?
Mr President, honourable Members, the Commission sees no point in speculating on what will happen in the hypothetical event that the Treaty of Nice is not ratified. As you know, bringing about the ratification of the Treaty of Nice is the common aim of the European institutions, as the European Council made perfectly clear recently in Seville in June 2002. The Treaty needs to be ratified because, otherwise, it will be very hard to conclude the enlargement process by the planned dates.
The Commission would remind the House that the European Council in Seville in June 2002 welcomed the Irish Government's determination to get the Treaty of Nice ratified in Ireland. This issue was aired this weekend at the meeting of foreign ministers in Denmark, the main item on the agenda of which was enlargement. The Member States and the Commission again agreed that we should not interfere in the opinion-forming exercise in Ireland by making statements about what we would do if the second referendum again had a 'no' majority.
Mr President, Commissioner Verheugen, I note that I was not really given an answer to the question asked because it was of a hypothetical and speculative nature. At the same time, it is, anyway, surely the case that those who think in political terms must always think of different possible scenarios. We are not, moreover, concerned here with the distant future but with something that will take place quite soon and that will have a major effect on the development of Europe as a whole. It therefore surprises me that the Commission really is not thinking rather more about alternative courses and reflecting upon what might happen if the Irish people were to vote 'no' once again. I am certain that the Commission must be thinking along such lines.
I also believe that this is a question of practical importance. If the Irish people vote 'no', that cannot be allowed to be decisive for the whole EU. There must be a practical solution. In my question, I pointed out that Finland, Sweden and Austria in actual fact negotiated their way to a practical solution to the problems before these countries were Member States. The same method could no doubt be adopted with the new candidate countries. Might that not after all be a possibility, legally and practically?
Mr Schmid, once again please read my lips. There is no plan B and we are expressly prohibited from engaging in this sort of deliberation. It is perfectly straightforward. If I were to say here and now that the Commission is considering an alternative or that the Commission has an alternative, before we knew it Irish voters would be asking, what is the alternative? We should very much like to know what it is because then we might not need to ratify the Treaty of Nice at all. So if we say there is an alternative, then all we are doing is making sure the Treaty will never be ratified. And we do have a reason for insisting on the ratification of the Treaty of Nice because, not only does it contain the technical requirements for concluding enlargement negotiations in the institutional section, it also contains political requirements for concluding the enlargement process which are indispensable to a whole series of Member States.
The reason why we did not opt for the simple procedure in this enlargement round and simply write the institutional rules into the accession agreements was that most Member States felt that both institutional and political changes were needed before this very radical change in the nature and state of the European Union. These changes are enshrined in the Treaty of Nice and I advise you to take account of them. For a whole series of Member States, the Treaty of Nice has to be taken in its entirety. The seemingly convenient alternative, whereby if there is no Treaty, then we simply lift out the institutional sections and write them into the enlargement agreements, is unacceptable to a whole series of Member States and, as far as I am aware, to the majority in the European Parliament.
Ladies and gentlemen, we are completely out of time for questions to Mr Verheugen. In any event, various Members have raised supplementary questions and I am going to give the floor in chronological order. First Mr Crowley and then Mr Seppänen.
Mrs McKenna, I am very sorry, but you are neither the first nor the second to have asked. Do you have some special right and can you explain it to me?
Mr President, on a point of order. This issue relates to the Irish referendum. I indicated that quite clearly, so it would be extremely unfair to discuss the Irish referendum and not to allow speakers to put both sides of the argument on this issue. On this occasion it is crucial.
I must be very brief: you must realise, Mrs McKenna - and I would ask you to be reasonable, as I intend to be - that we have Rules of Procedure for Question Time, and we are allowed two supplementary questions. This is not a debate on the Irish referendum. If you propose a debate in plenary session we will probably have one. They are two supplementary questions, and not for or against. I have the Rules of Procedure in front of me and furthermore we all know them very well.
The first supplementary question is for Mr Crowley, and I do not know whether he is for or against. I know that he asked to put a question. If Mr Seppänen will allow you to speak in place of him, then that is another issue, but he has the right to speak.
Mr Crowley has the floor.
I just want to ask Commissioner Verheugen whether he could reaffirm what I believe he said through the interpretation: that it is absolutely necessary for enlargement to be completed under this process, that the Treaty of Nice will have to be ratified by Ireland. A yes or no answer will do.
Yes, it is absolutely necessary for the Treaty to be ratified by all the Member States.
Since Mr Seppänen has very kindly given up the floor, Mrs McKenna has the floor.
Commissioner, I am very interested in what you said. You said, first of all, that you should not get involved in telling people what you will do if the Irish people vote against and that, if there was an alternative, the Irish people would want to know what that alternative was. So you are saying you would keep the Irish people in the dark and bully them into voting 'yes'. It is interesting to hear the Commission say that they should not get involved. We have already had Commissioners such as Patten, Byrne and others telling the Irish people they must vote 'yes'. Mr Prodi said that the Treaty of Nice is not legally necessary for enlargement. Giscard d'Estaing said the same thing and that if the Irish people vote 'no' other solutions will be found. But really the strategy here is to pretend that there is no alternative and to try to force the Irish people into saying 'yes' to something they have already said 'no' to.
As you said yourself, you do not want to propose alternatives because you do not want the Irish people to ask what those alternatives are. How democratic is that?
My dear Madam, it seems to me that you are trying to draw something out of me for political reasons which is not there to be drawn. I repeat, the Commission knows of no legal or political alternative to the Treaty of Nice.
As the time allocated to the Commissioner is at an end, Question No 47 will be answered in writing.
Questions to Commissioner Vitorino
As the author is not present, Question No 48 lapses.
Question No 49 by Manuel Medina Ortega (H-0546/02):
Subject: Measures to restrict illegal immigration into the Canaries
On the basis of the agreements adopted at the Seville summit, what measures does the Commission propose to restrict the massive influx of illegal immigrants into the Canary Islands.
In particular, what measures are proposed to curb this irregular form of immigration at the places of origin, in order to ensure the safety of the immigrants themselves?
Mr President, the June European Council in Seville was particularly important to the debate on combating illegal immigration, establishing deadlines for the implementation of the most significant operational measures in this fight laid down in the global plan proposed by the Commission and adopted by the Justice and Home Affairs Council on 28 February 2002.
Of particular importance to the Canary Islands is the recent effort made to contain illegal immigration by sea. The Justice and Home Affairs Council asked the Commission to undertake a viability study on this matter, in order to work out how to improve monitoring of the European Union's maritime borders. The main objective of this study will be to provide an exhaustive analysis of the legislative and/or operational measures to adopt. The results of the study will be available at the beginning of 2003. It should also be pointed out that the Community is supporting various projects in third countries, intended to combat illegal immigration. Of particular interest to the Canary Islands is the major programme designed to assist the Moroccan authorities in better controlling their maritime borders on both the Atlantic and Mediterranean coasts.
The Community has contributed EUR 40 million of funding to this objective, to which the Moroccan authorities will add a further amount. It should, furthermore, be mentioned that the Justice and Home Affairs Council of 13 June approved an integrated approach in this field, which means that all the relevant instruments of the European Union's external relations structure will be used. It has been decided to implement a series of operational measures, including systematic cooperation and joint investigation teams to fight against organised trafficking and contraband networks.
The Danish Presidency attaches particular importance to progress in the field of illegal immigration with regard to relations with third countries and to repatriation policy. This will certainly help to speed up the implementation of future measures in this area.
Mr President, I am aware of the efforts being made by Mr Vitorino to achieve concrete measures for the control of illegal immigration throughout the European Union and especially in these outermost regions such as the Canary Islands. The problem is that the situation is deteriorating, it is getting worse all the time, and an increasing number of immigrants are entering our regions. And not only are they entering illegally by sea on boats, but they are also coming by air, in other words, many immigrants are coming to our region from other countries without any control whatsoever.
I have taken note of his observations. He referred to Morocco, but he said absolutely nothing about Mauritania; and I do not know whether the Commission is aware, for example, of the discovery of an illegal immigration network operating in Mauritania and on Spanish territory, and acting jointly.
My concern is that, while I think it is right to carry out studies, I have the impression that the Council is not currently supporting the initiatives of Commissioner Vitorino, aimed at a rapid solution to this problem.
I fully share the honourable Member's view that the entry of illegal immigrants into European Union territory is not only taking place by sea, but also by land and via airports. We have therefore collaborated with the Italian Government to produce a viability report on the control of European Union land and air borders. The current study on sea borders is specific, since it complements the other one which has been produced by the Italian Government.
My hope is that, when the study phase is completed, the governments will feel that they have more support in terms of the application of concrete measures and the action plan to combat illegal immigration. The Commission Communication on the control of external borders contains a very long list of concrete actions.
Finally, I would like to say that we are naturally prioritising the issue of Morocco, but I have taken good note of the information the honourable Member has given me on the issue of Mauritania and I am going to investigate that as well.
Question No 50 by Esko Olavi Seppänen (H-0565/02):
Subject: TEAM experts
At the beginning of July, the Commission adopted a large information programme which included a plan for continuing and developing the activities of the network of TEAM experts. How were these people selected, and how much is spent per annum on their training, expenses and appearance fees?
TEAM Europe was created by the European Commission in 1989 with the aim of providing a network of independent conference speakers whose expertise covers all fields of activity of the Union in all working languages. Currently TEAM has about 550 members who can participate in conferences, seminars, debates and training sessions on issues relating to the European Union. They speak in their own name and not on behalf of the Commission.
The members of TEAM Europe are selected by the representations of the Commission in each Member State on the basis of criteria that include experience, in-depth knowledge of European issues, languages, media training and availability. They are organised in national groups. The members of TEAM Europe are not paid by the Commission. However, they can accept expenses from the organisers of the event in which they are participating and even some appropriate payment.
The Commission does, however, provide them with regular training sessions. In 2002 the Commission organised three training seminars in Brussels specifically for members of TEAM Europe. There was a two-day seminar on the external relations of the European Union in which 80 TEAM members participated; a three-and-a-half-day seminar on enlargement in which 60 TEAM members participated; and a two-day seminar on the future of Europe, the post-Nice process and the European Convention, in which 103 TEAM members participated. This training is provided in the Commission, using speakers and interpreters from either the Commission or the other institutions and occasionally outside speakers who do not receive payment.
Question No 51 by Bernd Posselt (H-0588/02):
Subject: Visa exemption for Macedonia
Has the Commission any plans to introduce a visa exemption for Macedonian citizens who wish to enter the EU, particularly since in answer to a similar question the Council has said that without a Commission proposal it is unable to take a decision on this matter, which is of such vital importance for the stabilisation of Macedonia?
. (PT) Mr President, Regulation No 539/2001, adopted by the Council on 15 March 2001, includes the Former Yugoslav Republic of Macedonia amongst third countries whose nationals must have a visa if they wish to cross the external borders of the Member States. The introduction of a visa exemption for Macedonians would require the regulation to be amended, which only the Commission can propose, pursuant to the provisions of Article 67(2) of the Treaty establishing the European Communities.
The criteria for the inclusion of a country on the list of third countries for whose nationals a visa is mandatory or on the list of those nationals that are exempt from visa requirements are defined in the fifth recital of Regulation No 539/2001. These are criteria covering the dimension of illegal immigration from these countries, reasons of public order and security, external relations, regional coherence and the principle of reciprocity. These criteria are not immutable. The extent and the persistence of certain developments with regard to one particular country or another can lead the Commission to propose that the regulation be amended.
In this field, the Commission makes an ongoing effort to detect such changes and to make a precise assessment of their relevance. In order to undertake this task, the Commission makes use of a range of information from very diverse sources, paying particular attention to the data and statistics from the States Members that it collects from actions undertaken by certain specialised working groups in the Council.
In this context, it should be pointed out that the Seville European Council of 21 and 22 June asked the Council and the Commission, within the scope of their respective competences, to give absolute priority to certain measures in the fight against illegal immigration. Amongst these measures is the re-evaluation, before the end of the year, of the list of third countries whose nationals are required to have a visa and of those that are exempt. In this exercise of revising the regulation, the Commission will certainly take account of all information relevant to the situation in the Former Yugoslav Republic of Macedonia, in light of the criteria laid down in recital 5 of the aforementioned Regulation.
Mr President, Commissioner, my question refers back to Question Time with the Spanish Presidency, when the Spanish Presidency told me that the Council could not address this issue because the Commission had not taken an initiative. This may be a game of pass-the-parcel between the Council and the Commission - I have no idea - but that was what the Council told me. Hence my question to you.
Of all the new states to come out of the former Yugoslavia, which never needed a visa, there are three countries with which the EU has association agreements, namely Slovenia, Croatia and Macedonia, of which Macedonia is the only one which has to have a visa. Even the neighbouring states of Bulgaria and Romania do not need visas, despite massive security problems, which is why this would be an important message for this country. They feel humiliated, being at a disadvantage to the other associated countries. It is the only associated country which has to have a visa!
I understand Mr Posselt's concerns perfectly. There is, however, a difference, in that Romania and Bulgaria are both candidate countries for accession to the European Union, while Macedonia is not.
In any event, I acknowledge, on behalf of the Commission, that Macedonia has made a considerable effort to improve its external border control and the quality of its travel documents.
I even believe that Macedonia is currently adopting legislation on visas that is very similar to the legislation in force in the European Union, which is a significant and positive factor. In order to gauge the progress made by Macedonia, however, we sent a delegation of experts last June as part of the regional CARDS programme. The conclusions of this delegation and the report on the regulatory framework and its implementation with regard to granting visas and the control of Macedonia's external borders will be available in October 2002. It is then that the Commission will assess the situation in Macedonia, in light of this report and the criteria of recital 5. Only then shall we be able to take a decision on our initiative to review EU legislation on visas.
This is not, therefore, a game of table tennis, but it is essential to observe procedures. For now, I am unable to tell you what our assessment will be after receiving the report by the group of experts, which will be sent to me next month.
Question No 52 by Camilo Nogueira Román (H-0599/02):
Subject: Visa requirements for people entering the EU from countries which have a special relationship with the Member States of the Union
A significant proportion of the EU Member States have a special relationship and cultural ties with countries outside the Union, for example Portugal and Spain with the Latin American countries. Many people have dual nationality, which means that this relationship forms part of their character, alongside their belonging to the Union. How is this situation to be dealt with in view of the decision of the Council of Europe in Seville to revise the list of countries whose citizens will require a visa to enter the countries of the Union? How will the citizens of Latin American countries be treated as far as Spain and Portugal are concerned?
Mr President, Mr Nogueira Román, each Member State of the European Union lays down its own conditions for granting nationality. Any citizen holding nationality of a Member State has the right to move and settle freely throughout the territory of the Union's Member States, under the provisions laid down in Community law.
In the case of dual nationality, citizens can invoke laws arising from citizenship of the Union. The Commission takes the view, therefore, that the existence of cases of dual nationality in relations between Spain, Portugal and various Latin American countries is covered by existing legislation. With regard to visa policy towards Latin America, Regulation No 539/2001 lays down the lists of third countries whose nationals are subject to visa requirements or who are exempt from such requirements.
Following up the conclusions of the Seville European Summit, the Commission sent a questionnaire to the Member States, in the aim of re-examining the lists of third countries annexed to the aforementioned regulation. The Member States' answers can provide a number of suggestions, on the basis of which the Commission will perhaps be able to present a proposal for an amendment to the regulation. The criteria used to determine the lists are defined in the first phrase of the fifth recital of the regulation. Determining which third countries' nationals are subject to visa requirements and which countries' nationals are not is undertaken by means of a detailed assessment, on a case-by-case basis, using various criteria, particularly concerning illegal immigration, public order and security and the Union's external relations with the third countries. At the same time, account is taken of the implications for regional coherence and of the principle of reciprocity. Any decision by the Council in this field is adopted by qualified majority, once the European Parliament has been consulted.
Mr President, Commissioner Vitorino, I cannot imagine that one day, in Spain and in Portugal, and even in the European Union, Brazil could be considered to be a third country for the Portuguese or Argentina a third country for Galicians or the Spanish. Although many people with dual nationality live in these countries, many children and grandchildren of Portuguese, Spanish and Galician citizens are not considered to be European. I consider, however, that this extremely close family link that exists between Portugal, Spain and Galicia and Latin America must be given very special treatment in the solutions that the Commission proposed for the visas discussed at the Seville Council. I hope that the Commission does not forget our family in Latin America.
Thank you very much, Mr Nogueira Román, but I could not agree with you more, for all of the reasons you have given and for one more, which explains why we are speaking almost the same language. In any event, I wish to draw your attention to the fact that the countries you have mentioned already enjoy exemption from visa requirements and that the only countries in Latin America that are subject to these requirements are Colombia and Peru.
As the time allocated to Question Time is at an end, Questions Nos 53 to 81 will be answered in writing.
That concludes Questions to the Commission.
(The sitting was adjourned at 7.15 p.m. and resumed at 9 p.m.)
The next item is the Commission Communication on streamlining the annual economic and employment policy coordination cycles.
Mr President, the Commission has today adopted a communication on the rationalisation of the coordination of economic and employment policies. This coordination, at Union level, creates a framework within which the Member States define their own policies. It also contributes to progress on the ambitious Lisbon objectives.
We all know that the general coordination framework has become an increasingly more complex framework. Too often new elements have been added as they became necessary and this situation has helped neither the coherence of the guidelines for the different policies nor the understanding of them. You, as Parliament, have presented us with various proposals to improve the situation and, while working on the basis of existing legislation, we have tried to take them into consideration.
Rationalising coordination is not restricted simply to improving timetables and organisation, as it may seem at first sight. We have tried to fundamentally change the coherence of policies and the evaluation of their implementation, thereby contributing to progress in the increase in growth potential, the creation of more and better jobs, an improvement in social cohesion and sustainable development.
With all of this in mind, the Commission makes concrete proposals in its communication to increase efficiency and coordination, to improve coherence and complementarity amongst the different processes and instruments, to stimulate our commitments and our 'ownership' in relation to a greater involvement by Parliament and social partners, and increase the transparency and understanding of policy coordination and therefore its visibility and effects. These important political improvements will increase the Union's capacity to achieve its ambitious economic and employment objectives.
I would like to mention two key points: firstly, the Commission proposes a better structure for the cycle of policy coordination based on three points: execution, political orientations and guidelines. These will be the key points which will make the coordination cycle more transparent and improve its effects.
The cycle will begin with the preparation of the spring European Council. At the beginning of each year the Commission will present a package on the evaluation of implementation which will accompany the spring report and that package will present both the development of progress in the various areas involving the implementation of the broad guidelines of economic policy and the draft joint report on employment.
The spring report will therefore focus on the points on which progress must be speeded up and will propose key political guidelines for the spring European Council.
On this basis, in the middle of March the spring European Council will produce some general political guidelines and at the beginning of April the Commission, with these guidelines in mind, will present its guidelines which will include both the broad guidelines of economic policy and the employment guidelines.
Finally, the competent departments of the Commission will adopt this raft of guidelines once they have obtained the support of the European Council in June.
The second key point of the proposals presented today by the Commission is improving the efficiency of coordination. In this respect, we suggest that we focus more on the medium term when it comes to drawing up guidelines.
The raft of guidelines will adopt a more differentiated medium-term perspective and will be reviewed in their entirety just once every three years. In the intervening years the changes will be restricted to those necessary to take account of the most significant events during that period. The more strategic approach will give stability to the guidelines on the different policies and allow them to be better monitored.
Furthermore, coherence will be improved by greater clarity in the contents of the respective instruments and their synchronisation. This better complementarity will strengthen the basic political messages.
The Commission suggests that this rationalisation be implemented quickly and the first raft of new guidelines should be updated at the spring European Council of 2003, with the Commission presenting its first implementation assessment package at the beginning of 2004. Consequently, the new cycle will be completely under way before the elections to this Parliament.
In addition to these improvements which will begin to operate by the 2003 cycle, the Commission has proposed a series of amendments relating to the law currently in force in the Treaties, aimed at the coordination of economic policies. I am not going to get into this issue today; I simply wish to point out, as I said at the beginning of my speech, that these issues are linked to the process of streamlining we are discussing today, since, as I said, we are working on the basis of existing legislation.
I would like to end by stressing that the Commission appreciates Parliament's contribution of policy coordination and we eagerly await your suggestions on the guidelines we are going to propose and on this rationalisation process. Your contributions and participation are a sign of your commitment to the common guidelines for the different policies and to an improvement in economic and social results.
My colleague Anna Diamantopoulou will comment on certain further elements relating to this coordination process which we have both presented jointly today.
Mr President, ladies and gentlemen, during last year's debate on the employment package, Parliament made a clear demand for procedures to be streamlined. The Barcelona Council tabled the same demand. So, it seems to me that this communication responds to the demands of both Parliament and the Council for more up-to-date procedures.
As Mr Solbes Mira quite rightly said, this is not simply a technical arrangement. It is not simply better timing. There really is an ambitious political objective in terms of better defined policies, better governance and greater efficiency. We are forging ahead with modernisation, with this new common procedure, we are applying our experience from ten years of economic guidelines since Maastricht, five years of the Employment Strategy in action and, of course, the whole Lisbon framework, and that is important.
I should like to make a few comments on the European Employment Strategy in particular. First, both strategies will clearly be strengthened and will have a higher profile within the Lisbon framework. Secondly, we now have a medium-term time frame and that is important. Rather than annual guidelines or annual recommendations, we have a medium-term time frame. We aim to issue new guidelines up to 2010, with a mid-term review in 2006, as requested in Barcelona. So there will be a mid-term review, when we set objectives and guidelines, together with annual controls and annual cooperation in monitoring policies and it is this that will maintain the momentum of the strategy. The third point is that this exercise has a clear objective: to achieve greater cohesion between the two policies. Obviously there is a division of roles between the two policies. The economic guidelines provide the general framework, the framework within which the employment guidelines move, but it is the employment guidelines that define the more detailed framework and objectives and propose individual strategies.
My next point concerns better governance of economic and social policies, which is also one of the items on the agenda of the Convention set up to revise the Treaty. What we want to show is that, while we respect the autonomy of each policy as defined in the Treaty, we also have the facility to set a single economic framework for the Union. I think that, as far as the European Parliament is concerned, things will be much clearer and much more transparent because both dossiers will take account of all the basic aspects of economic and structural policy in practice, at a given time and in a coordinated manner. I should also like to assure you that our efficient consultations with Parliament will continue; they have merely been moved from the autumn to the spring. Our aim is to ensure that, with this new framework, we can cooperate efficiently with Parliament.
Commissioner Diamantopoulou, Commissioner Solbes, thank you both very much.
Mr President, I would like to thank the Commission for today's communication. I do, however, remain concerned about two points. The Lisbon Summit foresaw a key coordinating role for the European Council itself. Although it remained unspoken, one of the main reasons for that was to avoid the whole procedure being dominated by Ecofin. In the procedure in this communication there is a fundamental breakdown, following the June Council. We then have the separate competitiveness, employment and Ecofin Councils making the final decisions in their respective areas. It is at that point that Ecofin will become dominant and will hamstring the other two Councils. That is a fundamental flaw in the whole procedure.
My second concern is that the first and last mention of Parliament is in May, in relation to the employment guidelines. If the Commission as an institution is serious about the involvement of Parliament, it should be joining with us in calling for an interinstitutional agreement to give Parliament a formal say in the preparations for the spring Council.
Mr President, thank you for that information we have received from the Commission. It was brief, as it presumably needs to be in this context.
I should nonetheless like to address two more matters. First of all, it would be interesting to know more about the way in which the European Parliament and the national parliaments are to be able to arrive at a joint position. Mr Hughes has already addressed this matter, but it is important for it to be clarified. The point might be made that it is at present quite unclear how the European Parliament and the national parliaments are to participate in this process.
The second matter I want to mention is the processes. I support the idea of these processes needing to be coordinated. Two processes are discussed, but I believe that three processes need to be talked about, namely the economic process, the employment process and the process of social inclusion. All three have their particular value and something special to contribute. It is therefore extremely important for these distinctive features to be retained when the processes are coordinated. Otherwise, there will be a decline in their overall value. I wonder therefore what thought has been given to the way in which, when the processes are coordinated, it might be possible to retain the special character of each particular one.
Mr President, Commissioners, a couple of brief comments. On a number of occasions - most recently during the informal Council of Ministers in Kolding - we have, on behalf of Parliament and the Committee on Employment and Social Affairs, made the point that we would welcome coordination of the employment and social policy cycles. We want this to happen for a reason: because it is very clearly stated in the Treaty that employment policy guidelines must to some extent be aligned with economic guidelines. I hope that we will see interaction between these two elements. That we do not focus exclusively on employment. That we do not concern ourselves merely with the quantity of jobs, but also with their quality. That we do not think just about jobs and phrases like labour market flexibility, but that we also give some thought to security on the labour market and the social implications of this. In other words, all the elements that could contribute to interaction, and my question is whether that is the intention of this entire policy mix event.
Mr President, I am going to try to respond quickly to the problems that affect me most directly and leave to Anna Diamantopoulou the problems which fall more within her competence.
Firstly, is there a split in relation to Lisbon and is there a lack of coordination in terms of the decision making at the spring Council? I believe that there is not; I believe that the situation is precisely the opposite. In fact, we will go to the spring Council with a position on guidelines for the different processes. The Lisbon Council will take this decision - which of course must be consistent in all the guidelines - and subsequent Councils will then have to work on that basis. Therefore, what we are achieving is the opposite: that the various Councils work in a direction which has already been previously defined. Not only are we acting coherently with Lisbon, but I believe we are going further than what had initially been foreseen.
Secondly, something which concerns many of you: what is the role of Parliaments - European and national - in the process? From the point of view of the broad guidelines for economic policy, we are working with existing laws, as I said before. We are not therefore talking about a modification of the Treaties or other aspects which can be raised in the Convention. Nevertheless, we believe that the new procedure allows Parliament to take two types of action. Firstly, the debate on the report on implementation of the broad guidelines for economic policy. Parliament will have much more time than it did previously to hold that debate, and will also have more opportunity to take its own positions on the broad guidelines of economic policy, as we have been introducing into practice over recent years. In this respect, we believe that the situation is clearly improving.
The position of national parliaments must be decided by each Member State, although the Commission advocates the idea that, both in the broad guidelines for economic policy, and in issues relating to the stability programmes, the national Parliaments should be involved.
Finally, it is true that there is basic coordination between the broad guidelines of economic policy and employment, but also with the Cardiff Process and the other processes which can affect economic policy. These are the essential issues I wanted to comment on.
Mr President, I should like to respond to two points. ?he first concerns distinct policies and whether we can achieve them. Without doubt, this proposal sets specific objectives, together with procedures and dates for achieving them. One clear objective, as I said, is that these two policies should be independent. So that we have clear, specific guidelines on employment, within the framework of the general guidelines, with objectives and procedures attached to them. I do not know if anyone can say for sure that we shall achieve this objective. But one thing is clear and that is that the political will is there and that the procedures are being designed so that we can move in this direction. I think that we now all have a political responsibility to achieve this both for political reasons and because we need distinct employment policies in the European Union as a whole.
The second question concerns Mr Bouwman's position on employment, which of course means more than just job numbers. Within the framework of the guidelines and in Parliament we have said time and again that we need to include directions and guidelines on the quality of employment and this is what we are working towards.
My initial reaction is rather positive, as I believe that the Commission proposals are along the right lines. We cannot ask for better coordination of the Member States' economic policies without also calling for an improvement in the coordination process for economic, social and sustainable development policies at European Union level.
I believe that all processes relating to the BGEP, namely the Luxembourg, Cardiff, Cologne, Lisbon and Stockholm processes, and any others, for that matter, need to be rationalised. The experts are beginning to lose the thread, and the citizens are completely lost. Rationalisation is therefore required, provided, of course, that the European Parliament and the national parliaments are involved in the said processes. If I have understood Mr Solbes correctly, in future we will have coordination for the medium term, with a complete review every three years. Three years is a long time, however, for a Parliament with a five-year mandate and a Commission that also has a life expectancy of five years. Some legislatures would, therefore, only hold one major debate on the broad guidelines. In addition to this, three years is a very long time in economic terms. Three years ago, Mr President, the world stock markets were all bullish. Two years ago, however, the bubble burst, causing substantial collateral damage.
Therefore, and this is my question, can you envisage not adapting the guidelines to the development of the economy and of life in society?
Mr President, Commissioners, you started, Commissioner Solbes, by mentioning that you are working on getting the Treaty changed. I should like to ask you straight up: exactly what changes are you working on? How will the European Parliament and codecision and joint competence fit in with these changes?
And for my second question. We all talk about growth and employment. We have the stability and growth pact. We have the internal market. We have the Lisbon process. What potential for coordination in these three agreements has still not been exhausted and how does the Treaty prevent these orders from being fulfilled?
Mr President, I am pleased to hear that Parliament will be receiving documents before we are supposed to be drawing up our reports - that is something positive. The question I want clarified is: where does sustainable development fit into this? In his introduction Commissioner Solbes talked about sustainable growth, which is not the same as sustainable development - some growth can destroy the environment and jobs and is not particularly sustainable. So where is the sustainability element going to come from? How is this going to be determined through a qualitative analysis of growth, and how is this going to fit into this coordination which we are hoping to see in future? At the moment this is a missing element and yet it is supposed to be a key element of the spring summits as decided at Göteborg?
Mr Goebbels, in order to clarify the position we have presented the issue very quickly. We produce broad guidelines every three years, but this will not prevent us from having an annual modification and an annual debate.
I will give you an example: at the moment, the broad guidelines for economic policy have the essential aim of strengthening growth within a framework of economic stability in order to increase productivity and employment. This type of principle is going to be general for a long period. Clearly, the results produced each year, and the modification we will have to introduce bearing in mind what is happening in the economy, will have to be debated each year, and we will have to make annual modifications, but on the basis of a fundamental model which will be in force for three years.
Mr Karas, I believe that either I did not express myself well or the translation has not been entirely correct. I have said twice that our intention with this Communication is to rationalise and coordinate the instruments of economic policy without changing the law. Therefore, this document contains no modification of the Treaties. We are talking about how to take better advantage of the possibilities offered by the Treaties.
I would like to make two comments in this respect: the European Parliament's participation is clearly defined in the Treaty in relation to the general employment guidelines and we are implementing a system for participation by Parliament - not in a co-decision procedure since we are not talking about legislative regulations - which, since there will be more time to work on the application reports of the previous year and - Parliament's cooperation will be necessary here - the times for decision making on the broad guidelines for economic policy will be improved, will allow Parliament to increase its participation in the process, which is what we all want to see.
The third element: to what extent can Lisbon be improved and applied further? I believe that that it was what we are trying to do: to achieve the best possible result from Lisbon.
A final comment in relation to sustainable development: sustainable development is included this year as an objective of the broad guidelines for economic policy, and these include certain elements relating to sustainable development.
Mr President, I think that the Commission has made a laudable attempt at achieving greater continuity and coherence, but please allow me to say that I do not think the attempt goes far enough towards the optimum goals.
I should first like to say something about continuity. I think working in the context of the longer term is fine, but adjustments must remain possible from time to time. The communication from the Commission takes account of this. I have a question on the timetable. The timetable now provides for new guidelines to cover a period of three years: 2003 to 2006. This would take us beyond the Commission's and Parliament's mandates; I had hoped that this would be more of an induction programme, linked to the political mandates of the Commission and Parliament. Can the Commissioner comment on this?
Secondly: the global economic guidelines are mentioned as key implementation instruments, as they also contain the lines of force of the employment strategy. My fellow MEP Stephen Hughes has already commented on this in the context of the Ecofin Council. Employment is part of those economic guidelines, but it had already been decided that they would also contain the consensus view on matters such as coordination of pensions and healthcare. I should like to know what has happened to these topics, as I see nothing about them in the notification.
Mr President, I too would like to thank the Commission for its proposals, but I would also like to draw attention to a subject which is inextricably linked to the improvement of economic and employment policy coordination, and that is the debate, which is quite heated in some Member States, on the Stability Pact and the flexibility thereof.
I would like to ask the Commission how it intends to respond, to distinguish between the attitude of certain Member States, of certain governments, which would like to revise the Stability Pact and make it less rigid - in some cases for the simple reason that they are having difficulty keeping their public finances under control but want to keep promises they have made to cut taxes at such a difficult economic time - and the attitude and position of others, which are putting forward what I believe are sensible proposals to turn the Growth Pact and investments to good account, making good use of the golden rule that the most fruitful public investments have to be incorporated into and integrated with the Lisbon strategy. Lastly, how will this be coordinated with the proposals the Commission has presented this evening?
Mr President, I should like to ask the Commission how it intends to guarantee that economic, social and employment policies will be coordinated, as defined in the Lisbon process, and pursued in a democratically legitimate manner if it rejects changes to the Treaty within the framework of the Convention.
I would firstly like to answer the question on the relationship between the processes of the Commission and of Parliament.
Of course we could consider a long-term programme - five years - but, in our opinion, this period of time is excessive. If we do not talk about five years, the problems the honourable Member mentions will always exist. It is either one year or any figure greater than one year presents us with these problems. However, I believe that the concern is that two or three years raises the problem, as does four years. It is either five or one. Five is too much, one means that we have less room for manoeuvre.
In any event I believe that it is a false problem. Because the necessary modifications can be discussed annually and therefore this does not cause any difficulty, as I said earlier to Mr Goebbels, and if a change in circumstances or an institutional change requires the problem to be reassessed, this can clearly be done.
The second point: what happens with the Employment Ecofin and to what extent may contradictions arise? Contradictions in the process are precisely what we are trying to prevent, for a very simple reason: the process starts with the Commission, with a position which must be consistent; that position must be decided on or approved by the European Council; the Ecofin Councils and the Employment Council will have to work on the guidelines produced by the spring European Council, and it will be the June European Council that finally accepts guidelines which must be consistent amongst themselves and consistent with what the European Council itself has proposed. Therefore, this type of incoherence should not arise.
An issue which I believe to be totally outside today's debate is the Stability Pact. I am not going to say too much about this. The Stability Pact is part of Community legislation. My position is very well known: I believe that the legislation has to be complied with and therefore my position is that the Stability Pact must be applied as laid down in the legislation currently in force.
This does not mean that the Commission is insensitive to the experience which the Pact has provided us with and that it has not proposed - the Commission itself - a series of interpretative elements in accordance with economic developments, including such important elements as, for example, taking account of the cyclically adjusted budgets in order to assess the reality in terms of the possibility of achieving the nominal objectives laid down in the stability programmes.
I still believe that the Stability Pact is an excellent instrument and that we must naturally draw the best possible conclusions from the reality of the situation so that the Pact may function better, but not so that the substance of the Pact is affected.
My final point: the legitimacy of the process, raised by Mrs Randzio-Plath. I believe that the process has all the legitimacy available at the moment; in fact it has even more, given that not only the sectoral Councils are involved in these decisions, but also the European Council at the beginning and the end of the process and, secondly, not only is the current commitment maintained, or the current participation of the European Parliament, but the intention is to increase it.
The honourable Member raises another problem: what type of modification of the Treaty can be considered in the future with a view to greater participation by the European Parliament in this process? This Communication says nothing about this issue. This is an issue under discussion in the Convention, and the eventual result will depend on the negotiation at the Intergovernmental Conference.
Mr President, I should like to comment on three points. First, as we have already pointed out, the whole proposal comes within the framework of the current Treaty, which does not need to be interpreted differently or more widely or changed in any way. Secondly, this proposal is just one step. We cannot update the Lisbon procedures in one fell swoop. So, to come back to what Mrs Van Lancker said about other policies, such as pension schemes or policies on other social issues or the problem of exclusion which we discussed recently, I have to say that all these procedures are in a state of flux and that our final objective is to coordinate them within a common framework. The third point raised by a number of honourable Members is just how medium-term or short-term the timetable should be.
I think that the success of this proposal lies in the fact that it sets medium-term objectives - I mentioned 2010. This is very important because, with employment in particular, policies have to be structural. They leave cyclical changes out of account, which is why medium-term objectives are much more significant and help governments to focus their efforts and apply specific objectives. At the same time, however, we propose that procedures should be monitored annually, meaning that a debate will be held in Parliament once a year on the basis of the Member States' reports and, as Mr Solbes Mira just said, if specific incidents occur or unexpected circumstances arise, we can obviously review the new proposals.
Thank you Commissioner Diamantopoulou and Commissioner Solbes.
The debate is closed.
The next item is the continuation of the debate on sales promotions in the internal market.
Mr President, Commissioners, every businessman agrees that, if we are to have a real single market, we need to remove all the remaining obstacles, which is why the initiative for this proposal for a Commission regulation is welcome, but the text of it is not, at least not in its entirety.
One of the few points I wish to comment on is the plan to allow below cost selling. What is the point of this clause? Who does it benefit, except a handful of large retail outlets which you can count on the fingers of one hand? Absolutely no-one! But for over 20 million small and medium-sized enterprises, it spells mortal danger from unfair trading by large retailers who, by selling below cost, could wipe out thousands of small and medium-sized enterprises and minimise any possible competition.
For tens of millions of workers, unemployment will be the result. And more unemployment is the last thing the European economy needs in its present parlous state. Nor will it benefit consumers, because short-term bargains will rapidly be replaced by massive price increases once a few companies have cornered the market.
That is why, if we want to say that we represent the millions of workers and businesses in the European Union, if we want to maintain that small and medium-sized enterprises are the backbone of the European economy and society, if we want to carry on claiming that we are in touch with reality, then we need to vote against below cost selling in tomorrow's vote.
Does Mr Harbour wish to speak on a point of order?
Mr President, I wanted to catch your eye before Mr Folias started, because I believe that all of us here would like to write into the record before the debate that we are recommencing this debate ten hours - I repeat, ten hours - after it was first started. I, and I am sure my colleagues, in particular the rapporteur, consider this is a quite unacceptable way of planning our business as a serious parliament on this most important subject.
I shall look forward to contributing later, but I wanted that on the record now, because it is very important that you as President understand how seriously we regard the way this has been handled.
I have taken good note of what you have said, Mr Harbour.
Mr President, I should like to endorse what my honourable friend Mr Harbour has just said. I feel that the legislative work of this House is not properly reflected in the order of business and that we are still prone to the resolutionitis which we suffered from in 1979. The PPE group had a really hard time with this Commission proposal, in part due to the fact that the Member States have very different approaches to competition law. We took great pains to broker a compromise, including with the rapporteur in committee, and I should like to report to plenary today that the PPE group firmly backs this compromise, which is identical to the report by the rapporteur for the Committee on Legal Affairs and the Internal Market. I think this is a remarkable announcement to plenary by so big a group. There was not one dissenting voice within the group.
This compromise includes a statement to the effect that we agree with the compromise and that we agree with the Commission's idea of using a regulation. We believe that, in principle, a regulation is the right way to tackle the problems addressed here. However, the Member States will need time to adapt, so we have suggested a later starting date, namely 1 January 2005.
Mr Folias has addressed the problem of small and medium-sized businesses. They were in fact a crucial factor in our debate. To give just two examples: numerous Member States have banned below cost selling in their fair trading legislation, partly in order to protect their small and medium-sized enterprises. We have amended the Commission proposal by expressly allowing for such an eventuality. We have also ensured that tariffs for fees for the liberal professions can be maintained without restriction. On the other hand, we have achieved the required degree of harmonisation. I think that excesses in competition law such as we saw at the start of the year in Germany, when a firm wanting to offer a 20% discount was prohibited from doing so by a court order, will be a thing of the past. Thank you for listening. I am afraid I must leave now. I have another meeting at 9 p.m. and trust that the honourable Members and the Commission will excuse me.
Mr President, I would like to thank the rapporteur, Mr Beysen, very much for his thorough work and for his attention to all the issues which, as the previous speaker, Mr Lehne, pointed out too, have been the subject of a great deal of debate in the Commission.
I believe that it was a good idea to present the proposal in the form of a regulation, for I feel that a regulation is genuinely the most suitable vehicle for laying down uniform rules on specific, clearly-defined issues, for guaranteeing price transparency and for increasing legal certainty, and that it is the best way to meet the need for uniform rules now the euro has been introduced. Above all, the regulatory approach makes it possible to create a legal framework on the basis of which the consumer and other market actors can obtain sufficient information to be able to make informed decisions.
The text before us, which we are to vote on tomorrow, is, in any case, the result of thorough analysis in committee and in the committees responsible for drawing up opinions. It amends and improves many important aspects of the original proposal relating to the provision of protection and guarantees for consumers, minors, small and medium-sized enterprises and healthy competition, and the introduction of the subsidiarity mechanism. Indeed, an amendment introduces the principle of subsidiarity, on the basis of which the Member States can partially limit trade communications on grounds of consumer protection, safeguarding competition or the protection of providers.
I feel that the provision adopted in the Committee on Legal Affairs and the Internal Market - increasing protection for minors, particularly as regards personal data and potentially dangerous free samples and premiums - is especially important. In addition, the consumer is also safeguarded as regards the court or out-of-court settlement of claims.
All in all, I feel this is a well-balanced proposal which takes into account both the need to make the international market fully functional and the need to protect the consumer.
Mr President, it is important for us to harmonise sales promotion practices in the internal market at Community level, but the Commission proposals raise a great many questions. The most serious, as numerous honourable Members have already said, is that it allows below cost selling, which national authorities will be unable to restrict or ban.
I do not think this will help foster healthy competition; what it will help foster are unfair trading practices by very large companies; smaller businesses and consumers will be the ones to suffer because, once the competition in the vicinity has been wiped out, one or, at most, a few companies will corner the market.
I therefore welcome the intervention by the Committee on Legal Affairs and its amendments allowing each Member State to introduce or probably maintain bans on below cost selling in their legislation. Five countries in the European Union already have this sort of legislation, including Greece, where law 2941, adopted in 2001, basically guarantees trading standards and bans below cost selling. Under the Commission text, this law would violate Community legislation. If the amendment by Parliament's Committee on Legal Affairs is adopted, there should be no problem, and it is therefore vital for us to support these amendments by the Committee on Legal Affairs.
Mr President, Commissioner, rapporteur, I believe that the draft regulation currently before Parliament is to be welcomed because, although it is true that promotional sales are a topical issue and represent a very considerable share of the market, it is also true that there are still national laws in force imposing restrictions on promotions, particularly on discounts, which, in actual fact, jeopardise the consolidation of the internal market. I feel that the Commission has presented us with a well-balanced text which will provide an appropriate solution to the problem of the absence of a genuine internal market for promotions and promotional sales and of the market being governed by a variety of different laws which ban in some countries behaviour which is permitted in others.
I fear that some of the amendments tabled by the Committee on Legal Affairs and the Internal Market are in danger of diminishing the effectiveness of this text. I refer, in particular, to Amendments Nos 29 and 32, which, although intended to safeguard the principle of subsidiarity, are, in actual fact, in danger of rendering the regulation's provisions and proposals on the specific case of discounts ineffective. I believe there is one thing that must be made clear first of all: competition authorities exist at both Community and Member State level. Competition laws and laws on all cases which can be classed as unfair competition exist, and so cases of discounts which would appear to be an example of fair competition are prosecuted via this channel too. Competition authorities do exist but, in all other cases, not only are discounts not negative, they are positive. They are clearly positive for the consumer, who can buy goods and services at a very advantageous price, and it does not matter whether for a limited period of time or not. It is not true, in my opinion, that discounts are necessarily harmful for small businesses: quite the opposite, small businesses often offer discounts to launch a product or a commercial activity, not having a great deal of financial resources available for large-scale or even, often, small-scale promotional campaigns. I feel we are in danger of doing consumers and businesses a bad turn here.
Another brief point: the issue of inflation. I am thinking of Italy, but other countries are in the same situation: penalising discounts until it is impossible to offer them in practice, as has happened in Italy, has contributed in equal measure to the creation of the conditions for a less competitive market and, therefore, a market which is at greater risk from price inflation.
Mr President, I warmly welcome, on behalf of my colleagues in the United Kingdom Conservative Party, this very elegant and simple proposal for reform of the single market. It will perhaps surprise colleagues that the regulatory content of this regulation before us occupies eight clauses and three pages and yet we had 200 amendments. Part of the problem - I say this particularly to the Commissioner because I know he is sympathetic to this - is that despite the fact that the single market is at the centre of economic reform of the Lisbon goals, when a simple proposal for reform is put forward we are in the extraordinary position that a significant number of Member States oppose it and, indeed, Members seek to change and dilute it.
We have reached an acceptable compromise, thanks to the heroic efforts of Mr Beysen. I am confident we will get a strong majority for this tomorrow and it is absolutely right that we should. How can we justify in the single market today a position where people shopping in Antwerp will get entirely different deals, offers and conditions to people who shop in Rotterdam, only a few miles away? That story is repeated across the European Union.
The purpose of this regulation is to empower consumers to make choices in the single market, by giving them information and allowing them to exercise their choice. A lot of the proposals and a lot of the amendments by the Socialist Group, which I am sure we will reject tomorrow, reflect the old mentality of trying to tell consumers what is best for them. That world has gone! We are talking about an Internet world where people can shop all over the European Union and where businesses can put out offers to them. This is a crucial measure.
In conclusion, I want to thank the Commissioner for the remarks he made in the commercial communication, where he said Parliament comes to rescue the internal market. This side of the House and this committee shall continue to do that. We shall also rescue Europe's consumers from the over-interference that some colleagues are proposing.
Mr President, we must welcome the courageous study that the Commission has undertaken on sales promotions in the internal market and the legislative approach it has chosen and most of the solutions found to the regulation we are now considering. However, no fine intention to improve the functioning of the internal market and to make best use of competition rules - as the Commission would like to see, and rightly so - can hide the irrationality of allowing sales below cost. As has already been said in this debate, no one gives anything away for nothing and there is no such thing as a free lunch. Nevertheless, selling below cost is a commercial stratagem which will, sooner or later, be tolerated by consumers. The fairness of commercial practices is an essential and absolute value for the construction and development of a healthier, fairer and more cohesive economy. The predatory practice of pricing below cost is incompatible with these values.
Indeed, when this practice is widespread, it imposes unacceptable pressures on the production system in a field with a dominant position, destroying legitimate profit margins to an unimaginable level and, consequently, the survival of small and medium-sized enterprises, which are thereby bound to make all types of concession and are subject to every type of moral pressure. This practice is also responsible for promoting impulse purchases, which obviously present no advantages for consumers, and instead threaten their interests and change their scale of priorities.
The ban on irresponsible selling must, therefore, be maintained as a principle crucial to fair commercial practice. Furthermore, we have seen that the commercial strategy of predatory pricing is not controllable simply by applying the general rules on unfair competition. The European Parliament must, therefore, table amendments to the Commission regulation, respecting the principles that I have mentioned.
Mr President, ladies and gentlemen, I would like to start by warmly congratulating the rapporteur on his report. The text approved by the Committee on Legal Affairs and the Internal Market is the result of skill and a spirit of dialogue, which has allowed broadly accepted compromises to be reached. The result is a text which has been rebalanced in order to increase consumer protection, especially with regard to the information they are to be provided with, complaint procedures and the situation of minors, amongst others.
Also excluded are practices which are not of a commercial promotional nature, such as the operation of games of chance in the apparent form of sales promotion operations or sales at a loss or below cost. I repeat that the latter is not a genuinely promotional practice, since its aim is not so much to protect the consumer as to eliminate market competitors, which at the end of the day benefits neither consumers, competition nor the good operation of the market.
For this reason, it is considered an illegal practice in the majority - not in the minority - of Member States. Furthermore, several of them - since the competition rules are insufficient - have had to reintroduce these provisions. And this, Mr President, ladies and gentlemen, must be taken into account when the Commission produces its article 7 report and when we try - as we are trying - to implement the common market. Because the common market cannot be a means for extending practices which the majority of Member States consider to be prejudicial, for good reasons.
The impact of a liberalisation cannot be measured in purely economic terms, but we have to take account of all the factors that affect the common good, and consumer protection is something which cannot simply be left to the predatory practices of certain large companies.
We therefore feel that the solution adopted is appropriate and consequently the enormous majority of our Group - which is not ultra-liberal but rather is in favour of a social market economy - is going to support it.
Mr President, Commissioner, if our aim is to produce both legislation providing full legal certainty and, at the same time, rules which will allow the citizens to derive maximum benefits from the internal market, then the regulation before us is certainly a step in the right direction. We have worked hard on this regulation, and the number of amendments cited by my colleagues and the debate in the Committee on Legal Affairs and the Internal Market too are evidence of the importance of what we consider to be a road that Europe must take without fail and which we want to build.
The internal market needs rules, and the rules must be evaluated in the context of everyday life. The regulation broaches a number of extremely important issues. I will not go back over those which have already been mentioned by my colleagues. There is one point, for example, on which we would like there to be greater reflection and that is the settlement of disputes. We would also like to try experimenting with self-regulation in this new world in which consumers enter into dialogue with the market. Still on the subject of the disputes which are never absent from commercial relations, we call upon the Commission to expand this pilot stage of the European Extra-judicial Network.
Moreover, once again as my colleagues have recommended, we would like to see an increase in the activity of the Expert Group on Commercial Communications. This group, set up in the dim and distant past in 1998, now needs to be adapted to deal with the increasingly urgent development of the internal market. Then there are a whole series of points already mentioned which we fully support.
In conclusion, we feel that this is the right way to promote our ideal of Europe through the internal market.
Mr President, I should first like to thank Mr Beysen for agreeing to act as rapporteur. He gave our group sufficient opportunity to express the essence of our views in the report. As a consequence, not only did we gain the support of 90% of the members of the Committee on Legal Affairs and the Internal Market, but we were also able to ensure that the proposal as a whole is now more balanced and shows the human face of the internal market.
I have two questions for the Commissioner. I should like to hear the Commissioner's opinion on the amendment in which we want to maintain the national provisions banning sales below cost, or in any case giving the Member States the opportunity to do so. I wonder whether the Commissioner understands our preference for preventive action over ex-post appeals to national or other competition authorities. I wonder whether the Commissioner is fully aware that not all Member States have a legal culture that facilitates appeals to the competition authorities in order to resolve such problems. I wonder whether the Commissioner comprehends that sales below cost are an instrument that can not only be abused by a dominant player to vanquish its rivals within competition law, but that it also enables an integrated distribution company to exploit its stronger financial position vis-à-vis specialised SMEs that have less financial clout.
The other question I should like to put to the Commissioner relates to consumer protection, on which a number of announcements have been made. Are we to expect anything more? If so, what? What else does the Commission have up its sleeve?
Mr President, Commissioner, honourable Members, I too should like to start by extending my warmest thanks to the rapporteur of the Committee on Legal Affairs and the Internal Market, Mr Beysen, and congratulating him on his report. It was thanks to our excellent working relationship that we were able to put what started out as a highly disputed Commission proposal on sales promotions to bed.
Advertising in the individual Member States and, more to the point, cross-border advertising in Europe, is a difficult and tricky business nowadays. One hardly dares launch an advertisement nowadays without checking with a lawyer first. There are all sorts of restrictions and bans on advertisers in the Member States. To bring you up to date on what is happening in Germany, which Mr Lehne also used as an example, the euro discount offered by a clothing chain at the beginning of the year was prohibited by the courts, early riser price discounts have been prohibited by the courts and classic customer loyalty schemes such as Air Miles have been banned under German law.
Consumers are treated like ignorant, uninformed children. We have to put a stop to this, which is why I and my honourable friends in our group welcome in principle the Commission proposal to help out here. With the amendments by the Committee on Legal Affairs, it will certainly do a great deal to help the cross-border marketing of goods and services in Europe.
The Committee on Legal Affairs has proposed important amendments to the scope of the regulation. A number of sensitive areas need to be exempted, especially national advertising bans for members of regulated professions such as lawyers and notaries, and bans on the advertising of pharmaceuticals. In addition, national rules on aggressive advertising practices or the exertion of psychological buying pressure need to stay in place. Seasonal and clearance sales are also exempted from the regulation, as are fixed-prices for books and, last but not least - and this has already been addressed - the thorny issue of below cost selling. We were right not to include this in the scope of the regulation.
Mr President, ladies and gentlemen, Commissioner, this proposed Regulation on sales promotions in the internal market will allow European companies to take better advantage of the removal of borders in order to carry out their economic activities. I therefore believe that the proposal is very appropriate in order to humanise the national provisions on the communication of sales promotions.
This proposal has given rise to a very important debate in this Parliament's Committee on the Environment, Public Health and Consumer Policy on a very specific aspect, namely, once again, sales at a loss. I am glad to see that the Committee on Legal Affairs and the Internal Market has included the views of the Environment Committee in its amendments, and I therefore congratulate Mr Beysen, rapporteur for the Committee on Legal Affairs and the Internal Market, and Mrs Patrie, draftsperson of the opinion of the Committee on the Environment, Public Health and Consumer Policy.
It is reasonable that sales at a loss should be regulated at national level. At the moment, the majority of Member States prohibit this practice: Germany, Austria, France, Ireland, Greece and Spain, amongst others, and it is not an arbitrary prohibition. I am going to be the last speaker to say that sales and re-sales at a loss cannot be considered commercial promotion practices, because these practices distort the principles of fair competition and in particular prejudice small retailers, who do not have the margins to compete in such a situation.
Furthermore, they create a false alarm in terms of consumer information, harm the image of the brand and seriously alter the planning of manufacturers and suppliers. Specifically I support Amendments Nos 27, 28, 29, 30 and 32 and I trust that the majority of this House will approve them and that the Commission will accept them.
Mr President, in my introductory remarks this morning I explained that the objections of this Parliament and of other groups in society concentrated on four different sectors, four different aspects of this subject. On behalf of the Commission I should now like to address those four aspects. Almost all MEPs who took the floor this morning and this evening have mentioned sale below cost. In discussing national provisions banning sale below cost, Mr Beysen, Mr Langen, Mrs Fourtou, Mrs McCarthy, Mr MacCormick and many others expressed concern at how SMEs would be affected if these national provisions were to be abolished. I think the resolution before us offers an acceptable solution as it asks the Commission to undertake further investigation before proposing a Community-wide solution to this problem. The authors of the resolution agree with the Commission that varying national rules in this area make cross-border purchasing and price strategies more difficult, and that action at European level is necessary for this reason. The Commission finds the compromise acceptable.
I should also like to emphasise that the Commission does not agree that such prohibitions on sale below cost are needed to maintain clearance sales. After all, seasonal clearance sales of this kind operate well in the seven Member States that do not have such provisions. It is for this reason that the Commission cannot accept Amendment No 30 tabled by Mrs Thyssen. I am happy to clarify, though, that the study which the Commission has promised to carry out into selling below cost will take proper account of the consequences of deregulation for SMEs.
I should now like to turn to the second topic which I mentioned this morning. With regard to the comments made by Mrs Patrie on consumer protection and the link between this initiative and our activities on fair trading practices, Mr Beysen's report fortunately does not take the view that this proposal will have a negative impact on our ongoing study into the need for an initiative on fair trading practices. That confirms the statements made by my fellow MEP Mr Byrne and myself on a number of occasions, namely that these two initiatives are entirely complementary. The Commission therefore regrets that it is unable to accept Amendment No 28 tabled by Mrs Ghilardotti and the second part of Amendment No 12 tabled by Mrs Niebler. The information requirements in the proposal offer a high level of consumer protection, which is why the Commission cannot accept Amendments Nos 41 and 50, which would undermine the level of consumer protection. On the issue of alcohol, the Commission does not consider Amendment No 80 to be proportional since the Member States restrict the sale of alcoholic products to minors.
On the third point, promotional games, I can tell you that in view of Parliament's strong opposition to the Commission's present approach to this subject, the Commission accepts the compromise solution put forward in Mr Beysen's report. For that reason the Commission cannot accept Amendment No 8 as it is currently worded. Amendments Nos 20, 21 and 22 tabled by Mrs Patrie and Mr Lehne are now redundant since the link between taking part in a promotional game and the sale of a product is no longer possible.
Fourthly, I should like to address the issue of mutual recognition. I should like to point out that this principle serves to allow free movement in sales promotion activities even without excessive harmonisation. As Mrs McCarthy and Mrs Fourtou have clearly indicated, the principle of mutual recognition is the cornerstone of all our work in the area of the internal market. As we already know, this applies to the Internet as well. Amendments designed to remove this principle from the proposal, such as Amendment No 72 tabled by Mrs Patrie or Amendment No 79 tabled by Mr MacCormick and Mrs Hautala, are therefore unacceptable to the Commission. The same applies to Amendment No 73 tabled by Mrs Patrie which makes the application of this principle dependent on further cumbersome notification procedures.
The Commission also rejects amendments that undermine the internal market, such as Amendments Nos 28 and 12, and amendments that aim to exclude certain sectors from their advantages, such as the first part of Amendment No 13 tabled by Mrs Niebler. The Commission is also unable to accept Amendment No 39 on language requirements.
Finally, I should like to inform Mr Fiori that the Commission certainly agrees that the opportunity to obtain redress must be used as quickly as possible, but the Commission thinks that in most cases this is best done by the promoter itself. The Commission will propose a certain number of rules ensuring that the promoter acts in this regard.
Mr President, those are my replies to the questions and comments presented this morning and this evening. The only task remaining to me is the pleasant one of thanking Mr Beysen and his shadow rapporteur for the outstandingly positive contribution they have made as rapporteurs to our discussions on this important topic, which has aroused such lively interest. The Commission knows that Mr Beysen has devoted a great deal of time and effort to this task, which presented many difficulties to him and his committee. The Commission is very grateful that we have finally managed to reach a satisfactory compromise, and hopes and expects that it will be passed when it is put to the vote, which I believe will take place tomorrow.
Thank you Commissioner Bolkenstein. I too, along with the rapporteur and the Members, regret the way this important debate has been managed.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0249/2002) tabled by Mr Berenguer Fuster, on behalf of the Committee on Economic and Monetary Affairs, on the draft Commission regulation on the application of Articles 87 and 88 of the EC Treaty to state aid for employment [C5-259/2002 - 2002/2126(COS)].
Mr President, ladies and gentlemen, Council Regulation (EC) 994/98 contains the provision that the Commission should approve regulations on block exemption which exempt certain aid from the obligation to notify the Commission, employing a technique already used successfully in the field of anti-competitive behaviour.
So far, the Commission has approved the Regulations on SMEs, training and minimums, and now it is proposing a Regulation on employment aid.
I would like to start by making a series of observations. Firstly, that the proposal we are currently analysing, although it is not being modified, improves the existing system. There is currently no regulation on block exemption in this field and the guidelines on this type of aid are based on a series of diverse communications which are not regulatory. The fact that certain aid with clear criteria is being exempted from the obligation to notify, although those criteria may be insufficient, represents considerable progress in terms of transparency and legal certainty, which we must not fail to recognise.
Secondly, I would like to insist that this does not mean that aid without the characteristics included in the Regulation will be considered illegal. Not at all. All it implies is that such aid will have to be subject to notification, in order to analyse whether or not it contradicts the objectives of the Treaty. And we must not forget that these objectives do not just include maintaining a system in which competition is not distorted, but also the promotion of employment.
Thirdly, certain possible scenarios should be stipulated in order prevent the administrations who grant the aid - particularly the regional authorities in the case of Spain and also in other Member States - from being subject to long procedures involving notification when granting aid aimed at promoting employment, especially in sectors in which workers are most affected by unemployment.
To this end, and in line with the objectives of the Lisbon strategy, we must propose support for the transformation of employment contracts into permanent contracts and greater flexibility in defining the different groups of workers who will benefit, as well as adapting them to the particular characteristics of each region, and the inclusion amongst the exempted aid of aid aimed at promoting the employment of women and, finally, extending the age range, so that young workers - or those who are in the final stage of their working life - can benefit from aid without the need for modification.
All these criteria, included in Amendment No 1 from the Group of the Party of European Socialists, are aimed directly at promoting employment in the least-favoured sectors, and their inclusion in the Regulation in no way distorts competition. The comparison of the anti-competitive effects of this aid with other types of aid, if we analyse it soberly, is something of an insult to the intelligence.
We are not going to get into a debate here on public aid and its effects on competition, but, if there is any public aid worthy of being seen as compatible with the objectives of the Treaty, then that is the aid aimed at promoting employment.
It would not be good to give the European citizens and workers the impression that the Commission shows signs of flexibility when allowing other types of aid, while being extraordinarily strict when it comes to employment aid. Furthermore, it would be appropriate to include the social economy sector - in a general sense - as an exempt sector. As all the honourable Members know, social economy companies provide a significant cushion in terms of maintaining employment when there is crisis in a sector, and that reality should be reflected in the Regulation.
Finally, in the report adopted certain paragraphs have been introduced in relation to the preference for employment flexibility measures over aid for the promotion of employment. I am not going to get involved in refuting this idea, which - like all ideas expressed in such emphatic terms - reflects a rigid and distinctly conservative approach, which I cannot agree with. But, quite simply, the honourable Members will have to recognise that whatever the ideological position they hold, this is a strange and extravagant idea at this time, which should not appear in the report, since it relates to other issues. To insist on it would imply an excessive interest in sending messages in favour of a certain action, which cannot be shared by important sectors, both in Parliament and in European society.
Mr President, ladies and gentlemen, I would like to start by congratulating the rapporteur, Mr Berenguer Fuster, and the Committee on Economic and Monetary Affairs on the quality of the report. Given the employment situation in the Community, every aspect of employment represents, and must represent, an essential political priority. I welcome Parliament's comments on this proposal, which seeks to reduce the administrative burdens on national authorities which employ State aid measures to respond to the challenge represented by employment. I am all the more pleased to note the generally very favourable tone of the report.
As you are aware and as the rapporteur has just pointed out, the proposal concerns a fourth exemption regulation in the field of State aid, which follows on from the exemption regulations already in force in the areas of training, aid to small and medium-sized enterprises and de minimis aid.
The main aim behind all these regulations is to reduce the administrative burdens upon national authorities, exempting them from the obligation to notify measures which are clearly compatible with the internal market. The proposal concerns the relationship between two essential Community objectives: employment and competition. The need to find the right balance between these two objectives is clear - and let it be understood that in saying this I am in no way trying to suggest that competition and employment are two objectives which are incompatible. On the contrary, we are convinced that, worldwide, sustaining a dynamic market economy in which the forces of competition are free to express themselves will contribute greatly to increasing employment levels.
There are, of course, countless measures that the Member States can and, indeed, do take to promote employment. Many of these do not constitute State aid, particularly when they are not selective but cover the entire economic activity of a Member State. The draft regulation does not relate to these measures.
It must also be pointed out that, in many cases, State aid with different primary objectives also has the implicit objective of promoting employment. This is the case of regional investment aid, for example, and aid to certain sectors. The regulation before us only concerns aid which is formally and explicitly linked to the achievement of employment objectives.
The text does more than just streamline the administrative requirements: it clarifies the fundamental rules which apply to employment aid too.
Mr President, I too would like to congratulate the rapporteur. He has worked very hard on this report and it is a good one. The report and the underlying regulation seek to establish clearer and more transparent rules for state aid for employment. Streamlined procedures for Member States wishing to aid employment schemes are to be welcomed and sensitivity to local circumstances is also desirable. The report welcomes and expresses support for the state aid register, which the British Conservatives have made a priority. It is vitally important that we keep track of the various Member States and their record on state aid.
In terms of general principles, we believe that it is vitally important to restrict the areas where state aid can be given. I am not sure whether we would go as far as Mr Monti - I believe he has referred to state aids in the past as evil - but we certainly believe that it is necessary to restrict state aid in order to maintain economic efficiency and economic prosperity and a level playing field between companies in different Member States. Having said that, this report and the regulation acknowledge that certain state aids are acceptable and indeed desirable in relation to employment schemes. We are, however, very wary about the degree of extension that can be accepted even in this case, because of our suspicion of state aids. But we believe the Commission has drawn the line at a sensible point. That is also reflected in the report.
I would not go as far as Amendment No 1, as put forward by Mr Berenguer Fuster. In particular paragraph (a) of Amendment No 1, which seems to specifically condemn temporary as opposed to permanent contracts, is not appropriate and should not be supported by the House.
I ask the House to remember that state aid, in this context, is rather like a Band-Aid or a sticking plaster being applied to a gaping wound. State aid for employment, where it is permitted, as appropriate, by this regulation, can never actually solve Europe's unemployment problems. It is appropriate to permit government state aid for employment schemes in restricted circumstances, but the real way to tackle the 18 million unemployed in Europe, to give people genuine job opportunities, is by labour market reform, by producing structural and economic reform and labour market flexibility, making it easier to hire people. That is the way to deal with the serious and unacceptably high level of unemployment in the European Union.
So we accept this as a pragmatic and sensible measure. Both the regulation and the report make sensible proposals, but it is vitally important that we address the key issue, which is labour market flexibility and economic reform.
Mr President, I should like to endorse the rapporteur's positive appraisal of the Commission's proposal for a regulation. It is precisely because the private economy is failing to live up to its responsibility and create secure jobs that we need more aid to promote employment in the European Union. You only have to think about current mass unemployment and the different situations in the regions to realise that this regulation is crucial, because it creates greater transparency, cuts red tape, provides legal security and improves comparability and, with it, we shall soon be in a position to judge how effective aid is.
It is interesting to note that national employment policies in the European Union have changed, gearing towards the common objectives of the employment strategy, with action plans being used as levers. But what struck us in this context is that the current employment guidelines make no reference to growth or to the desirable or undesirable effects of employment aid. We need to call for finishing touches to be put to the employment guidelines in the interests of mainstreaming and the coherence of European employment policies. We need to clarify that the contribution of both sides - employment policy and competition policy - to the European employment strategy can be guaranteed. I think that, in the proposal before us, the Commission rightly recognises the need to allow state measures in the form of employment incentives for companies, especially for certain disadvantaged groups. This is not just a logical consequence of the objectives set in Lisbon. Full employment is and always will be one of the most important objectives of the Lisbon strategy, Barcelona confirmed that. Which is why we must call for finishing touches in the form of a more flexible definition of which groups are to benefit. I think that the age limit of 25 should be raised to 30 and that the age limit for older employees should be dropped from 55 to 50, because society relies on both, young people entering employment and older people remaining in employment.
I should also like to call for special care to be taken to ensure that the differentiation which the Commission rightly makes in its proposal between small and medium-sized enterprises and large companies does in fact apply when this proposal is implemented.
Mr President, the point I should like to make is that we simply want to cooperate better with the Committee on Economic and Monetary Affairs. We have not reached a view on this report as we would normally do, partly because we received it far too late. The same may also be true of other committees.
Against the background of the matter we have just been discussing, namely the Commission Communication on policy coordination between economic policy, which involves competition policy, and employment policy and other areas of social policy, we need to consider to what extent we can achieve a number of things that are very important in the fight against unemployment.
One example of a very important issue is a fourth exemption regulation. If you are in a region suffering from severe problems and pressure, where subsidies are needed and the procedure for obtaining them is very bureaucratic - I myself come from such a region, but I know countless others - then this is very irritating. In these circumstances it is great to see the social aims in existing legislation being given a chance, and that is what I meant just now when I was talking about exchange. I hope that this base will broaden in the future, and that starting from the Spring summit in Athens we will pursue exchanges in an attempt to achieve common social and sustainability goals, considering what economic policy can contribute to this process rather than bringing matters which the Treaty describes as subordinate in line with economic policy.
Briefly, against that background I think that this is an excellent proposal and believe it important for competition rules in general - I am thinking for example of services of general interest, which I could list - to be re-evaluated and tested against what we want to achieve through social policy. Looking at the Lisbon process as a whole, I think that a number of the assumptions contradict what we are trying to achieve with our employment objective. Some objectives, such as the new economy for example, were quite unjustly selected in the Lisbon process. We can see that now and realise the far-reaching consequences.
State aid based on those Articles 87 and 88. Those articles are very important in rechanneling back to the objectives of social policy, and that is why we must avoid any misunderstanding. Perhaps we now need to go a step further. I believe that we must not only ensure that existing regulations are properly translated into social objectives but must also look at what social objectives we need, as formulated in the Treaty among other documents, and consider whether we should revise the Treaty, for instance to put social policy and economic policy on an equal footing.
Against that background, and considering the proposals contained in Mr Berenguer Fuster's report - and I should like to thank him and his committee for their work - I call on members to support Amendments Nos 1 to 4. Support by the whole of Parliament for these amendments could well sway us to vote for this proposal as a whole.
Outsiders find European regulations a great and impenetrable mystery. Many different regulations, varying requirements and conditions, masses of provisions and long texts create a forest of rules. Citizens and companies are lost without expert help.
Thus, European regulations are not shining examples of clarity and comprehensibility. Legal action taken and legal queries raised by local authorities, businesses and affected citizens shows that this can cause problems when it comes to applying for aid.
Parliament should therefore support the proposal to simplify and clarify the rules on granting aid in the context of employment promotion.
Simplification and clarification does not mean adding numerous new objectives and ideas that are difficult to implement. It is in this context that I should like to make a brief comment on the first amendment.
The additions proposed in Amendment No 1 really belong to employment policy, and have no place in a resolution on granting aid on the basis of the EC Treaty.
As I see it, the Commission's regulation deals primarily with the financial side of granting aid. After all, aid is granted only when necessary and when justified by the circumstances. The additions mentioned in the first amendment are in my view also too broad for specific application in the context of granting aid.
I support this resolution, except for Amendment No 1. I also agree with Mr Bouwman that the procedural handling of this report has been somewhat bizarre.
Mr President, Commissioner, honourable Members, I think that the Commission's draft regulation illustrates perfectly that the view held by many members that employment policy always plays second fiddle to economic policy is simply not true. We need both, one presupposes the other. There is no contradiction between competition policy, growth policy and the need to grant aid to certain sectors, as this regulation clearly illustrates.
We realise that aid has to act as an incentive and help bridge the way to self-help. Aid is no substitute for economic policy and a well-ordered employment policy. We still think the best way of creating jobs is to have a functioning internal market, to implement the stability and growth pact, to pursue the Lisbon objectives and to introduce the four freedoms, a deregulated and more flexible employment market and an education system which encourages lifelong learning, diversification of skills and continuing learning.
We welcome this regulation because it says yes to systemisation, simplification and bundling, yes to control and transparency, with the help of the aid register, yes to regulated employment aid for small and medium-sized enterprises, the pillars of European economic and employment policy, and because it says yes to greater coordination between the Commission's policy and the policies of the Member States and between ministries in the Member States. We have already moved in this direction in Austria, for example, by successfully merging the ministries of labour and the economy into a single ministry.
I should like to thank you, Commissioner, for sending out a clear signal in your statements on aid and the floods that your aid policy takes account of regional differences in economic, competition and employment policy.
Mr President, Commissioner, I have to disappoint you. Unlike some of my colleagues, I am not very enthusiastic about the regulation before us. I am quite sure that if no changes are made to the regulation during the consultation process many Member States will have the greatest difficulty in achieving the ambitious objectives of the European employment strategy to which they committed themselves in Lisbon.
If we are to see 70% of the population of working age in employment by 2010, this also requires helping older workers, giving people without good educational qualifications access to employment and getting disabled people into jobs, all of which means that supportive measures will be needed. I am sure that greater flexibility and structural reforms will not suffice to solve these problems. However, Commissioner, the regulation focuses so much on competition that it will be almost impossible to achieve these objectives.
Just one example: the ceilings for support for vulnerable workers are set so low that from one day to the next all Flemish social insertion firms that provide meaningful work for the unskilled long-term unemployed will have to close down, unless we reclassify the workers as disabled.
Another point: I am still concerned that the Commission fails to recognise the institutional reality of some Member States. In my country and in others, it is the regions that set support for employment programmes. As the regulation is currently drafted, this responsibility comes under the specific measures, not the general measures, and must therefore be notified by the regions.
Commissioner, I think that we have found a number of arguments for the Convention to limit competition policy, but I do hope that when the Commission applies this regulation it will be able to show that, even without amending the Treaty, it is able to reach a balance between employment objectives and competition objectives. And I should like to ask you whether it would be possible to ask the Committee on Employment and Social Affairs in charge of monitoring the Lisbon objectives for its views on this regulation.
Commissioner, we support the draft regulation and also this continuing project of the Commission, which appears to be working on a sort of general initiative, of which this could be the fourth part.
You might wonder, since I support the regulation, why I am speaking at all, but I have taken the floor because we are confused about one fundamental matter. This is my question: why is it that, in a regulation which seeks to reduce bureaucracy through a series of measures - and we have already mentioned the specific sectors - was it decided to exclude the transport sector? I am taking as an example - most exceptionally - the domestic situation in Italy, where decisions have been taken over the years which have had debatable consequences, although it is also true that Italy is a country whose environmental conditions are very different from the rest of Europe. In a regulation which regulates employment measures in sectors which already have a great many problems and which need to diversify and to retrain their workforces, singling out the transport sector for absolute exclusion from the measure would appear to be something that the Commission might want to reconsider.
Mr President, I want to welcome Articles 5 and 6 of the draft regulation, which give a positive signal to Member State governments to support special arrangements for so-called reasonable accommodation to promote the employment of disabled workers. However, I want to ask Commissioner Monti, in replying to the debate, to address the 400 000 disabled workers, such as those at Remploy in Southend in my constituency - and in other workplaces throughout Europe - where the company employs more than 50% of disabled workers unable to work in the open labour market. This is known as sheltered or supported employment.
I know the Commissioner has received representations from the General, Municipal and Boilermakers Trade Union and many others that the actual organisational, administrative and transport costs of such companies should also be exempted from the state aid rules. I understand that the advisory committee on state aids has given an initial sympathetic response to this proposal.
Tonight I hope the Commissioner will reassure this Parliament and those many disabled people who are unable otherwise to attain a job in the open workplace that Europe will fully recognise their rights and their aspirations in its competition rules.
Mr President, it would seem from today's speeches that there is wide support for the rationale underlying the regulation, which can be described as follows. First of all, there is a basic coherence between competition policy and employment policy, as Mr Karas quite rightly pointed out. There are two reasons for this coherence. Firstly, in the long term, a competitive economic environment will certainly contribute to the creation of sustainable employment, and, secondly, competition policy is sufficiently flexible - as is shown by the regulation - to combine overall rigour with the possibility of state aid where there are sufficient grounds for this.
State aid - this is another aspect of the rationale which I feel today's speeches have picked up on very well - is, by definition, selective. Our goal is to ensure that it is selective in a way which benefits enterprises and groups of workers which are encountering particular difficulties. Aid for the creation of new jobs should, therefore, be granted to small and medium-sized enterprises - as Mrs Randzio-Plath pointed out - and to businesses located in assisted regions. Further aid should be allocated to fund the employment of disadvantaged groups of workers. This explains, amongst other things, why large companies located in non-assisted regions are excluded from the possibility of receiving aid for job creation. This is not to be interpreted as a lack of appreciation of such enterprises: we are simply acting consistently with the desire to support other enterprises which are in situations which justify aid.
The rules are now clearer and the amount of aid granted no longer depends on complex criteria such as whether or not jobs are linked to an investment project, and, moreover, they are now consistent with the rules on regional aid and aid to small and medium-sized enterprises.
A number of speakers - Mrs Villiers, in particular - have also mentioned the value of transparency in the state aid register too. I have to say that converting such a philosophy, which appears to be widely supported, into detailed, directly applicable provisions, is by no means a simple task. There may be some room for negotiation as regards the precise provisions, and I note the amendments tabled in this respect. I can tell you, for example, that we are considering the possibility of extending the definition of disadvantaged worker - I am addressing Mr Howitt, in particular - beyond that contained in the proposal published in the Official Journal in April. That text already included a provision on women in regions where unemployment among women is higher than the regional average, as mentioned in Amendment No 1.
To move on to the subject of transport, raised by Mr Fiori, I have taken note of your suggestion, Mr Fiori, although, as you are aware, in terms of internal Commission responsibilities, this matter falls within the sphere of competence of Vice-President de Palacio, of course. I will just say that there are specific concerns regarding the excess of capacity in certain parts of this sector, particularly in the area of road transport, and we are, in general, of the opinion that where there are problems of overcapacity, it would not make sense to grant state aid, which could, indeed, exacerbate these problems. We will, however, give all due consideration to your comments.
I would also like to say - and here I am addressing Mrs Van Lancker, in particular - that we are considering providing the explicit possibility for Member States to notify measures benefiting workers who are not covered by the definition of disadvantaged workers. Moreover, we intend to make provision for the special case of sheltered employment for workers with disabilities. There may also be other cases in which we might be able to consider increasing flexibility too.
I would like to end by thanking the Committee on Economic and Monetary Affairs and the rapporteur, Mr Berenguer Fuster, once again for their very valuable contribution.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0233/2002) tabled by Mrs Avilés Perea, on behalf of the Committee on Women's Rights and Equal Opportunities, on the mid-term review of the 2000-2003 Daphne Programme [2001/2265(INI)].
Mr President, Commissioner, in this report we are analysing the DAPHNE programme, its implementation, its achievements and its failings. It is a programme to combat violence against women and children, essentially in the domestic environment. This violence is a serious violation of their fundamental rights.
Violence against women results from the unequal relationship between men and women and the sex discrimination which exists in society. The fight against violence requires an integrated approach which combines prevention, dealing with aggressors and support for victims.
The European Commission has carried out an exhaustive and rigorous mid-term assessment report on the programme, which allows us to make proposals for the future with a view to achieving the objective of 'zero violence'.
Violence against women and children takes place in all countries, regardless of class, race or level of education. This violence is an obstacle to achieving equality and perpetuates inequalities. We must point out the insufficient budgetary contribution to this programme, which has only allowed a third of the projects presented to be funded. We must pay special attention to the prevention of violence, but also to the treatment and rehabilitation of aggressors in order to prevent re-offending. It is essential to create teaching programmes aimed at preventing violence, to be used in schools and adult education centres. We must involve all sectors of society in the fight against violence, and in particular the media, as opinion formers and instruments for the transmission of values, so that, by means of the media, a non-stereotypical image of women may be transmitted, also of children and of victims in general. The way news about acts of violence is transmitted is also essential to the subsequent evaluation of them.
The NGOs have played an important role in the fight against violence, but the public institutions must also be involved - so far only 10% of the programmes have been implemented by them - as well as universities and study and research centres. We need more information on real violence, since we only have knowledge of a small proportion of it. We must have common indicators and a common database.
The Member States should update their legislation so that they have more appropriate instruments for combating violence. In certain countries there already exists the right to remove the aggressor from the shared home, with the corresponding accompanying measures. The victims must be protected and we must ensure that it is not they who have to flee and hide. Better police training in this field would be of great help.
The DAPHNE Programme should continue after this one ends, since the problem unfortunately persists and we know that it is difficult to eradicate, and therefore actions taken to increase awareness in society and try to change the sexist mentality which still persists must be welcomed. Amongst these measures we propose a European Year for combating violence against women and children.
Finally, I would like to point to the need to change the legal basis of the Programme. This is the right time to do so, since the European Convention which is reviewing and updating the Treaty has the opportunity to modify it, and I would therefore affectionately ask Commissioner Vitorino, whose sensitivity towards all these problems we are well aware of, to insist, to apply pressure, to do everything humanly possible to introduce into the Treaty a legal basis which facilitates the fight against violence towards women and children throughout the European Union. I am aware of the difficulties involved in this, but I trust in your ability to achieve it.
Mr President, ladies and gentlemen, I should like to begin by congratulating Mrs Avilés Perea on the excellent report she has presented to this plenary sitting today. I believe that the most important conclusion to be drawn from it is that the Commission and Parliament are agreed on uniting their efforts to combat the problems of violence, particularly problems of violence against women and children.
Parliament is supporting this programme with the resolution that has been proposed, a programme that is still - I admit - modest, but which the Commission is extremely proud to have created. I particularly welcome the fact that the European Parliament acknowledges the success of the actions already undertaken and is warming to the idea that the programme must continue beyond 2003. The Commission, for its part, is ready to present the text of the decision on the new Daphne programme, in line with the concerns expressed in the motion for a resolution.
In order to do this, however, I must address the issue that the rapporteur raised on the legal base of the programme. The Daphne programme today takes as its legal base Article 152 of the EC Treaty on health protection. The Article might appear to be far-removed from concerns about violence, but violence is clearly much more than simply a health issue, because it is also a health concern; involving both physical and psychological health.
I fully agree that violence against children and against women is an unacceptable breach of their rights as human beings. Nevertheless, within the scope of the Treaties in their current state, the Commission has no alternative but to initiate actions against violence under Article 152. This is the situation, regardless of the future position of the Charter of Fundamental Rights of the Union, within the scope of the Treaty or outside it.
Nevertheless, the current situation must not prevent us from trying to improve it. The Commission will shortly be proposing a directive on equality between men and women outside the workplace. The directive will exclude action against violence, because its legal base, Article 13 of the Treaty, does not provide for actions in this area.
We must, for this very reason, pursue the discussion and I am pleased to note the suggestion of this House, which the rapporteur has just made, that the discussion of this matter by the Members of the Convention could focus on a proposal on violence, with its own specific legal base in the Treaty. Since I am one of the representatives of the Commission in the Convention, I shall certainly support Parliament's request when the matter is discussed in the Convention.
Obviously, in a discussion of this type we will have to take into consideration and balance the various competences between the States Members and the Union as a whole. In other words, if we - both the Parliament and the Commission - want a new Daphne Programme, which is ready to start at the beginning of 2004, the Commission has no alternative but to once again use Article 152 of the Treaty.
The success of this programme is clearly expressed in the large number of projects that have been submitted. It must be acknowledged, however, that this sign of success is also a cause for concern. It means that the number of violent situations and the number of cases of violence against women and children in the countries of the European Union is still very high. Therefore, the rapporteur's request for an increased budget is in line with the observations made by the Commission, especially if we bear in mind the expected increase in work in this field, following the accession of the candidate countries.
In addition to the support given by this Parliament to the Daphne Programme, the suggestions contained in the motion for a resolution are useful and are fully in line with the discussions that have taken place in the Commission. I am referring, in particular, to the idea of giving priority to prevention, for which civil society, non-governmental organisations and the public authorities with competence in the field must be mobilised.
I am referring to the concern to develop an ongoing educational programme in schools, and also in the media, to combat stigma and cultural prejudices that still predominate in our societies. I am referring most specifically to the need for common indicators and to the need to undertake a more comprehensive collection of data on violence at European level, because this situation is often hidden from view and disappears in official statistics.
This is also a need felt by the Commission and future activity could be tied in with the current action of setting up a network of experts on fundamental rights. In fact, following a request by the European Parliament, this new action to create a network of European experts in the field of fundamental rights under budget line B-5850 in 2002, which the Commission has already started to finalise, will enable a close relationship to be established between this network of experts and the objectives of the Daphne programme, in addition to emphasising something that is of considerable importance. This is the dimension of the breach of fundamental rights that all violence against women and children represents and which we shall continue to fight.
Mr President, Commissioner, ladies and gentlemen, I too should like to congratulate the rapporteur on her broad-based approach to the problem of violence and its many expressions and for proposing that we continue and make better use of this programme.
Our mid-term report assesses how far we have come in raising awareness of the problem of violence and how to deal with it. However, the painful truth is that violence persists in our society, forcing us to adopt more radical and efficient measures, such as introducing a legal basis in the Treaty or organising a European year on this topic, as the rapporteur suggests. I, for one, am very keen to see a wide-ranging information campaign using every possible means and involving every agency in the overall campaign in the European Union and the candidate countries, which will reach small, particularly remote societies where, as we know, violence persists in the family, in schools and on the streets. And, over and above this objective, we need to encourage the whole of local society to get involved, as the Commissioner has already said.
Taking stock so far, we can see that, although the programme is open to regional and local authorities, their level of involvement is only somewhere in the region of 10%, while non-governmental organisations working at local and regional level are prevented from taking part by the need to create internal links by finding partners in other Member States and by the complicated management of the programme.
It is therefore vital, I think, that the final report contain an in-depth analysis of the quantitative and qualitative involvement of the various agencies and the mechanisms they use to cooperate and of the impact which the programmes have on local society. This will help us study and propose new ways of ensuring small agencies join the programme and areas in which little action has been taken so far, such as reviewing educational programmes which generate violence and educating teachers and journalists. Similarly, if we are to make better use of the programme, we need to look at it in relation to other, similar programmes, especially national programmes to reduce violence and help victims.
Mr President, the Group of the Party of European Socialists welcomes the Commission's mid-term review of the Daphne programme. This programme has proven to be highly effective in combating violence against children, young people and women, even though it has had very little funding. Daphne was born of an initiative by Commissioner Anita Gradin and the European Parliament and it is a perfect example of how, with huge personal commitment on the part of everyone involved in the programme and in implementing the project and clear political will, results can be achieved and new policies developed.
Because violence is such a massive phenomenon, it has been hard to narrow the Daphne programme down. This is a taboo subject in the twilight zone. There is a lack of unequivocal data. But we know from studies that every third woman has experience of some form of gender-related violence. One in five women suffers violence at the hands of their spouse or partner. According to IOM estimates, 500 000 people are caught up in trafficking in the European Union every year, mainly women and children, while other women are at risk of genital mutilation.
We were only able to support 73 projects under Daphne in 2000 and 2001, just 12% of the projects proposed, causing some frustration among NGOs. Four million euros a year - hardly enough to move mountains - but enough to raise expectations and then dash them. But what is important is that Daphne was a multi-disciplinary tool and the Commission should continue to demonstrate flexibility here.
For example, the violence monitoring centre in Dublin overseen by the European women's lobby provides excellent data. It also has managed to draft a good overview of the measures introduced and the legal instruments in the Member States. It brings synergies between players and projects at national, European and international level together. Unfortunately, the central and eastern European countries are still not involved enough. Only 6% of organisations even have any resources to put into projects. We found out during our delegations' trips to the candidate countries that there is a tremendous need here; they are hugely willing but financially unable and these two factors need to be reconciled in the NGOs.
It is important not to stop at the external borders of the European Union. Russia, the Ukraine, Belorussia, nowhere is safe from this phenomenon, which also affects us here in the European Union. We need to open up more and include other Community programmes in the Daphne programme.
I and my group think it is important that we build on our experience from the first half of the programme to strengthen synergies in the second half of Daphne. This is stated in item 12 of the resolution. We must continue with the campaign against violence and with preventive measures. There are excellent examples of this on the external borders in the form of warnings to young women. We have achieved good results with our networks, with the NGOs, and these now need to be implemented in the Member States.
What we really need - and this has been pointed out and called for on several occasions - is a European Year against Violence. Commissioner Reding, who is responsible for communications, has already given the go-ahead. Now we must push in the Convention for a clear statement to the effect that, from the point of view of the legal basis, this is not just a public health issue; internal security is also at risk if violence against women continues.
Mr President, violence against women and children, despite having been condemned in successive UN and European Union resolutions for constituting an unacceptable and intolerable breach of their fundamental rights, is still a reality in our society, including in Portugal. Especially domestic violence, one of the most common forms of violence, although one of the least visible, and which involves huge human, social and economic costs for all of society, in addition to being a threat to the safety, the physical integrity, the freedom and the dignity of women.
Hence the importance of an integrated approach enhancing the measures, actions and financial means which the Daphne programme provides for, but which are insufficient, as has also already been emphasised. Furthermore, as the report states - and I must congratulate the rapporteur - in the European Union around 500 000 people per year, the majority of whom are women and children, are victims of trafficking in human beings for the purpose of sexual exploitation, which also requires more effective measures in the fight against all forms of violence and in supporting victims, including increasing the financial means that are currently earmarked for this purpose.
I should also like to draw attention, however, to the field of prevention, by creating more high-quality employment, better social provision and support and by paying greater attention to education against violence, by providing more information and improving promotion of women and children's rights. I therefore urge the Commission, the Council and the Member States to take account of the proposals put forward by Parliament, capitalising on the experience gained since 1997 and presenting a new action programme with appropriate financial appropriations, and also counting on the full participation of the candidate countries and the creation of a common database to eliminate violence.
Mr President, Commissioner, ladies and gentlemen, you know that this report has been unanimously accepted without amendments.
There are no contradictions in this report and in this revision of the Daphne programme. Everyone is in agreement. This initiative, instigated by the European Parliament's Committee on Women's Rights and Equal Opportunities, has been a great success. Not only in Europe but also in many distant regions of the world, as my fellow MEPs have already mentioned. Sadly, it cannot be regarded as an unqualified success, as the Commissioner has already indicated. This programme may be drawing to a close, but I have heard many positive indications that it could continue although there may not be sufficient funds in view of all the associated problems.
One of the questions I should now like to raise is whether, in the case where certain projects have been approved by the Commission but cannot be funded, the Commission and your Commissioner could not recommend that the Member States, who are after all responsible for the projects, should take over a project. This would mean that a project would be funded by a Member State instead of the Commission, encouraging the Member States to undertake high-profile activities in their own country, perhaps also involving NGOs and public bodies such as local councils.
The Spanish Presidency has selected violence against women as one of its priorities. This led to a major study into the measures taken by various Member States and an examination of best practice. The Danish Presidency continued along this path, but I should like to take this opportunity to draw your attention to one particular aspect which I think deserves more funding: violence within the family. Why? A survey conducted among the Antwerp police showed that 70% of all police work related to events directly connected with violence within the family. This includes incest, attacks by children on their parents and vice versa. Violence against elderly relatives, psychological problems, physical and mental violence before and after divorce, when exercising visiting rights or in the case of a newly formed family unit. I am not just talking about children who grow up in a violent family and so see this behaviour as normal, but also of a general blurring of moral standards. Sometimes the reverse occurs: one of the parents grew up in a disruptive or violent family and wants to spare their children this experience at whatever cost. This parent becomes over-protective and exerts too much discipline. The other family members either accept this situation or feel oppressed and rebel. In situations like this children may run away from home or attack their parents. Or girls growing up in circumstances like this later on unconsciously choose a tyrannical partner and often become the victim of domestic violence.
Making all these problems a fit topic for discussion in our society opened up a Pandora's box. We cannot abandon the victims to their fate, failing to provide support or a way out. I'm thinking here not just of the traditional activities like helplines, reception centres and safe houses, but also of training projects. Training and educational projects for people when they first come into contact with a possible victim and have the opportunity to help him or her out of their isolation: groups like doctors, teachers and police officers. Because acting when violence first occurs also prevents escalation and is the most important step in prevention.
I should also like to stress just how important Daphne is. It was a project undertaken by a number of NGOs in various countries together with an international organisation: the International Organisation for Migration. They devised a project in the context of cooperation in helping the victims of human trafficking. That project was very successful, which is why I see it as so important that the projects can be continued and further refined. In fact, on 17 October the European Parliament will be holding a round table presenting a video, a brochure and a website where politicians like ourselves, police officers, journalists, researchers and students can obtain information. I should just like to tell my colleagues how important this is. Mrs Avilés Perea expressed it very well. We need the International Year against Violence, and subsidies. Perhaps we should put more pressure on our Member States to get involved.
Mr President, I would like to start by congratulating the rapporteur on her work, on the figures and statistics presented, which, although there is a lack of homogenous data, reveal that violence against women and children is an extremely disturbing phenomenon. The most recent data on domestic violence and violence within the home, which reveal how one in five women is the victim of violent acts committed by her husband or partner, are incredible. These acts of violence are often never exposed and sometimes even end in the murder of the victim.
In the face of such tragic figures, we are astounded at the allocation of such an inadequate sum, even taking into account the increase of the 2002 budget by EUR 1 million. We are also astounded that public bodies have only accounted for 10% of the participants.
The role of public bodies is, indeed, decisive, both in terms of training specialised staff and in terms of the provision of information on and prevention of acts of violence and abuse perpetrated against women and children. In particular, we need to create or improve counselling and legal advice centres which will be able to guarantee and provide maximum protection for the victims, as well as free psychological and legal assistance. It would be desirable to include teaching spaces dedicated to the prevention of child abuse and domestic violence in school curricula.
Lastly, my group fully supports the idea of a European year of action to combat violence against women and children. However, I agree with my colleagues: if the legal basis is not changed, there is little of actual practical, effective use we can do to combat these terrible offences.
Mr President, I would like to congratulate the Commission because this is the result of perseverance and of having believed in something which had never before been dealt with.
Therefore, in recent years, during this legislature and during previous ones, a European awareness is being created of the problems of violence against women, against children and in the home. I believe we should insist on this working approach despite the fact that it is difficult to introduce the credibility and importance of these ideas into the policies of the countries.
Let us consider what is happening in many European countries. Organised prostitution, domestic violence, the alarming increase in violence against children and the abandonment of many of them by their families, demonstrate that we are talking about an issue which must be dealt with through a system of shared competences. In this regard, I fully support the proposals of Mrs Avilés and I very much agree with what the Commissioner has said.
To put it another way, Europe must create a minimum referential legal framework both for violence in the home and the obligation of the States to protect the victims and for trying to prevent the irreversible damage being done to children who are witnesses to horrors, minors who live in an atmosphere of fear and who cannot escape violence.
Furthermore, it is very clear, and I would like to stress this, that the majority of abandoned children and those who suffer horrors in their own homes are in this situation because the family has broken down or has never existed. Consequently, their protection and education cannot be dealt with within the family framework. Other protection and defence strategies must be put in place since sometimes the family is a repressive environment.
Furthermore, I have the feeling that we are getting used to so many cases arising. In this regard, I would ask for the implementation of a right for children which is binding for the Member States and that this obligation be taken into account when discussing the countries which are to join the European Union. It is impossible to carry on working without a basic legal framework, particularly when we know we are not protecting the victims.
Mr President, without doubt the DAPHNE programme was a very successful initiative on the part of the European Commission; but it was also brought about by pressure from the Committee on Women's Rights and the campaign which it started in 1997 under the slogan 'Violence against Women: Zero Tolerance', a slogan, Commissioner, which is as topical now as it was then, given that violence or, to be more exact, terrorism and the war against women are waxing rather than waning both in Europe and worldwide.
Horrendous reports from the numerous fronts in this absurd and merciless war reach our ears daily, especially from countries with which the European Union has concluded political and economic agreements, from Nigeria and Sudan, where fanatical Islamic courts condemn innocent women to death by stoning, from India, where little girls just ten years old are forced to marry, and from the Arab Emirates, where women still have no independence, i.e. political rights. Reports of this savage war against women appear in the press daily, even if they do not make the front page.
In the European Union, as members have already said, it is estimated that over 500 000 women and children are bought and sold every day and yet Europol only has three officers working on this international organised crime against women and children. A percentage of European women which, depending on the country, varies from 20 to 50%, has fallen victim to domestic violence, while rape and sexual harassment are a daily occurrence. Communities of Islamic immigrants quote holy scripture and religious mores as an excuse for continuing their barbaric practices, such as the sexual mutilation of women, even inside the European Union. Unfortunately, in the year 2002, millions of women in numerous areas and communities around the world are still treated as chattels rather than human beings.
Our committee considers violence against women to be a very serious violation of the human rights of half of mankind, a modern form of barbarism tolerated by patriarchal societies and institutions alike. As the fight for sexual equality and de facto recognition of the rights of half the population on planet Earth steps up, so does violence against women. This means that violence is a global political problem of the first degree and must be tackled as such.
Apart from its financial dimension - it must be said that the money is minimal compared with the size of the problem - the DAPHNE programme is of great political value, which is why it must continue beyond 2003, hopefully with a larger budget. We trust the new Treaty will give a stronger legal basis to the fight against violence. Our rapporteur, Mrs Avilés Perea, has drafted a very valuable report and has tabled proposals on behalf of our committee which I ask you, Commissioner, to take on board.
Mr President, at the moment I can do little more than thank the rapporteur and the Committee on Women's Rights and Equal Opportunities for this excellent report. I also thank the Commissioner for his response to the report and his commitment to renew this programme.
I am a patron of an organisation in Ireland called Women's Aid. It is a national organisation which has benefited greatly from the Daphne programme. It provides shelter for women and children who are the victims of domestic violence. It also provides advocacy and public education and research.
The problem we are dealing with here is deeply ingrained in our society, not just in far-off, distant societies which have particular religious views in relation to women. In Europe also there is a deeply ingrained misogyny in our society. It is not going to be rooted out overnight. It will require education and addressing the culture that we live in; it requires addressing the attitudes of our media. Our hope lies with our children and in trying to ensure that we inculcate in them a respect for the dignity of every human being, male and female, adult and child alike.
Mr President, I should like, first of all, to thank all the speakers for their contributions to this debate and to emphasise the political visibility given to this issue by the Spanish Presidency, which created a momentum which, I feel sure, will be maintained by the current Danish Presidency, during which I hope that the framework decision on the trafficking of women and children for the purpose of sexual exploitation will finally be approved by the Council. We are extremely close to achieving this approval and I hope that it will be formalised during this presidency.
The only substantial answer that I should like to give at the moment concerns funding. I believe that it is sometimes tempting to think that, when an activity is eligible for Community funding, Community monies can be a replacement for national funding. In reality, however, the rules of our conception state that Community funding is additional to national funding in a task of this scale and of this political importance. Hence the importance that the Commission attaches to the public authorities of the Member States also being able to apply for the Daphne programme, because this would create a situation that encourages the Member States themselves to participate in projects and to invest financial means in combating violence against women and children.
There is one problem, however, that I do not wish to ignore: the issue of the debate on funding is very closely related to that of the legal base. A clear, explicit and solid legal base in the Treaty would provide another lever for the funding of a project of this nature. As long as we have to work within the scope of Article 152 we shall continue to have problems. I sincerely hope that, with this debate, we might reach agreement on the joint efforts to be developed in the Convention so that the future Constitutional Treaty of the European Union enshrines the fight against violence towards women and children as an objective of the Treaty on European Union itself.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0256/2002) by Mrs Smet, on behalf of the Committee on Employment and Legal Affairs, on the scoreboard on implementing the social policy agenda [2001/2241(INI)].
The purpose of the annual scoreboard for the implementation of the social policy agenda is to ascertain how much progress has been made towards the objectives laid down in Lisbon and Nice. The essence of these objectives is the creation of a European social model to eliminate poverty and unemployment, create high-status jobs, encourage lifelong learning, modernise the social security system and do away with all forms of discrimination. The 2000-2006 period is a crucial time in this respect as changes in the economy, demographics and migration have rarely been as great as they are now.
It is therefore to be expected that Parliament, as the mouthpiece par excellence of what is of concern to the European population, should keep a close watch on assessment of progress. The document put before us by the Commission gives us a first-class overview of the activities which have been undertaken and of what we can expect in the near future. But what is missing - and this is my main criticism - is a six-year summary of what has to be done. Parliament takes the view that the extent of annual progress can only really be judged in the light of the targets set for the six-year period in question. Parliament expects more from the Commission than an annual report. It requires a six-year programme containing initiatives to be taken and the instruments to be used for each initiative, such as legislation, open coordination or negotiations between social partners, and deadlines for the completion of these initiatives. As part of its interim evaluation in 2003, the Commission must attempt to work out a different type of scoreboard and present it to Parliament. Parliament already made this request last year and is repeating it this year.
This brings me on to my second criticism: the lack of Parliament's involvement. The Commission knows full well that the European Parliament is the greatest advocate of the social aspect of European development, much more so than the Council of Ministers. We have plenty of examples of this, starting with European legislation which Parliament usually pushes further than the Council of Ministers would like. I therefore fail to understand why the Commission took so little trouble to involve Parliament at an early stage in devising the social policy programme. The Commission's document is dated 19 February 2002 and was approved at the Spring Summit in March. Parliament needs at least 2 months to produce a report through its committees and plenary sessions, and that does not give us much time. I would therefore advise the Commission to ensure that it submits its next report by the end of December, so that a useful dialogue with Parliament can be organised. It should be possible for this dialogue to progress positively and quickly if the Commission takes account of the comments made in Parliament's two previous reports.
Finally, a few words on one of the instruments of social policy, open coordination. The success of this method lies in the fact that it has given us a way to coordinate the policy of the 15 Member States, to bring the 15 Member States behind a coherent set of objectives and to provide the 15 Member States with best practices to achieve those objectives. And all this in areas where binding European Union legislation is not desirable or not possible. The difficulty for Parliament is that its involvement is not, or not adequately, regulated. The method has a high input from many groups outside this Parliament. This raises the question of whether the use of the open coordination method and the participation of the European Parliament can be better aligned in the context of the Convention and the Intergovernmental Conference. We hope the Commission will support us in this.
Mr President, I should like to make a point of thanking Mrs Smet for her report on the scoreboard on implementing the social policy agenda. As she quite rightly points out, the social policy agenda for the years 2000 to 2006 is the first common commitment adopted, including by the Council, and the first European charter of social commitments and actions.
The first year, 2001, was a special case which we discussed last year. It was the first year we ran it and it had serious shortcomings and problems. This year, we have our first detailed scoreboard, containing a step by step analysis of the progress made in this particular policy area. The comment last year was that the description only applied to the Commission. I think it is clear that, this year, we have a detailed description of all the agencies involved in each action. One example is the proposal for socially sensitive restructuring in the business sector, which describes the role of the Commission, the European Parliament, the social agencies, the social partners, governments and civil society. Of course I agree with Mrs Smet and her comment in the report that we should always look forward as well as back, i.e. not just to how specific agencies have been involved but also to the objectives they have set for the following stages.
The following stages will be examined to a certain extent in the first mid-term review in 2003. The period from 2003 to 2005 is also important. There will be an initial progress report and we shall be able to make any changes deemed necessary. I should point out here that the European Parliament will be fully involved in this mid-term review because as Mrs Smet says, and I am sure no-one disagrees, Europe's basic ally in all social policy proposals is the European Parliament. It is more often than not Parliament which is the driving force behind the European Union in social policy.
I should like to comment on three points which I feel are instrumental to the debate. First that, with cooperation between the Commission and the European Parliament, most of the social policy agenda initiatives planned for 2000 to 2002 have been brought to a successful conclusion or are under way. Secondly, as has already been mentioned, we have found a modus operandi with the method of open cooperation between the Member States and, to a certain extent, a way of including the role of Parliament in this method. Of course, this is a first step and what we need to do is identify the basic, fundamental role of the European Parliament and this is something the Convention will need to address. The third point is that, as with the European Parliament, we need to find a legal basis for involving civil society in discussions in the Convention.
I should like to make a point of thanking the European Parliament for its constructive cooperation. We look forward to receiving your individual comments.
Mr President, the scoreboard on implementing the social policy agenda is obviously extremely valuable because it allows us to draw conclusions as to the progress made.
I have had the honour of drafting the relevant opinion of the Committee on Women's Rights. To be perfectly honest, I had little to add to the very detailed report drafted by Mrs Smet, who also happens to be an active member of the European Parliament's Committee on Women's Rights. The importance and value to women of implementing this agenda is obvious, given that, over recent years, most increases in employment have affected women. Around two-thirds of the new jobs which it is estimated will be created between 2002 and 2010 will be filled by women, which is why I was especially pleased, Commissioner, with your communication a short while ago about the new initiatives which you have taken on behalf of the Commission to coordinate economic policy and employment policy.
The procedure for assessing progress, despite the shortcomings pointed out by Mrs Smet in her report, is without doubt a very useful tool, especially at a time of economic recession, when the pressure is on to relax social policy and to abandon efforts to reduce economic inequalities and combat social exclusion. We therefore welcome the initiative taken by the Danish Presidency to highlight the problem of social exclusion and the various repercussions that social exclusion has on the two sexes.
Mr. President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mrs Smet on her excellent work. The scoreboard on the application of the Social Agenda must allow the progress made in terms of the application of that Agenda to be monitored, but it must also act as a rapid alarm call when there are delays in the implementation of the measures announced. I believe that the rapporteur has been able to harmonise both aspects in her report.
Furthermore, in its application, the Social Agenda should not, in my humble opinion, be treated as an unaltered or unalterable programme. Designed by people for people, I see it as an evolving programme which demands subsequent adjustments, as the mid-term assessment of the progress achieved, to be carried out in 2003, will demonstrate.
Commissioner, much has been done in terms of the development of the European social model, but I would venture to say that there remains much to be done, and in different fields. Sex equality policy, measures to combat social exclusion and poverty, policies on the integrating of disabled people socially and taking advantage of the capacities they do have, and opting for life-long learning and training and, with it, the need to adapt to the new forms of work and the reconciliation of work with family life.
In any event, there is a demand which I would like to highlight and draw the Commission's attention to. I am referring to the new forms of work, with the new risks inherent in them and therefore the concern about the forms of participation in productive processes by means of productive externalisation or decentralisation - subcontracting, the presence of freelancers, independent workers - in the field of the risks of the contracting company, etc.
Hence the need for the application of measures aimed at preventing risk - inherent in all forms of work, but sometimes imperceptible and blurred in the context of these new forms of production - being converted into work accidents. I believe that these measures would be viable for all workers, employers and society.
Mr President, I want to congratulate the rapporteur on this report and indeed congratulate Commissioner Diamantopoulou for her very excellent work in this area of social policy. A major step forward was made for the European Union at the Lisbon Summit, in its commitment not only to a competitive, dynamic economy but also to a society which is cohesive and based on full employment. Too often we hear spokesmen from the various political groups talking purely about the idea of a competitive economy and ignoring the balance we need to ensure within the European Union in terms of modernising and deepening the social model that we have in Europe.
The Nice Summit also took a major step forward in adopting the new social agenda. If we had had a referendum in Ireland on that, rather than on the Treaty of Nice, it would have received 100% support. Unfortunately we do not have to vote on these issues at this stage. But it was an important advance.
I have to say, however, that progress seems to have considerably slowed down since then. I have no doubt there are forces or elements in the European Union - both in the Commission and in the Council - which are deliberately seeking to slow down progress on this agenda. It seems to me to be short-sighted. If we are serious about creating a European Union which has the support of the citizens, we must give a balanced commitment to the development of a social Europe. Even for the centre right it makes sense. If they are serious about Europe and creating a Europe of states and peoples, then we must ensure that equality, cohesion and solidarity rule right across the Union.
I feel there are inadequacies in the scoreboard itself. Not all the progress has yet been measured. I welcome the idea of a mid-term review for early next year and I look forward to participating in it. I hope that in the years ahead, particularly in the Convention and the subsequent IGC, we can succeed in ensuring that the commitment that began to be developed in Lisbon and subsequently in Nice can be incorporated and deepened in a constitution for the European Union which guarantees that we have not only a competitive Europe but a Europe that cares equally for all of its citizens.
Mr President, I too should like to begin by congratulating Mrs Smet on having, as usual, done a sterling job. In my own country, Sweden, a national election campaign is under way right now. Those in Sweden who belong to the same political group as Mrs Smet usually maintain that the social agenda is not something for Europe but that social policy is a matter only for the individual Member States.
I usually put forward Mrs Smet's view. Despite our belonging to different political groups, we are in complete agreement about the need for national social agendas. A European social agenda is also needed, however, as something which is becoming more and more important. Like Mr De Rossa, I approve of what happened in Lisbon. Incredible progress was made, and we succeeded in broadening and deepening the social agenda.
At the same time, I am rather uneasy about the signals which have been produced in the course of last year and which I see in terms of attempts to throw the Lisbon process off balance. The talk now is simply of companies and of competition between companies, and the social dimension is forgotten. It is therefore good that there are MEPs who wish to go beyond party boundaries in promoting the social aspects, and I wish again to congratulate both the Commission and Mrs Smet on their work.
I also share Mrs Smet's views on the scoreboard, namely to the effect that it must be more forward-looking and strategic and be based upon the conclusions from the spring European Councils. I hope that the Commission too will take that view on board, as well as the open coordination method, which is something to which we have returned time and again. We have debated this on many occasions, and I am myself a proponent of the open coordination method. It has meant that we have been able to develop cooperation in new areas. If the open coordination method is to be successful in the long term, it must not however be applied behind closed doors. If the method is to be employed for a long time, it must be subject to democratic control and be debated both here in the European Parliament and in the national parliaments. We must hope that the Convention will get to grips with this issue so that the open coordination method is taken account of in the Treaties.
The social agenda is important in another perspective too, namely people's willingness to take the EU project to heart. The social agenda concerns precisely those questions that people consider to be important - the fight against poverty, together with increased employment and a more just society - and that is why the social agenda is important.
Mr President, Commissioner, ladies and gentlemen, the Social Policy Agenda is a dynamic programme and, therefore, likely to be adjusted. Hence the importance of the annual assessment panel, enabling the European Parliament to monitor and control the implementation of the Social Agenda, analysing the past and programming the future.
The rapporteur, Mrs Smet, has presented a magnificent price of work, which criticises the Commission communication and lays bare its weak points, as well as making clear and lucid contributions to the future implementation of the Agenda. Employment is the European Union's number one priority. In 2000, the employment rate reached 63.2%. Despite the creation of around 3 million new jobs, it is still 7% below the Lisbon Summit objective for 2010 and the number of unemployed still persists, at 14.5 million European citizens.
The low employment rates of older workers, the disparities between men and women, both in terms of the employment rate and of remuneration (18% and 14% respectively) the high levels of unemployment - around of 8% of the workforce - and regional differences in employment constitute structural weaknesses that require attention and active measures. The committed involvement of the social partners is crucial. Poverty and social exclusion are other issues that deserve increased attention. More than 60 million people are living at risk of poverty. This phenomenon varies, as is known, between Member States, but we are not mistaken in considering the fight against poverty and exclusion and their eradication to be the greatest challenge facing us. Therefore, the Commission must speed up the works that are underway in the aim of understanding and assessing the phenomenon, paying particular attention to women. With regard to promoting equal treatment between men and women, this Commission assessment panel still lacks an overall strategic approach. Consequently, the Commission must propose measures to improve the situation of women and, in parallel, to adopt initiatives to promote their full participation in decision-making in the workplace.
Mr President, I share the regret expressed by Mrs Smet in her report about the delay in submitting the contents of the last scoreboard on implementing the social policy agenda. The social agenda, as we all know, is not a set of social policy proposals, it is a strategic plan to modernise the European social model and face up to future problems and challenges. A single annual scoreboard would create a strategic mechanism for evaluating progress in policies and any adjustments deemed necessary.
Now we see that the scoreboard method falls short of these ambitious aims. The report looks more like a routine job than a fundamental approach. It tends towards the superficial and hardly looks like an integrated tool for analysing the current situation, allowing a proper appraisal of progress, programming future action in areas broached by the European Commission, such as integration of the disabled, involvement of the elderly, worker mobility and outstanding legislative proposals, or suggesting new topics.
Another comment I have to make is that it does not highlight the entrepreneurial aspect of social development plans, even though our new perception of European policy includes this aspect. Then there is the outstanding question of cooperation with and the involvement of the social partners and the Economic and Social Committee and the subject and results of social dialogue, although I was pleased to hear the Commissioner refer to efforts to start up a dialogue with civil society. So we need to make more of an effort with the form and content of the mid-term review, which the European Parliament expects to receive before the next spring Council because, as you know, Commissioner, it wishes to play a part in shaping social Europe, and rightly so.
Mr President, I should like to extend my special thanks to the honourable Members for their interventions, which we shall take into account, as we did last year.
I should just like to reply to some of the Members' comments. Obviously the report reflects efforts which have either been completed or are under way and legislative activities which have either been completed or are at the consultation stage. However, all it can do is reflect the Commission's possibilities under the Treaty, as far as Parliament's and the Council's proposals and possibilities at later stages are concerned.
I say that because topics such as the disabled or the elderly, which Mrs ?ratsa mentioned, and other special social policies are, as we all know, purely national policies at present. The debate at this stage of the Convention is extremely tense and I think that all of us who support the need for a European dimension to social policy have a huge political opportunity, at this stage of the game, to bring about change, including at the Convention.
Thank you Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
. (PT) We welcome the fact that on an issue as sensitive and as topical as the definition and harmonisation of operational standards to make air navigation safer, a broad consensus has been reached between the actors involved, resulting in an agreement between the various operators on limiting flight times and crew rest requirements. We therefore share the rapporteur's conclusions, because they reveal the urgent need for the gradual adoption of technical standards guaranteeing increasingly high safety standards and in the aim, furthermore, of enabling passengers to have the utmost confidence in European air transport.
. (PT) As the rapporteur states, 'The oversight and enforcement of the implementation of EU environmental law is already very unsatisfactory'. In fact, in a field which is increasingly important to Europe's citizens, who are already aware of the importance of managing, rationalising and protecting their environment, we are still seeing on a regular basis, brutal attacks on what is everyone's cultural heritage. This betrays an inadequate legislative framework and unsatisfactory coordination between actors and the Community authorities. In order to end this state of affairs, better monitoring and practical and firm action are required on the basis of the reports sent by the Member States to the European Commission every three years. Incidentally, we are seeing worrying levels of delay in implementing infringement procedures. Everything must be done, therefore, to enable the Commission 'to come up with a coherent picture of what is happening over a whole sector of policy - as with waste management', thereby responding to the increasing and increasingly insistent concerns of Europe's citizens. Hence my vote in favour of this report.